Exhibit 10(ff)




C L I F F O R D
C H A N C E
Clifford Chance LLP



 

 
Execution Version
 
 
       
DATED ___ DECEMBER 2012
 
 
PPL WW HOLDINGS LTD.
AS THE COMPANY
 
LLOYDS TSB BANK PLC
AND
MIZUHO CORPORATE BANK, LTD.
AS JOINT COORDINATORS AND BOOKRUNNERS
 
BARCLAYS BANK PLC,
COMMONWEALTH BANK OF AUSTRALIA,
HSBC BANK PLC
LLOYDS TSB BANK PLC,
MIZUHO CORPORATE BANK, LTD.,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
AND
THE ROYAL BANK OF SCOTLAND PLC
AS MANDATED LEAD ARRANGERS
 
AND
 
MIZUHO CORPORATE BANK, LTD.
AS FACILITY AGENT
 
 
 
 
£210,000,000 MULTICURRENCY REVOLVING
FACILITY AGREEMENT
 
 
 



 
 
 

--------------------------------------------------------------------------------

 
CONTENTS
 
Clause
 
Page



 
1
Interpretation
1
2
The Facility
21
3
Purpose
23
4
Conditions Precedent
23
5
Utilisation
24
6
Optional Currencies
26
7
Repayment
26
8
Prepayment and Cancellation
28
9
Interest
30
10
Terms
31
11
Market Disruption
32
12
Tax gross-up and indemnities
33
13
Increased Costs
42
14
Mitigation
42
15
Payments
44
16
Permitted Reorganisation
47
17
Representations
47
18
Information Covenants
51
19
Financial Covenants
55
20
General Covenants
58
21
Default
65
22
The Administrative Parties
68
23
Evidence and Calculations
75
24
Fees
76
25
Indemnities and Break Costs
77
26
Expenses
78
27
Amendments and Waivers
78
28
Changes to the Parties
81
29
Confidentiality and Disclosure of Information
87
30
Set-off
90
31
Pro rata sharing
90
32
Severability
91
33
Counterparts
92
34
Notices
92
35
Language
93
36
Governing law
94
37
Enforcement
94
Schedule 1 Original Parties
95
Schedule 2 Conditions Precedent Documents
96
Schedule 3 Requests
97
Schedule 4 Calculation of the Mandatory Cost
98
Schedule 5 Form of Transfer Certificate
101
Schedule 6 Form of Compliance Certificate
104
Schedule 7 Form of Increase Confirmation
105
Schedule 8 Timetables
107
Schedule 9 Forms of notifiable debt purchase transaction notice
108
Part I Form of notice on entering into notifiable debt purchase transaction
108
Part II Form of notice on termination of notifiable debt purchase
transaction/notifiable debt purchase transaction ceasing to be with relevant
person
109
Schedule 10 Form of Subordination Deed
111
Schedule 11 Form of Distribution Certificate
123



 
 

--------------------------------------------------------------------------------

 
 
THIS AGREEMENT is dated _____ December 2012
 
BETWEEN:
 
(1)
PPL WW HOLDINGS LTD. (registered number 04267536) (the "Company");

 
(2)
LLOYDS TSB BANK PLC and MIZUHO CORPORATE BANK, LTD. as joint coordinators and
bookrunners (the "Co-ordinators");

 
(3)
BARCLAYS BANK PLC, COMMONWEALTH BANK OF AUSTRALIA, HSBC BANK PLC, LLOYDS TSB
BANK PLC, MIZUHO CORPORATE BANK, LTD., THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
AND THE ROYAL BANK OF SCOTLAND PLC as mandated lead arrangers (whether acting
individually or together the "Arranger");

 
(4)
THE FINANCIAL INSTITUTIONS listed in Schedule 1 (Original Parties) as original
lenders (the "Original Lenders"); and

 
(5)
MIZUHO CORPORATE BANK, LTD. as facility agent (the "Facility Agent").

 
IT IS AGREED as follows:
 
1.
INTERPRETATION

 
1.1
Definitions

 
In this Agreement:
 
"Acceptable Bank" means a bank or financial institution which has a rating for
its long-term unsecured and non credit-enhanced debt obligations of A- or higher
by Standard & Poor’s Rating Services or A- or higher by Fitch Ratings Ltd or A3
or higher by Moody’s Investor Services Limited or a comparable rating from an
internationally recognised credit rating agency.
 
"Acceptable Jurisdiction" means:
 
 
(a)
the United States of America;

 
 
(b)
the United Kingdom; or

 
 
(c)
any other member state of the European Union or any Participating Member State
where such country has long term sovereign credit rating of AA or higher by
Standard & Poor's Rating Services or Aa2 or higher from Moody's Investor
Services Limited or AA or higher from Fitch Ratings Ltd.

 
"Act" means the Electricity Act 1989 and, unless the context otherwise requires,
all subordinate legislation made pursuant thereto.
 
"Administrative Party" means the Arranger or the Facility Agent.
 
"Affiliate" means a Subsidiary or a Holding Company of a person or any other
Subsidiary of that Holding Company. Notwithstanding the foregoing and in so far
as it relates to The Royal Bank of Scotland plc as a Lender, the term
"Affiliate" shall not include (i) the UK government or any member or
instrumentality thereof, including Her Majesty's Treasury and UK Financial
Investments Limited (or any directors, officers, employees or entities thereof)
or (ii) any persons or entities controlled by or under common control with the
UK government or any member or instrumentality thereof (including Her Majesty's
Treasury and UK Financial Investments Limited) and which are not part of The
Royal Bank of Scotland Group plc and its subsidiary or subsidiary undertakings.
 
"Agent's Spot Rate of Exchange" means the Facility Agent's spot rate of exchange
for the purchase of the relevant currency in the London foreign exchange market
with the Base Currency at or about 11.00 a.m. on a particular day.
 
"Applicable Accounting Principles" means those accounting principles, standards
and practices generally accepted in the United Kingdom and the accounting and
reporting requirements of the Companies Act 2006, in each case as used in the
Original Financial Statements.
 
"Authority" means The Gas and Electricity Markets Authority established under
Section 1 of the Utilities Act 2000.
 
"Available Commitment" means a Lender's Commitment minus:
 
 
(a)
the Base Currency Amount of its participation in any outstanding Loans; and

 
 
(b)
in relation to any proposed Loans, the Base Currency Amount of its participation
in any Loans that are due to be made on or before the proposed Drawdown Date,

 
other than that Lender's participation in any Loans that are due to be repaid or
prepaid on or before the proposed Drawdown Date.
 
"Available Facility" means the aggregate for the time being of each Lender's
Available Commitment.
 
"Availability Period" means the period from and including the date of this
Agreement to and including the date falling one month prior to the Final
Maturity Date.
 
"Balancing and Settlement Code" means the document, as modified from time to
time, setting out the electricity balancing and settlement arrangements
designated by the Secretary of State and adopted by The National Grid Company
plc (Registered No. 2366977) or its successor pursuant to its transmission
licence.
 
"Balancing and Settlement Code Framework Agreement" means the agreement of that
title, in the form approved by the Secretary of State, as amended from time to
time, to which a Distribution Company is a party and by which the Balancing and
Settlement Code is made binding upon that Distribution Company.
 
"Base Currency" means Sterling.
 
"Base Currency Amount" means, in relation to a Loan, the amount specified in the
Request delivered by the Borrower for that Loan (or, if the amount requested is
not denominated in the Base Currency, that amount converted into the Base
Currency at the Agent's Spot Rate of Exchange on the date which is three
Business Days before the Drawdown Date or, if later, on the date the Facility
Agent receives the Request) adjusted to reflect any repayment or prepayment of
the Loan.
 
"Basel III" means:
 
 
(a)
the agreements on capital requirements, a leverage ratio and liquidity standards
contained in "Basel III: A global regulatory framework for more resilient banks
and banking systems", "Basel III: International framework for liquidity risk
measurement, standards and monitoring" and "Guidance for national authorities
operating the countercyclical capital buffer" published by the Basel Committee
on Banking Supervision in December 2010, each as amended, supplemented or
restated;

 
 
(b)
the rules for global systematically important banks contained in "Global
systematically important banks: assessment methodology and the additional loss
absorbency requirement – Rules text" published by the Basel Committee on Banking
Supervision in November 2011, as amended, supplemented or restated; and

 
 
(c)
any further guidance or standards published by the Basel Committee on Banking
Supervision relating to "Basel III".

 
"Borrower" means the Company or any person which becomes the Borrower after the
date of this Agreement in accordance with Clause 28.1 (Assignments and transfers
by the Borrower).
 
"Break Costs" means the amount (if any), calculated in accordance with
Clause 25.3 (Break Costs), which a Lender is entitled to receive under this
Agreement as compensation if any part of a Loan or overdue amount is prepaid.
 
"Business Day" means a day (other than a Saturday or a Sunday) on which
commercial banks are open in London, and:
 
 
(a)
(in relation to any date for payment or purchase of a currency other than euro)
the principal financial centre of the country of that currency; or

 
 
(b)
(in relation to any date for payment or purchase of euro) any TARGET Day.

 
"Commitment" means:
 
 
(a)
in relation to an Original Lender, the amount in the Base Currency set opposite
its name under the heading "Commitment" in Schedule 1 (Original Parties) and the
amount of any other Commitment transferred to it under this Agreement or assumed
by it in accordance with Clause 2.2 (Increase); and 

 
 
(b)
in relation to any other Lender, the amount in the Base Currency of any
Commitment transferred to it under this Agreement or assumed by it in accordance
with Clause 2.2 (Increase),

 
to the extent not cancelled, reduced or transferred by it under this Agreement.
 
"Compliance Certificate" means a certificate substantially in the form of
Schedule 6 (Form of Compliance Certificate) setting out, among other things,
calculations of the financial covenants.
 
"Confidential Information" means all information relating to each of the Company
and its Subsidiaries, PPL WEM Holdings plc and its Subsidiaries, PPL Corporation
and any of its Subsidiaries which directly or indirectly holds shares in the
Company or PPL WEM Holdings plc, and the directors, officers and employees of
any of them (the "Extended Group"), the Finance Documents or the Facility of
which a Finance Party becomes aware in its capacity as, or for the purpose of
becoming, a Finance Party or which is received by a Finance Party in relation
to, or for the purpose of becoming a Finance Party under, the Finance Documents
or the Facility from either:
 
 
(a)
any member of the Extended Group or any of its advisers; or

 
 
(b)
another Finance Party, if the information was obtained by that Finance Party
directly or indirectly from any member of the Extended Group or any of its
advisers,

 
in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes information
that:
 
 
(i)
is or becomes public information other than as a direct or indirect result of
any breach by that Finance Party of Clause 29 (Confidentiality and disclosure of
information); or

 
 
(ii)
is identified in writing at the time of delivery as non-confidential by any
member of the Extended Group or any of its advisers; or

 
 
(iii)
is known by that Finance Party before the date the information is disclosed to
it in accordance with paragraphs (a) or (b) above or is lawfully obtained by
that Finance Party after that date, from a source which is, as far as that
Finance Party is aware, unconnected with the Group and which, in either case, as
far as that Finance Party is aware, has not been obtained in breach of, and is
not otherwise subject to, any obligation of confidentiality.

 
"Confidentiality Undertaking" means a confidentiality undertaking substantially
in a recommended form of the LMA or in any other form agreed between the
Borrower and the Facility Agent.
 
"Contribution Notice" means a contribution notice issued by the Pensions
Regulator under section 38 or section 47 of the Pensions Act 2004.
 
"CTA 2009" means the Corporation Tax Act 2009.
 
"CTA 2010" means the Corporation Tax Act 2010.
 
"Debt Purchase Transaction" means, in relation to a person, a transaction where
such person:
 
 
(a)
purchases by way of assignment or transfer;

 
 
(b)
enters into any sub-participation in respect of; or

 
 
(c)
enters into any other agreement or arrangement having an economic effect
substantially similar to a sub-participation in respect of,

 
any Commitment or amount outstanding under this Agreement.
 
"Default" means:
 
 
(a)
an Event of Default; or

 
 
(b)
an event which would be (with the lapse of time, the expiry of a grace period,
the giving of notice or the making of any determination under the Finance
Documents or any combination of them) an Event of Default.

 
"Defaulting Lender" means any Lender:
 
 
(a)
which has failed to make its participation in a Loan available or has notified
the Facility Agent that it will not make its participation in a Loan available
by the Drawdown Date of that Loan in accordance with Clause 5.4 (Advance of
Loan);

 
 
(b)
which has otherwise rescinded or repudiated a Finance Document; or

 
 
(c)
with respect to which an Insolvency Event has occurred and is continuing,

 
unless, in the case of paragraph (a) above:
 
 
(i)
its failure to pay is caused by:

 
 
(A)
administrative or technical error; or

 
 
(B)
a Disruption Event,

 
and payment is made within five Business Days of its due date; or
 
 
(ii)
the Lender is disputing in good faith whether it is contractually obliged to
make the payment in question.

 
"Disruption Event" means either or both of:
 
 
(a)
a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with the Finance Documents (or otherwise in
order for the transactions contemplated by the Finance Documents to be carried
out) which disruption is not caused by, and is beyond the control of, any of the
Parties; or

 
 
(b)
the occurrence of any other event which results in a disruption (of a technical
or systems-related nature) to the treasury or payments operations of a Party
preventing that, or any other Party:

 
 
(i)
from performing its payment obligations under the Finance Documents; or

 
 
(ii)
from communicating with other Parties in accordance with the terms of the
Finance Documents,

 
and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.
 
"Distribution Certificate" means a distribution certificate substantially in the
form of Schedule 11 (Form of Distribution Certificate).
 
"Distribution Companies" means Western Power Distribution (South West) plc and
Western Power Distribution (South Wales) plc and any other distribution company
which is licensed by OFGEM or any successor regulatory body as a distribution
network operator and owned (whether directly or indirectly) by the Borrower from
time to time including Western Power Distribution (West Midlands) plc and
Western Power Distribution (East Midlands) plc if owned (whether directly or
indirectly) by the Borrower.
 
"Drawdown Date" means each date on which a Loan is made.
 
"Environment" means humans, animals, plants and all other living organisms
including the ecological systems of which they form part and the following
media:
 
 
(a)
air (including, without limitation, air within natural or man-made structures,
whether above or below ground);

 
 
(b)
water (including, without limitation, territorial, coastal and inland waters,
water under or within land and water in drains and sewers); and

 
 
(c)
land (including, without limitation, land under water).

 
"Environmental Claim" means any claim, proceeding, formal notice or
investigation by any person in respect of any Environmental Law.
 
"Environmental Law" means any applicable law or regulation which relates to:
 
 
(a)
the pollution or protection of the Environment;

 
 
(b)
the conditions of the workplace; or

 
 
(c)
the generation, handling, storage, use, release or spillage of any substance
which, alone or in combination with any other, is capable of causing harm to the
Environment, including, without limitation, any waste.

 
"EURIBOR" means, in relation to any Loan in euro:
 
 
(a)
the applicable Screen Rate; or

 
 
(b)
(if no Screen Rate is available for the Interest Period of that Loan) the
Reference Bank Rate,

 
as of the Specified Time on the Rate Fixing Day for euro and for a period
comparable to the Interest Period of that Loan, and if any such rate is below
zero EURIBOR will be deemed to be zero.
 
"Existing RCF" means a £150,000,000 revolving credit facility agreement dated 24
January 2007 and entered into inter alia between the Company, Lloyds TSB Bank
plc as facility agent and the other financial institutions listed therein.
 
"Event of Default" means an event specified as such in this Agreement.
 
"Facility" means the multicurrency revolving credit facility made available
under this Agreement as described in sub-clause 2.1 of Clause 2 (The Facility).
 
"Facility Office" means the office(s) notified by a Lender to the Facility
Agent:
 
 
(a)
on or before the date it becomes a Lender; or

 
 
(b)
by not less than five Business Days' notice,

 
as the office(s) through which it will perform its obligations under this
Agreement.
 
"Fee Letter" means any letter entered into by reference to the Facility between
one or more Administrative Parties and the Borrower setting out the amount of
certain fees referred to in the Agreement.
 
"Final Maturity Date" means the fourth anniversary of the date of this
Agreement.
 
"Finance Document" means:
 
 
(a)
this Agreement;

 
 
(b)
a Fee Letter;

 
 
(c)
a Transfer Certificate; or

 
 
(d)
any other document designated as such by the Facility Agent and the Borrower.

 
"Finance Party" means a Lender or an Administrative Party.
 
"Financial Indebtedness" means any indebtedness for or in respect of:
 
 
(a)
moneys borrowed;

 
 
(b)
any acceptance credit;

 
 
(c)
any bond, note, debenture, loan stock or other similar instrument;

 
 
(d)
any redeemable preference share;

 
 
(e)
any finance or capital lease;

 
 
(f)
receivables sold or discounted (otherwise than on a non-recourse basis);

 
 
(g)
the acquisition cost of any asset to the extent payable after its acquisition or
possession by the party liable where the deferred payment is arranged primarily
as a method of raising finance or financing the acquisition of that asset;

 
 
(h)
any derivative transaction protecting against or benefiting from fluctuations in
any rate or price (and, except for non-payment of an amount, the then mark to
market value of the derivative transaction will be used to calculate its
amount);

 
 
(i)
any other transaction (including any forward sale or purchase agreement) which
has the commercial effect of a borrowing;

 
 
(j)
any counter-indemnity obligation in respect of any guarantee, indemnity, bond,
letter of credit or any other instrument issued by a bank or financial
institution; or

 
 
(k)
any guarantee, indemnity or similar assurance against financial loss of any
person in respect of any item referred to in paragraphs (a) to (j) above.

 
"Financial Support Direction" means a financial support direction issued by the
Pensions Regulator under section 43 of the Pensions Act 2004.
 
"Group" means the Borrower and its Subsidiaries.
 
"Holding Company" means in relation to a person, any other person in respect of
which it is a Subsidiary.
 
"Impaired Agent" means the Facility Agent at any time when:
 
 
(a)
it has failed to make (or has notified a Party that it will not make) a payment
required to be made by it under the Finance Documents by the due date for
payment;

 
 
(b)
the Facility Agent otherwise rescinds or repudiates a Finance Document;

 
 
(c)
(if the Facility Agent is also a Lender) it is a Defaulting Lender under
paragraph (a) or (b) of the definition of "Defaulting Lender"; or

 
 
(d)
an Insolvency Event has occurred and is continuing with respect to the Facility
Agent;

 
unless, in the case of paragraph (a) above:
 
 
(i)
its failure to pay is caused by:

 
 
(A)
administrative or technical error; or

 
 
(B)
a Disruption Event,

 
and payment is made within five Business Days of its due date; or
 
 
(ii)
the Facility Agent is disputing in good faith whether it is contractually
obliged to make the payment in question.

 
"Increase Confirmation" means a confirmation substantially in the form set out
in Schedule 7 (Form of Increase Confirmation).
 
"Increase Lender" has the meaning given to that term in Clause 2.2 (Increase).
 
"Increased Cost" means:
 
 
(a)
an additional or increased cost;

 
 
(b)
a reduction in the rate of return under a Finance Document or on a Finance
Party's (or its Affiliate's) overall capital; or

 
 
(c)
a reduction of an amount due and payable under any Finance Document,

 
which is incurred or suffered by a Finance Party or any of its Affiliates but
only to the extent attributable to that Finance Party having entered into any
Finance Document or funding or performing its obligations under any Finance
Document.
 
"Information Package" means the information package in the form approved by the
Company concerning the Group which was prepared in relation to this transaction
and distributed via debtdomain to selected financial institutions on 31 October
2012 and which is entitled: "PPL WW Holdings Ltd Refinance Lender Information
Pack".
 
"Insolvency Event" in relation to a Finance Party means that the Finance Party:
 
 
(a)
is dissolved (other than pursuant to a consolidation, amalgamation or merger);

 
 
(b)
becomes insolvent or is unable to pay its debts or fails or admits in writing
its inability generally to pay its debts as they become due;

 
 
(c)
makes a general assignment, arrangement or composition with or for the benefit
of its creditors;

 
 
(d)
institutes or has instituted against it, by a regulator, supervisor or any
similar official with primary insolvency, rehabilitative or regulatory
jurisdiction over it in the jurisdiction of its incorporation or organisation or
the jurisdiction of its head or home office, a proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors' rights, or a petition is presented
for its winding up or liquidation by it or such regulator, supervisor or similar
official;

 
 
(e)
has instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditors' rights, or a petition is presented for its
winding up or liquidation, and, in the case of any such proceeding or petition
instituted or presented against it, such proceeding or petition is instituted or
presented by a person or entity not described in paragraph (d) above and:

 
 
(i)
results in a judgment of insolvency or bankruptcy or the entry of an order for
relief or the making of an order for its winding up or liquidation; or

 
 
(ii)
is not dismissed, discharged, stayed or restrained in each case within 30 days
of the institution or presentation thereof;

 
 
(f)
has a resolution passed for its winding up, official management or liquidation
(other than pursuant to a consolidation, amalgamation or merger);

 
 
(g)
seeks or becomes subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all or substantially all its assets;

 
 
(h)
has a secured party take possession of all or substantially all its assets or
has a distress, execution, attachment, sequestration or other legal process
levied, enforced or sued on or against all or substantially all its assets and
such secured party maintains possession, or any such process is not dismissed,
discharged, stayed or restrained, in each case within 30 days thereafter;

 
 
(i)
causes or is subject to any event with respect to it which, under the applicable
laws of any jurisdiction, has an analogous effect to any of the events specified
in paragraphs (a) to (h) above; or

 
 
(j)
takes any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any of the foregoing acts.

 
"ITA" means the Income Tax Act 2007.
 
"Legal Reservations" means:
 
 
(a)
the principle that equitable remedies may be granted or refused at the
discretion of a court and the limitation of enforcement by laws relating to
insolvency, reorganisation and other laws generally affecting the rights of
creditors;

 
 
(b)
the time barring of claims under the Limitation Act 1980 and the Foreign
Limitation Periods Act 1984, the possibility that an undertaking to assume
liability for or indemnify a person against non-payment of UK stamp duty may be
void and defences of set-off or counterclaim;

 
 
(c)
similar principles, rights and defences under the laws of any jurisdiction in
which a member of the Group or a Holding Company of the Borrower is
incorporated; and

 
 
(d)
any other matters which are set out as qualifications or reservations as to
matters of law of general application in any legal opinion provided under
Schedule 2 (Conditions Precedent Documents).

 
"Lender" means:
 
 
(a)
an Original Lender; or

 
 
(b)
any person which becomes a Lender after the date of this Agreement in accordance
with Clause 2.2 (Increase) or Clause 28 (Changes to the Parties),

 
which in each case has not ceased to be a Lender in accordance with the terms of
this Agreement.
 
"LIBOR" means for a Term of any Loan or overdue amount:
 
 
(a)
the applicable Screen Rate; or

 
 
(b)
(if no Screen Rate is available for the relevant currency or Interest Period of
that Loan) the Reference Bank Rate,

 
as of the Specified Time on the Rate Fixing Day for the currency of that Loan
and for a period comparable to the Interest Period of that Loan, and if any such
rate is below zero LIBOR will be deemed to be zero.
 
"Licence" means:
 
 
(a)
each electricity distribution licence made and treated as granted to a
Distribution Company under Section 6(1)(c) of the Act pursuant to a licensing
scheme made by the Secretary of State under Part II of Schedule 7 to the
Utilities Act 2000 on 28 September, 2001; or

 
 
(b)
any statutory amendment or replacement licence or licences granted pursuant to
the Utilities Act 2000 (or any equivalent legislation which supersedes the
Utilities Act) which permit a Distribution Company to distribute electricity in
the area it is certified to operate in.

 
"LMA" means the Loan Market Association.
 
"Loan" means, unless otherwise stated in this Agreement, the principal amount of
each borrowing under this Agreement or the principal amount outstanding of that
borrowing.
 
"Majority Lenders" means, at any time, Lenders:
 
 
(a)
whose share in the outstanding Loans and whose undrawn Commitments then
aggregate 662/3 per cent. or more of the aggregate of all the outstanding Loans
and the undrawn Commitments of all the Lenders;

 
 
(b)
if there are no Loans then outstanding, whose undrawn Commitments then aggregate
662/3 per cent. or more of the Total Commitments; or

 
 
(c)
if there are no Loans then outstanding and the Total Commitments have been
reduced to zero, whose Commitments aggregated 662/3 per cent. or more of the
Total Commitments immediately before the reduction.

 
"Mandatory Cost" means the cost of complying with certain regulatory
requirements, expressed as a percentage rate per annum and calculated by the
Facility Agent under Schedule 4 (Calculation of the Mandatory Cost).
 
"Margin" means, provided that:
 
 
(a)
at least one of Moody's Investor Services Limited ("Moody's") and Standard &
Poor's Ratings Services ("Standard & Poor's") has provided a current rating in
respect of the long-term, unsecured and non credit-enhanced debt obligations of
the Borrower; and

 
 
(b)
no Event of Default is outstanding,

 
the rate set out in the table below:
 
Rating (Moody's)
 
Rating (Standard & Poor's)
 
Margin (per annum)
 
Less than or equal to Ba1
 
Less than or equal to BB+
 
2.50%
 
Baa3
 
BBB-
 
1.80%
 
Baa2
 
BBB
 
1.60%
 
Baa1 or higher
 
BBB+ or higher
 
1.40%
 

 
If the current Moody's and Standard & Poor's ratings in respect of the Borrower
imply different Margin rates, the Margin shall be the average of the two Margin
rates implied. If only one of Moody's and Standard & Poor's provides a rating in
respect of the long-term, unsecured and non credit-enhanced debt obligations of
the Borrower, that rating alone shall be used to determine the applicable
Margin. If neither Moody's nor Standard & Poor's provides a rating in respect of
the long-term, unsecured and non credit-enhanced debt obligations of the
Borrower, or if an Event of Default is outstanding, the applicable Margin shall
be 2.50% per annum. Any increase or decrease in the Margin shall take effect on
(i) the date on which the Moody's and/or Standard & Poor's rating in respect of
the long-term, unsecured and non credit-enhanced debt obligations of the
Borrower is published or, as the case may be, changed or (ii) where the Facility
Agent receives notice from the Borrower or otherwise becomes aware that an Event
of Default has occurred or has ceased to be outstanding, with effect from the
date on which such Event of Default occurs or ceases to be outstanding.
 
For the purposes of this definition, an Event of Default being "outstanding"
means that it has not been remedied (as evidenced by the Borrower to the
Facility Agent (acting reasonably)) or waived.
 
"Material Adverse Effect" means a material adverse effect on:
 
 
(a)
the business, assets or financial condition of the Group taken as a whole;

 
 
(b)
the ability of the Borrower to perform its payment obligations under the Finance
Documents or its obligations under Clauses 19.3 (Interest Cover) or 19.4 (Asset
Cover) of this Agreement; or

 
 
(c)
the validity or enforceability of the Finance Documents or the rights or
remedies of any Finance Party under any of the Finance Documents.

 
"Maturity Date" means the last day of the Term of a Loan.
 
"Measurement Date" means the last day of a Measurement Period, being 31 March or
30 September.
 
"Measurement Period" means each period of twelve months ending on 31 March or 30
September.
 
"New Lender" has the meaning given to that term in sub-clause ‎28.2.1 of Clause
28.2 (Assignments and transfers by Lenders).
 
"OFGEM" means the Office of Gas and Electricity Markets.
 
"Original Financial Statements" means the audited consolidated financial
statements of the Company and each of Western Power Distribution (South West)
plc and Western Power Distribution (South Wales) plc for the year ended 31 March
2012.
 
"Optional Currency" means a currency (other than the Base Currency) which
complies with the conditions set out in Clause 4.3 (Conditions relating to
Optional Currencies).
 
"Participating Member State" means any member state of the European Union that
has the euro as its lawful currency in accordance with the legislation of the
European Union relating to Economic and Monetary Union.
 
"Party" means a party to this Agreement.
 
"Pensions Regulator" means the body corporate called the Pensions Regulator
established under Part I of the Pensions Act 2004.
 
"Permitted Acquisition" means the acquisition by any member of the Group of an
entity:
 
 
(a)
which carries out a Permitted Business;

 
 
(b)
which is incorporated or established in England or the European Union; and

 
 
(c)
the Borrower has delivered to the Facility Agent not later than three Business
Days before the relevant member of the Group legally commits to make such
acquisition a certificate signed by two directors of the Borrower to which is
attached a copy of the latest audited accounts (or if not available, management
accounts) of the target entity giving calculations showing in reasonable detail
that the Borrower would have remained in compliance with its obligations under
Clause 19 (Financial Covenants) if the covenant tests had been recalculated for
the most recently ended Measurement Period consolidating the financial
statements of the target entity (consolidated if it has Subsidiaries) with the
financial statements of the Group for such period on a pro forma basis and as if
the consideration (including associated costs and expenses) for the proposed
acquisition had been paid at the start of that Measurement Period.

 
"Permitted Business" means a business that:
 
 
(a)
possesses characteristics similar to the regulated business of a distribution
network operator, as carried out by any of the Distribution Companies (a "DNO
Business");

 
 
(b)
provides facilities for and connected with a DNO Business;

 
 
(c)
is complementary or ancillary to the operation of a DNO Business or any other
business already conducted by an entity within the Group;

 
 
(d)
provides services to any member of the Group which are currently provided by
third parties,

 
or any other business approved or consented to by the Facility Agent.
 
"Permitted Reorganisation" means any amalgamation, demerger, merger, corporate
reconstruction, reorganisation or transfer of assets and assumption of
liabilities between the Company and PPL WEM Holdings plc (the Reorganisation)
if:
 
 
(a)
after the Reorganisation has occurred:

 
 
(i)
the Company retains all of the rights and obligations under the Finance
Documents in its capacity as Borrower; or

 
 
(ii)
if the Company ceases to be the Borrower under the Finance Documents, the new
Borrower is a limited liability company incorporated in England and Wales and
tax resident in the United Kingdom (or another jurisdiction agreed by all the
Lenders) and assumes all of the rights and obligations of the Company in its
capacity as Borrower under the Finance Documents,

 
(in each case, the New Borrower), and in each case:
 
 
(A)
the New Borrower owns the entire issued share capital (whether directly or
indirectly) of the Distribution Companies held by the Company and PPL WEM
Holdings plc immediately prior to such Reorganisation; and

 
 
(B)
the entire issued share capital of the New Borrower is held (directly or
indirectly) by PPL Corporation;

 
 
(b)
the Facility Agent has received a legal opinion issued by an internationally
recognised law firm and addressed to the Finance Parties in relation to the
obligations of the New Borrower under the Finance Documents in form and
substance satisfactory to the Facility Agent;

 
 
(c)
such Reorganisation is not otherwise materially adverse to the interests of the
Finance Parties under the Finance Documents; and

 
 
(d)
the Facility Agent has received in form and substance satisfactory to the
Facility Agent all documentation and other evidence reasonably requested by the
Facility Agent (for itself or on behalf of any Lender or any prospective new
Lender) in order for the Facility Agent or such Lender or any prospective new
Lender to carry out and be satisfied it has complied with all necessary "know
your customer" or other similar checks under all applicable laws and regulations
where the New Borrower is not the Company.

 
"PPL Group" means PPL Corporation and any of its Subsidiaries.
 
"Pro Rata Share" means:
 
 
(a)
for the purpose of determining a Lender's share in a Loan, the proportion which
its Available Commitment bears to the Available Facility immediately prior to
making the Loan; and

 
 
(b)
for any other purpose on a particular date:

 
 
(i)
the proportion which its Commitment bears to the Total Commitments on that date;
or

 
 
(ii)
if the Total Commitments have been cancelled, the proportion which its
Commitments bore to the Total Commitments immediately before being cancelled.

 
"PUHCA" means the Public Utility Holding Company Act of 2005, as amended, of the
United States of America.
 
"Rate Fixing Day" means, in relation to any period for which an interest rate is
to be determined:
 
 
(a)
(if the currency is Sterling) the first day of that period;

 
 
(b)
(if the currency is euro) two TARGET Days before the first day of that period;
or

 
 
(c)
(for any other currency) two Business Days before the first day of that period,

 
unless market practice differs in the Relevant Interbank Market for a currency,
in which case the Rate Fixing Day for that currency will be determined by the
Facility Agent in accordance with market practice in the Relevant Interbank
Market (and if quotations would normally be given by leading banks in the
Relevant Interbank Market on more than one day, the Rate Fixing Day will be the
last of those days).
 
"Reference Banks" means Lloyds TSB Bank plc, Mizuho Corporate Bank, Ltd. and The
Royal Bank of Scotland plc and any other bank or financial institution appointed
as such by the Facility Agent (after consultation with the Borrower) under this
Agreement.
 
"Reference Bank Rate" means the arithmetic mean of the rates (rounded upwards to
four decimal places) as supplied to the Facility Agent at its request by the
Reference Banks:
 
 
(a)
in relation to LIBOR, as the rate at which the relevant Reference Bank could
borrow funds in the London interbank market; or

 
 
(b)
in relation to EURIBOR, as the rate at which the relevant Reference Bank could
borrow funds in the European interbank market,

 
in the relevant currency and for the relevant period, were it to do so by asking
for and then accepting interbank offers for deposits in reasonable market size
in that currency and for that period.
 
"Related Fund" in relation to a fund (the "first fund"), means a fund which is
managed or advised by the same investment manager or investment adviser as the
first fund or, if it is managed by a different investment manager or investment
adviser, a fund whose investment manager or investment adviser is an Affiliate
of the investment manager or investment adviser of the first fund.
 
"Relevant Interbank Market" means, in relation to euro, the European interbank
market and, in relation to any other currency, the London interbank market.
 
"Repeating Representations" means the representations which are deemed to be
repeated under this Agreement.
 
"Representative" means any delegate, agent, manager, administrator, nominee,
attorney, trustee or custodian.
 
"Request" means a request for a Loan, substantially in the relevant form set out
in Schedule 3 (Requests).
 
"Rollover Loan" means one or more Loans:
 
 
(a)
made or to be made on the same day that a maturing Loan is due to be repaid;

 
 
(b)
the aggregate amount of which is equal to or less than the maturing Loan;

 
 
(c)
in the same currency as the maturing loan (unless it arose as a result of
operation of Clause 6.2 (Unavailability of currency)); and

 
 
(d)
made or to be made to the Borrower for the purpose of refinancing a maturing
Loan.

 
"Screen Rate" means:
 
(a)           in relation to LIBOR, the London inter-bank offered rate for the
relevant currency and period displayed on the appropriate page (being currently
Reuters screen page LIBOR01 or LIBOR02) on the information service which
publishes that rate; and
 
(b)           in relation to EURIBOR, the percentage rate per annum determined
by the Banking Federation of the European Union (or any successor) for the
relevant period displayed on the appropriate page (being currently Reuters
screen page EURIBOR01) on the information service which publishes that rate,
 
displayed on the appropriate page of the Reuters screen. If the agreed page is
replaced or service ceases to be available, the Facility Agent may specify
another page or service displaying the appropriate rate after consultation with
the Borrower and the Lenders.
 
"Secretary of State" means the Secretary of State for Business, Innovation and
Skills.
 
"Security Interest" means any mortgage, pledge, lien, charge, assignment,
hypothecation or security interest or any other agreement or arrangement having
a similar effect.
 
"Specified Time" means a time determined in accordance with Schedule 8
(Timetable).
 
"Subordination Deed" means a document substantially in the form set out in
Schedule 10 (Form of Subordination Deed) duly completed and executed by the
parties thereto.
 
"Subsidiary" means:
 
 
(a)
a subsidiary within the meaning of section 1159 of the Companies Act 2006; and

 
 
(b)
unless the context otherwise requires, a subsidiary undertaking within the
meaning of section 1162 of the Companies Act 2006.

 
"TARGET 2" means the Trans-European Automated Real-Time Gross Settlement Express
Transfer payment system which utilises single shared platform and which was
launched on 19 November 2007.
 
"TARGET Day" means any day on which TARGET 2 is open for the settlement of
payments in euro.
 
"Tax" means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty, addition to tax or any interest payable
in connection with any failure to pay or any delay in paying any of the same).
 
"Term" means, in respect of a Loan, each period determined under this Agreement
by reference to which interest on a Loan or an overdue amount is calculated.
 
"Total Commitments" means the aggregate of the Commitments, being £210,000,000
at the date of this Agreement.
 
"Transfer Certificate" means a certificate, substantially in the form of
Schedule 5 (Form of Transfer Certificate), with such amendments as the Facility
Agent may approve or reasonably require or any other form agreed between the
Facility Agent and the Borrower.
 
"Transfer Date" means, in relation to a transfer, the later of:
 
 
(a)
the proposed Transfer Date specified in the relevant Transfer Certificate; and

 
 
(b)
the date on which the Facility Agent executes the relevant Transfer Certificate.

 
"U.K. " means the United Kingdom.
 
"Unpaid Sum" means any sum due and payable but unpaid by the Borrower under the
Finance Documents.
 
"VAT" means:
 
 
(a)
any tax imposed in compliance with the Council Directive of 28 November 2006 on
the common system of value added tax (EC Directive 2006/112); and

 
 
(b)
any other tax of a similar nature, whether imposed in a member state of the
European Union in substitution for, or levied in addition to, such tax referred
to in paragraph (a) above, or imposed elsewhere.

 
1.2
Construction

 
 
1.2.1
The following definitions have the meanings given to them in Clause 19
(Financial Covenants):

 
 
(a)
Cash;

 
 
(b)
Cash Equivalent Investments;

 
 
(c)
Consolidated EBITDA;

 
 
(d)
Interest Payable;

 
 
(e)
Measurement Period;

 
 
(f)
Regulatory Asset Base; and

 
 
(g)
Total Net Debt.

 
 
1.2.2
In this Agreement, unless the contrary intention appears, a reference to:

 
 
(a)
an amendment includes a supplement, novation, restatement or re-enactment and
amended will be construed accordingly;

 
 
(b)
assets includes present and future properties, revenues and rights of every
description;

 
 
(c)
an authorisation includes an authorisation, consent, approval, resolution,
licence, exemption, filing, registration or notarisation;

 
 
(d)
disposal means a sale, transfer, grant, lease or other disposal, whether
voluntary or involuntary, and dispose will be construed accordingly;

 
 
(e)
indebtedness includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money;

 
 
(f)
know your customer requirements are the identification checks that a Finance
Party requests in order to meet its obligations under any applicable law or
regulation to identify a person who is (or is to become) its customer;

 
 
(g)
a person includes any individual, company, corporation, unincorporated
association or body (including a partnership, trust, joint venture or
consortium), government, state, agency, organisation or other entity whether or
not having separate legal personality;

 
 
(h)
a regulation includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law but, if not having the force
of law, being of a type with which any person to which it applies is accustomed
to comply) of any governmental, inter-governmental or supranational body,
agency, department or regulatory, self-regulatory or other authority or
organisation;

 
 
(i)
the winding-up of a person includes the administration, dissolution or
liquidation or other like process of that person, any composition or arrangement
with the creditors, amalgamation, reconstruction, reorganisation or
consolidation pursuant to Part XXVI of the Companies Act 2006 proposed or
carried out in respect of that person or a company voluntary arrangement
pursuant to the Insolvency Act 1986 carried out or proposed in respect of that
person;

 
 
(j)
a currency is a reference to the lawful currency for the time being of the
relevant country;

 
 
(k)
save as set out in the definition of Margin in Clause 1.1 (Definitions), a
Default (other than an Event of Default) being outstanding means that it has not
been remedied or waived and an Event of Default being outstanding means that it
has not been waived;

 
 
(l)
a provision of law is a reference to that provision as extended, applied,
amended or re-enacted and includes any subordinate legislation;

 
 
(m)
a Clause, a Subclause or a Schedule is a reference to a clause or subclause of,
or a schedule to, this Agreement;

 
 
(n)
a person includes its successors in title, permitted assigns and permitted
transferees;

 
 
(o)
a Finance Document or another document is a reference to that Finance Document
or other document as amended; and

 
 
(p)
a time of day is a reference to London time.

 
 
1.2.3
Unless the contrary intention appears, a reference to a month or months is a
reference to a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month or the calendar month
in which it is to end, except that:

 
 
(a)
if the numerically corresponding day is not a Business Day, the period will end
on the next Business Day in that month (if there is one) or the preceding
Business Day (if there is not);

 
 
(b)
if there is no numerically corresponding day in that month, that period will end
on the last Business Day in that month; and

 
 
(c)
notwithstanding paragraph (a) above, a period which commences on the last
Business Day of a month will end on the last Business Day in the next month or
the calendar month in which it is to end, as appropriate.

 
 
1.2.4
Unless expressly provided to the contrary in a Finance Document, a person who is
not a party to a Finance Document may not enforce any of its terms under the
Contracts (Rights of Third Parties) Act 1999 and notwithstanding any term of any
Finance Document, the consent of any third party is not required for any
variation (including any release or compromise of any liability) or termination
of that Finance Document.

 
 
1.2.5
Unless the contrary intention appears:

 
 
(a)
a reference to a Party will not include that Party if it has ceased to be a
Party under this Agreement;

 
 
(b)
a word or expression used in any other Finance Document or in any notice given
in connection with any Finance Document has the same meaning in that Finance
Document or notice as in this Agreement; and

 
 
(c)
any obligation of the Borrower under the Finance Documents which is not a
payment obligation remains in force for so long as any payment obligation of the
Borrower is or may be outstanding under the Finance Documents.

 
 
1.2.6
The headings in this Agreement do not affect its interpretation.

 
1.3
Currency symbols and definitions

 
 
1.3.1
"$", "USD" and "dollars" denote the lawful currency of the United States of
America.

 
 
1.3.2
"€", "EUR" and "euro" denote the single currency of the Participating Member
States.

 
 
1.3.3
"£", "GBP" and "Sterling" denote the lawful currency of the United Kingdom"

 
2.
THE FACILITY

 
2.1
The Facility

 
Subject to the terms of this Agreement, the Lenders make available to the
Borrower a multicurrency revolving credit facility in an aggregate amount equal
to the Total Commitments.
 
2.2
Increase

 
 
2.2.1
The Borrower may by giving prior notice to the Facility Agent by no later than
the date falling 10 Business Days after the effective date of a cancellation of:

 
 
(a)
the Available Commitments of a Defaulting Lender in accordance with
sub-clause 8.6.4 of Clause 8.6 (Involuntary prepayment and cancellation); or

 
 
(b)
the Commitments of a Lender in accordance with Clause 8.1 (Mandatory prepayment
– illegality),

 
request that the Total Commitments be increased (and the Total Commitments shall
be so increased) in an aggregate amount up to the amount of the Available
Commitments or Commitments so cancelled as follows:
 
 
(c)
the increased Commitments will be assumed by one or more Lenders or other banks,
financial institutions, trusts, funds or other entities (each an "Increase
Lender") selected by the Borrower (each of which shall not be a member of the
Group and which is further acceptable to the Facility Agent (acting reasonably))
and each of which confirms its willingness to assume and does assume all the
obligations of a Lender corresponding to that part of the increased Commitments
which it is to assume, as if it had been an Original Lender;

 
 
(d)
the Borrower and any Increase Lender shall assume obligations towards one
another and/or acquire rights against one another as the Borrower and the
Increase Lender would have assumed and/or acquired had the Increase Lender been
an Original Lender;

 
 
(e)
each Increase Lender shall become a Party as a "Lender" and any Increase Lender
and each of the other Finance Parties shall assume obligations towards one
another and acquire rights against one another as that Increase Lender and those
Finance Parties would have assumed and/or acquired had the Increase Lender been
an Original Lender;

 
 
(f)
the Commitments of the other Lenders shall continue in full force and effect;
and

 
 
(g)
any increase in the Total Commitments shall take effect on the date specified by
the Borrower in the notice referred to above or any later date on which the
conditions set out in sub-clause 2.2.2 below are satisfied.

 
 
2.2.2
An increase in the Total Commitments will only be effective on:

 
 
(a)
the execution by the Facility Agent of an Increase Confirmation from the
relevant Increase Lender; and

 
 
(b)
in relation to an Increase Lender which is not a Lender immediately prior to the
relevant increase the performance by the Facility Agent of all necessary "know
your customer" or other similar checks under all applicable laws and regulations
in relation to the assumption of the increased Commitments by that Increase
Lender, the completion of which the Facility Agent shall promptly notify to the
Borrower and the Increase Lender.

 
 
2.2.3
Each Increase Lender, by executing the Increase Confirmation, confirms (for the
avoidance of doubt) that the Facility Agent has authority to execute on its
behalf any amendment or waiver that has been approved by or on behalf of the
requisite Lender or Lenders in accordance with this Agreement on or prior to the
date on which the increase becomes effective.

 
 
2.2.4
Unless the Facility Agent otherwise agrees or the increased Commitment is
assumed by an existing Lender, the Borrower shall, on the date upon which the
increase takes effect, pay to the Facility Agent (for its own account) a fee of
£1,750 and the Borrower shall promptly on demand pay the Facility Agent the
amount of all costs and expenses (including legal fees) reasonably incurred by
it in connection with any increase in Commitments under this Clause 2.2.

 
 
2.2.5
The Borrower may pay to the Increase Lender a fee in the amount and at the times
agreed between the Borrower and the Increase Lender in a letter between the
Borrower and the Increase Lender setting out that fee. A reference in this
Agreement to a Fee Letter shall include any letter referred to in this
paragraph.

 
 
2.2.6
Clause 28.4 (Limitation of responsibility of Existing Lender) shall apply
mutatis mutandis in this Clause 2.2 in relation to an Increase Lender as if
references in that Clause to:

 
 
(a)
an "Existing Lender" were references to all the Lenders immediately prior to the
relevant increase;

 
 
(b)
the "New Lender" were references to that "Increase Lender"; and

 
 
(c)
a "re-transfer" and "re-assignment" were references to respectively a "transfer"
and "assignment"."

 
 
2.2.7
Each Party (other than the Increase Lender) irrevocably authorises the Facility
Agent to execute any duly completed Increase Confirmation on its behalf.

 
2.3
Nature of a Finance Party's rights and obligations

 
Unless otherwise agreed by all the Finance Parties:
 
 
2.3.1
the obligations of a Finance Party under the Finance Documents are several;

 
 
2.3.2
failure by a Finance Party to perform its obligations does not affect the
obligations of any other Party under the Finance Documents;

 
 
2.3.3
no Finance Party is responsible for the obligations of any other Finance Party
under the Finance Documents;

 
 
2.3.4
the rights of a Finance Party under the Finance Documents are separate and
independent rights;

 
 
2.3.5
a debt arising under the Finance Documents to a Finance Party is a separate and
independent debt; and

 
 
2.3.6
a Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce those rights.

 
3.
PURPOSE

 
3.1
Purpose

 
The Borrower shall apply all amounts borrowed by it under the Facility towards
the general corporate purposes of the Group (in relation to each of the
Distribution Companies, in compliance with its Licence) including, but not
limited to, the refinancing of the Existing RCF.
 
3.2
No obligation to monitor

 
No Finance Party is bound to monitor or verify any amount borrowed pursuant to
this Agreement.
 
4.
CONDITIONS PRECEDENT

 
4.1
Conditions precedent documents

 
A Request may not be given until the Facility Agent has notified the Borrower
and the Lenders that it has received (or waived receipt of) all of the documents
and evidence set out in Schedule 2 (Conditions Precedent Documents) in form and
substance satisfactory to the Facility Agent. The Facility Agent shall give this
notification to the Borrower and the Lenders upon being so satisfied.
 
4.2
Further conditions precedent

 
The obligations of each Lender to participate in any Loan are subject to the
further conditions precedent that on both the date of the Request and the
Drawdown Date for that Loan:
 
 
4.2.1
the Repeating Representations are correct in all material respects; and

 
 
4.2.2
no Default or, in the case of a Rollover Loan, no Event of Default is
outstanding or would result from the Loan.

 
4.3
Conditions relating to Optional Currencies

 
 
4.3.1
A currency will constitute an Optional Currency in relation to a Loan if:

 
 
(a)
it is readily available in the amount required and freely convertible into the
Base Currency in the Relevant Interbank Market on the Rate Fixing Day and the
Drawdown Date for that Loan; and

 
 
(b)
it is dollars, euro or has been approved by the Facility Agent (acting on the
instructions of all the Lenders) on or prior to receipt by the Facility Agent of
the relevant Request for that Loan.

 
 
4.3.2
If the Facility Agent has received a written request from the Borrower for a
currency to be approved under paragraph 4.3.1(b) above, the Facility Agent will
confirm to the Borrower by the Specified Time:

 
 
(a)
whether or not the Lenders have granted their approval; and

 
 
(b)
if approval has been granted, the minimum amount (and, if required, integral
multiples) for any subsequent Loan in that currency.

 
4.4
Maximum number

 
 
(a)
Unless the Facility Agent agrees, a Request may not be given if, as a result,
there would be more than 10 Loans outstanding.

 
 
(b)
Any Loan made by a single Lender under Clause 6.2 (Unavailability of a currency)
shall not be taken into account in this Clause 4.4.

 
5.
UTILISATION

 
5.1
Giving of Requests

 
 
5.1.1
The Borrower may borrow a Loan by giving to the Facility Agent a duly completed
Request not later than the Specified Time.

 
 
5.1.2
Each Request is irrevocable.

 
5.2
Completion of Requests

 
A Request for a Loan will not be regarded as having been duly completed unless:
 
 
5.2.1
the Drawdown Date is a Business Day falling within the Availability Period;

 
 
5.2.2
the currency and amount of the Request comply with Clause 5.3 (Currency and
Amount), and;

 
 
5.2.3
the proposed Term complies with this Agreement.

 
Only one Loan may be requested in a Request.
 
5.3
Currency and amount

 
 
5.3.1
The currency specified in a Request must be the Base Currency or an Optional
Currency.

 
 
5.3.2
The amount of the proposed Loan must be:

 
 
(a)
if the currency selected is the Base Currency, a minimum of £5,000,000 and an
integral multiple of £1,000,000 or, if less, the Available Facility; or

 
 
(b)
if the currency selected is dollars, a minimum of $5,000,000 and an integral
multiple of $1,000,000 or, if less, the Available Facility; or

 
 
(c)
if the currency selected is euro, a minimum of EUR5,000,000 and an integral
multiple of EUR1,000,000 or, if less, the Available Facility; or

 
 
(d)
if the currency selected is an Optional Currency, the minimum amount (and, if
required, integral multiple) specified by the Facility Agent pursuant to
paragraph (b) of Clause 4.3.2 (Conditions relating to Optional Currencies) or,
if less, the Available Facility; and

 
 
(e)
in any event such that its Base Currency Amount is less than or equal to the
Available Facility.

 
5.4
Advance of Loan

 
 
5.4.1
The Facility Agent must promptly notify each Lender of the details of the
requested Loan and the amount of its share in that Loan.

 
 
5.4.2
The amount of each Lender's share of the Loan will be its Pro Rata Share on the
proposed Drawdown Date.

 
 
5.4.3
No Lender is obliged to participate in a Loan if as a result:

 
 
(a)
its share in the aggregate Base Currency Amount of the Loans would exceed its
Commitment; or

 
 
(b)
the aggregate Base Currency Amount of the Loans would exceed the Total
Commitments.

 
 
5.4.4
If the conditions set out in this Agreement have been met, and subject to
Clause 7.2 (Cashless Rollover), each Lender must make its share in the Loan
available to the Facility Agent for the Borrower by no later than 2.00 pm on the
Drawdown Date.

 
 
5.4.5
The Facility Agent shall determine the Base Currency Amount of each Loan which
is to be made in an Optional Currency and shall notify each Lender of the amount
of each Loan, the amount of its participation in that Loan, and, if different,
the amount of that participation to be made available in accordance with 15.2
(Funds) in each case by the Specified Time.

 
6.
OPTIONAL CURRENCIES

 
6.1
Selection of currency

 
The Borrower shall select the currency of a Loan in a Request.
 
6.2
Unavailability of a currency

 
If before the Specified Time on any Rate Fixing Day:
 
 
6.2.1
a Lender notifies the Facility Agent that the Optional Currency requested is not
readily available to it in the amount required; or

 
 
6.2.2
a Lender notifies the Facility Agent that compliance with its obligation to
participate in a Loan in the proposed Optional Currency would contravene a law
or regulation applicable to it,

 
the Facility Agent will give notice to the Borrower to that effect by the
Specified Time on that day. In this event, any Lender that gives notice pursuant
to this Clause 6.2 will be required to participate in the Loan in the Base
Currency (in an amount equal to that Lender's Pro Rata Share of the Base
Currency Amount or, in respect of a Rollover Loan, an amount equal to that
Lender's Pro Rata Share of the Base Currency Amount of the Rollover Loan that is
due to be made) and its participation will be treated as a separate Loan
denominated in the Base Currency during that Term.
 
6.3
Participation in a Loan

 
Each Lender's participation in a Loan will be determined in accordance with
sub-clause 5.4.2 of Clause 5.4 (Advance of Loan).
 
7.
REPAYMENT

 
7.1
Repayment of Loans

 
 
7.1.1
The Borrower must repay each Loan in full on its Maturity Date. No Loan may be
outstanding after the Final Maturity Date.

 
 
7.1.2
Subject to the other terms of this Agreement, any amounts repaid under
sub-clause 7.1.1 above may be re-borrowed.

 
7.2
Cashless Rollover

 
 
7.2.1
Without prejudice to the Borrower's obligation under Clause 7.1 above, if:

 
 
(a)
one or more Loans are to be made available to the Borrower:

 
 
(i)
on the same day that a maturing Loan is due to be repaid by the Borrower;

 
 
(ii)
in the same currency as the maturing Loan (unless it arose as a result of the
operation of Clause 6.2 (Unavailability of a currency); and

 
 
(iii)
in whole or in part for the purpose of refinancing the maturing Loan, and

 
 
(b)
the proportion borne by each Lender's participation in the maturing Loan to the
amount of that maturing Loan is the same as the proportion borne by that
Lender's participation in the new Loans to the aggregate amount of those new
Loans,

 
the aggregate amount of the new Loans shall be treated as if applied in or
towards repayment of the maturing Loan so that:
 
 
(a)
if the amount of the maturing Loan exceeds the aggregate amount of the new
Loans:

 
 
(i)
the Borrower will only be required to pay an amount in cash in the relevant
currency equal to that excess; and

 
 
(ii)
each Lender's participation (if any) in the new Loans shall be treated as having
been made available and applied by the Borrower in or towards repayment of that
Lender's participation (if any) in the maturing Loan and that Lender will not be
required to make its participation in the new Loans available in cash; and

 
 
(b)
if the amount of the maturing Loan is equal to or less than the aggregate amount
of the new Loans:

 
 
(i)
the Borrower will not be required to make any payment in cash; and

 
 
(ii)
each Lender will be required to make its participation in the new Loans
available in cash only to the extent that its participation (if any) in the new
Loans exceeds that Lender's participation (if any) in the maturing Loan and the
remainder of that Lender's participation in the new Loans shall be treated as
having been made available and applied by the Borrower in or towards repayment
of that Lender's participation in the maturing Loan.

 
8.
PREPAYMENT AND CANCELLATION

 
8.1
Mandatory prepayment - illegality

 
 
8.1.1
A Lender must notify the Borrower promptly if it becomes aware that it is
unlawful in any jurisdiction for that Lender to perform any of its obligations
under a Finance Document or to fund or maintain its share in any Loan.

 
 
8.1.2
After notification under sub-clause 8.1.1 above:

 
 
(a)
the Borrower must repay or prepay the share of that Lender in each Loan made to
it on the date specified in sub-clause 8.1.3 below; and

 
 
(b)
the Commitments of that Lender will be immediately cancelled.

 
 
8.1.3
The date for repayment or prepayment of a Lender's share in a Loan will be:

 
 
(a)
the Business Day following receipt by the Borrower of notice from the Lender
under sub-clause 8.1.1 above; or

 
 
(b)
if later, the latest date allowed by the relevant law.

 
8.2
Mandatory prepayment - change of control

 
If the Borrower becomes aware of any person (whether alone or together with any
associated person or persons) gaining control of the Borrower (for these
purposes "associated person" means, in relation to any person, a person who is
(i) "acting in concert" (as defined in the City Code on Takeovers and Mergers)
with that person or (ii) a "connected person" (as defined in section 1122 of the
CTA 2010) of that person and "control" means the relevant person satisfies any
of the criteria set out in paragraphs (1)(a) to (c) of Section 1159 of the
Companies Act 2006):
 
 
8.2.1
within five days of such date, the Borrower shall give notice of such change of
control to the Facility Agent;

 
 
8.2.2
the Lenders and the Borrower shall immediately enter into negotiations for a
period of not more than 45 days from the date of the change of control with a
view to agreeing whether the Facility shall continue to be made available and on
what terms;

 
 
8.2.3
if no such agreement is reached within the said period of 45 days then:

 
 
(a)
any Lender may on 10 days' notice to the Facility Agent and to the Borrower
require the repayment of its share in each Loan and cancel its Commitment; and

 
 
(b)
the Majority Lenders may on 10 days' notice to the Borrower require repayment in
full of all outstanding Loans and cancel the Total Commitments; and

 
 
8.2.4
a Lender shall not be obliged to fund any further loans under the Facility
(except for a Rollover Loan) during the negotiation period set out in
sub-clause 8.2.2, and if no agreement is reached within such negotiation period,
during the 10 day notice period set out in sub-clause 8.2.3.

 
There shall be no change of control as a result of the Permitted Reorganisation
(including, for the avoidance of doubt, as a result of the ownership
arrangements specified in paragraph (a)(ii)(B) of the definition of Permitted
Reorganisation).
 
8.3
Voluntary prepayment

 
 
8.3.1
The Borrower may, by giving not less than five Business Days' prior written
notice to the Facility Agent, prepay any Loan at any time in whole or in part.

 
 
8.3.2
A prepayment of part of a Loan must be by an amount that reduces the Base
Currency Amount of the Loan by a minimum amount of £5,000,000 and an integral
multiple of £1,000,000.

 
8.4
Automatic cancellation

 
The Commitments of each Lender will be automatically cancelled at the close of
business on the last day of the Availability Period.
 
8.5
Voluntary cancellation

 
 
8.5.1
The Borrower may, by giving not less than three Business Days' prior written
notice to the Facility Agent, cancel the unutilised amount of the Total
Commitments in whole or in part.

 
 
8.5.2
Partial cancellation of the Total Commitments must be by an amount that reduces
the Base Currency Amount of the Loan by a minimum amount of £5,000,000 and an
integral multiple of £1,000,000.

 
 
8.5.3
Any cancellation in part shall be applied against the Commitment of each Lender
pro rata.

 
8.6
Involuntary prepayment and cancellation

 
 
8.6.1
If the Borrower is, or will be, required to pay to a Lender a Tax Payment or an
Increased Cost, the Borrower may, while the requirement continues, give notice
to the Facility Agent requesting prepayment and cancellation in respect of that
Lender.

 
 
8.6.2
After notification under sub-clause 8.6.1 above:

 
 
(a)
the Borrower must repay or prepay that Lender's share in each Loan made to it on
the date specified in sub-clause 8.6.3 below; and

 
 
(b)
the Commitments of that Lender will be immediately cancelled.

 
 
8.6.3
The date for repayment or prepayment of a Lender's share in a Loan will be the
last day of the current Term for that Loan or, if earlier, the date specified by
the Borrower in its notification.

 
 
8.6.4
 

 
 
(a)
If any Lender becomes a Defaulting Lender, the Borrower may, at any time whilst
the Lender continues to be a Defaulting Lender, give the Facility Agent five
Business Days' notice of cancellation of the Available Commitment of that
Lender.

 
 
(b)
On the notice referred to in paragraph (a) above becoming effective, the
Available Commitment of the Defaulting Lender shall immediately be reduced to
zero.

 
 
(c)
The Facility Agent shall as soon as practicable after receipt of a notice
referred to in paragraph (a) above, notify all the Lenders.

 
8.7
Re-borrowing of Loans

 
Any voluntary prepayment of a Loan may be re-borrowed on the terms of this
Agreement. Any mandatory or involuntary prepayment of a Loan may not be
re-borrowed.
 
8.8
Miscellaneous provisions

 
 
8.8.1
Any notice of prepayment and/or cancellation under this Agreement is irrevocable
and must specify the relevant date(s) and the affected Loans and Commitments.
The Facility Agent must notify the Lenders promptly of receipt of any such
notice.

 
 
8.8.2
All prepayments under this Agreement must be made with accrued interest on the
amount prepaid. No premium or penalty is payable in respect of any prepayment
except for Break Costs.

 
 
8.8.3
The Majority Lenders may agree a shorter notice period for a voluntary
prepayment or a voluntary cancellation.

 
 
8.8.4
No prepayment or cancellation is allowed except in accordance with the express
terms of this Agreement.

 
 
8.8.5
Subject to Clause 2.2 (Increase), no amount of the Total Commitments cancelled
under this Agreement may subsequently be reinstated.

 
9.
INTEREST

 
9.1
Calculation of interest

 
The rate of interest on each Loan for each Term is the percentage rate per annum
equal to the aggregate of the applicable:
 
 
9.1.1
Margin;

 
 
9.1.2
LIBOR, or in relation to any Loan in euro, EURIBOR; and

 
 
9.1.3
Mandatory Cost.

 
9.2
Payment of interest

 
Except where it is provided to the contrary in this Agreement, the Borrower must
pay accrued interest on each Loan made to it on the last day of each Term and
also, if the Term is longer than six months, on the dates falling at six-monthly
intervals after the first day of that Term.
 
9.3
Interest on overdue amounts

 
 
9.3.1
If the Borrower fails to pay any amount payable by it under the Finance
Documents, it must immediately on demand by the Facility Agent pay interest on
the overdue amount from its due date up to the date of actual payment, both
before, on and after judgment.

 
 
9.3.2
Interest on an overdue amount is payable at a rate determined by the Facility
Agent to be one per cent. per annum above the rate which would have been payable
if the overdue amount had, during the period of non-payment, constituted a Loan.
For this purpose, the Facility Agent may (acting reasonably):

 
 
(a)
select successive Terms of any duration of up to three months; and

 
 
(b)
determine the appropriate Rate Fixing Day for that Term.

 
 
9.3.3
Notwithstanding sub-clause 9.3.2 above, if the overdue amount is a principal
amount of a Loan and becomes due and payable prior to the last day of its
current Term, then:

 
 
(a)
the first Term for that overdue amount will be the unexpired portion of that
Term; and

 
 
(b)
the rate of interest on the overdue amount for that first Term will be one per
cent. per annum above the rate then payable on that Loan.

 
After the expiry of the first Term for that overdue amount, the rate on the
overdue amount will be calculated in accordance with sub-clause 9.3.2 above.
 
 
9.3.4
Interest (if unpaid) on an overdue amount will be compounded with that overdue
amount at the end of each of its Terms but will remain immediately due and
payable.

 
9.4
Notification of rates of interest

 
The Facility Agent must promptly notify each relevant Party of the determination
of a rate of interest under this Agreement.
 
10.
TERMS

 
10.1
Selection

 
 
10.1.1
Each Loan has one Term only.

 
 
10.1.2
The Borrower must select the Term for a Loan in the relevant Request.

 
 
10.1.3
Subject to the following provisions of this Clause, each Term for a Loan will be
one, two, three or six months or any other period agreed between the Borrower
and the Lenders in relation to the relevant Loan.

 
 
10.1.4
A Term for a Loan shall start on the Drawdown Date for that Loan.

 
10.2
No overrunning the Final Maturity Date

 
If a Term would otherwise overrun the Final Maturity Date, it will be shortened
so that it ends on the Final Maturity Date.
 
10.3
Other adjustments

 
 
10.3.1
The Facility Agent and the Borrower may enter into such other arrangements as
they may agree for the adjustment of Terms and the consolidation and/or
splitting of Loans.

 
 
10.3.2
Subject to sub-clause 10.3.3 below, if two or more Terms in respect of Loans
denominated in the same currency end on the same date, those Loans will, unless
the Borrower specifies to the contrary in the Request for the next Term, be
consolidated into, and treated as, a single Loan on the last day of the Term.

 
 
10.3.3
Subject to Clause 4.4 (Maximum Number) and Clause 5.2 (Completion of Requests)
if the Borrower requests in a Request that a Loan be divided into two or more
Loans, that Loan will, on the last day of its Term, be so divided into the
amounts specified in that Request, having an aggregate amount equal to the
amount of and in the same currency as the Loan immediately before its division.

 
10.4
Notification

 
The Facility Agent must notify the Borrower and the Lenders of the duration of
each Term promptly after ascertaining its duration.
 
11.
MARKET DISRUPTION

 
11.1
Failure of a Reference Bank to supply a rate

 
If LIBOR, or if applicable EURIBOR is to be calculated by reference to the
Reference Banks but a Reference Bank does not supply a rate by 12.00 noon on a
Rate Fixing Day, the applicable LIBOR will, subject as provided below, be
calculated on the basis of the rates of the remaining Reference Banks.
 
11.2
Market disruption

 
 
11.2.1
In this Clause, each of the following events is a market disruption event:

 
 
(a)
LIBOR, or if applicable, EURIBOR is to be calculated by reference to the
Reference Banks but no, or only one, Reference Bank supplies a rate by 12.00
noon on the Rate Fixing Day; or

 
 
(b)
the Facility Agent receives by close of business on the Rate Fixing Day
notification from Lenders whose shares in the relevant Loan exceed 50 per cent.
of that Loan that such Lenders are unable to obtain matching deposits in the
Relevant Interbank Market or the rate at which they can do so is in excess of
LIBOR, or if applicable, EURIBOR for the relevant Term.

 
 
11.2.2
The Facility Agent must promptly notify the Borrower and the Lenders of a market
disruption event.

 
 
11.2.3
After notification under sub-clause 11.2.2 above, the rate of interest on each
Lender's share in the affected Loan for the relevant Term will be the aggregate
of the applicable:

 
 
(a)
Margin;

 
 
(b)
rate notified to the Facility Agent by that Lender as soon as practicable, and
in any event before interest is due to be paid in respect of that Term, to be
that which expresses as a percentage rate per annum the cost to that Lender of
funding its share in that Loan from whatever source it may reasonably select;
and

 
 
(c)
Mandatory Cost.

 
11.3
Alternative basis of interest or funding

 
 
11.3.1
If a market disruption event occurs and the Facility Agent or the Borrower so
requires, the Borrower and the Facility Agent must enter into negotiations for a
period of not more than 30 days with a view to agreeing an alternative basis for
determining the rate of interest and/or funding for the affected Loan and any
future Loan.

 
 
11.3.2
Any alternative basis agreed will be, with the prior consent of all the Lenders,
binding on all the Parties.

 
12.
TAX GROSS-UP AND INDEMNITIES

 
12.1
Definitions

 
 
12.1.1
In this Agreement:

 
"Qualifying Lender" means:
 
 
(a)
a Lender which is beneficially entitled to interest payable to that Lender in
respect of an advance under a Finance Document and is:

 
 
(i)
a Lender:

 
 
(A)
which is a bank (as defined for the purpose of section 879 of ITA) making an
advance under a Finance Document and which is within the charge to United
Kingdom corporation tax as respects any payments of interest made in respect of
that advance or would be within such charge as respects such payment apart from
section 18A of the CTA 2009; or

 
 
(B)
in respect of an advance made under a Finance Document by a person that was a
bank (as defined for the purpose of section 879 of ITA) at the time that that
advance was made, and which is within the charge to United Kingdom corporation
tax as respects any payments of interest made in respect of that advance; or

 
 
(ii)
a Lender which is:

 
 
(A)
a company resident in the United Kingdom for United Kingdom tax purposes;

 
 
(B)
a partnership each member of which is:

 
 
(1)
a company so resident in the United Kingdom; or

 
 
(2)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the CTA
2009) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA 2009; or

 
 
(C)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA 2009) of that company; or

 
 
(iii)
a Treaty Lender; or

 
 
(b)
a Lender which is a building society (as defined for the purpose of section 880
of ITA) making an advance under a Finance Document.

 
"Tax Confirmation" means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance under a
Finance Document is either:
 
 
(a)
a company resident in the United Kingdom for United Kingdom tax purposes;

 
 
(b)
a partnership each member of which is:

 
 
(i)
a company so resident in the United Kingdom; or

 
 
(ii)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the CTA
2009) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA 2009; or

 
 
(c)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA 2009) of that company.

 
"Tax Credit" means a credit against, relief or remission for, or repayment of
any Tax.
 
"Tax Deduction" means a deduction or withholding for or on account of Tax from a
payment under a Finance Document.
 
"Tax Payment" means either the increase in a payment made by the Borrower to a
Finance Party under Clause 12.2 (Tax gross-up) or a payment under Clause 12.3
(Tax indemnity).
 
"Treaty Lender" means a Lender which:
 
 
(a)
is treated as a resident of a Treaty State for the purposes of the Treaty;

 
 
(b)
does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender's participation in the Loan is effectively
connected; and

 
 
(c)
meets all other conditions which must be met under the Treaty for residents of
such Treaty State to obtain full exemption from tax on interest imposed by the
United Kingdom, except that for this purpose it shall be assumed that the
following are satisfied:

 
 
(i)
any condition which relates (expressly or by implication) to the amounts or
terms of any Loan or the Finance Documents or any condition which relates
(expressly or by implication) to there not being a special relationship between
the Borrower and the Finance Party or between them both and another person; and

 
 
(ii)
any necessary procedural formality.

 
"Treaty State" means a jurisdiction having a double taxation agreement (a
"Treaty") with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.
 
"UK Non-Bank Lender" means where a Lender becomes a Party after the day on which
this Agreement is entered into, a Lender which gives a Tax Confirmation in the
assignment agreement, Transfer Certificate or Increase Confirmation which it
executes on becoming a Party.
 
 
12.1.2
Unless a contrary indication appears, in this Clause 12 a reference to
"determines" or "determined" means a determination made in the absolute
discretion of the person making the determination.

 
12.2
Tax gross-up

 
 
12.2.1
The Borrower shall make all payments to be made by it without any Tax Deduction,
unless a Tax Deduction is required by law.

 
 
12.2.2
The Borrower shall promptly upon becoming aware that it must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction)  notify the Facility Agent accordingly. Similarly, a Lender shall
notify the Facility Agent on becoming so aware in respect of a payment payable
to that Lender. If the Facility Agent receives such notification from a Lender
it shall notify the Borrower.

 
 
12.2.3
If a Tax Deduction is required by law to be made by the Borrower, the amount of
the payment due from the Borrower shall be increased to an amount which (after
making any Tax Deduction) leaves an amount equal to the payment which would have
been due if no Tax Deduction had been required.

 
 
12.2.4
A payment shall not be increased under sub-clause 12.2.3 above by reason of a
Tax Deduction on account of Tax imposed by the United Kingdom, if on the date on
which the payment falls due:

 
 
(a)
the payment could have been made to the relevant Lender without a Tax Deduction
if the Lender had been a Qualifying Lender, but on that date that Lender is not
or has ceased to be a Qualifying Lender other than as a result of any change
after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or Treaty, or any
published practice or published concession of any relevant taxing authority; or

 
 
(b)
the relevant Lender is a Qualifying Lender solely by virtue of paragraph (a)(ii)
of the definition of Qualifying Lender and:

 
 
(i)
an officer of HM Revenue & Customs has given (and not revoked) a direction (a
"Direction") under section 931 of the ITA which relates to the payment and that
Lender has received from the Borrower a certified copy of that Direction; and

 
 
(ii)
the payment could have been made to the Lender without any Tax Deduction if that
Direction had not been made; or

 
 
(c)
the relevant Lender is a Qualifying Lender solely by virtue of paragraph (a)(ii)
of the definition of Qualifying Lender and:

 
 
(i)
the relevant Lender has not given a Tax Confirmation to the Borrower; and

 
 
(ii)
the payment could have been made to the Lender without any Tax Deduction if the
Lender had given a Tax Confirmation to the Borrower on the basis that the Tax
Confirmation would have enabled the Borrower to have formed a reasonable belief
that the payment was an "excepted payment" for the purpose of section 930 of the
ITA; or

 
 
(d)
the relevant Lender is a Treaty Lender and the Borrower making the payment is
able to demonstrate that the payment could have been made to the Lender without
the Tax Deduction had that Lender complied with its obligations under
sub-clause 12.2.7 below.

 
 
12.2.5
If the Borrower is required to make a Tax Deduction, the Borrower shall make
that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.

 
 
12.2.6
Within thirty days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the Borrower making that Tax Deduction shall
deliver to the Facility Agent for the Finance Party entitled to the payment a
statement under Section 975 of the ITA, or other evidence reasonably
satisfactory to that Finance Party that the Tax Deduction has been made or (as
applicable) any appropriate payment paid to the relevant taxing authority.

 
 
12.2.7
 

 
 
(a)
Subject to paragraph (b) below, a Treaty Lender and the Borrower which makes a
payment to which that Treaty Lender is entitled shall co-operate in completing
any procedural formalities necessary for that Borrower to obtain authorisation
to make that payment without a Tax Deduction.

 
 
(b)
Nothing in paragraph (a) above shall require a Treaty Lender to:

 
 
(i)
register under the HMRC DT Treaty Passport scheme;

 
 
(ii)
apply the HMRC DT Treaty Passport scheme to any Loan if it has so registered; or

 
 
(iii)
file Treaty forms if it has included an indication to the effect that it wishes
the HMRC DT Treaty Passport scheme to apply to this Agreement in accordance with
sub-clause 12.2.9 below or sub-clause 12.6.1 of Clause 12.6 (HMRC DT Treaty
Passport scheme confirmation) and the Borrower making that payment has not
complied with its obligations under sub-clause 12.2.10 below or sub-clause
12.6.2 of Clause 12.6 (HMRC DT Treaty Passport scheme confirmation).

 
 
12.2.8
A UK Non-Bank Lender shall promptly notify the Borrower and the Facility Agent
if there is any change in the position from that set out in the Tax
Confirmation.

 
 
12.2.9
A Treaty Lender which becomes a Party on the day on which this Agreement is
entered into that holds a passport under the HMRC DT Treaty Passport scheme, and
which wishes that scheme to apply to this Agreement, shall include an indication
to that effect (for the benefit of the Facility Agent and without liability to
the Borrower) by including its scheme reference number and its jurisdiction of
tax residence opposite its name in ‎Schedule 1 (Original Parties).

 
 
12.2.10
Where a Lender includes the indication described in sub-clause 12.2.9 above in
Schedule 1 (Original Parties), the Borrower shall file a duly completed form
DTTP2 in respect of such Lender with HM Revenue & Customs within 30 days of the
date of this Agreement and shall promptly provide the Lender with a copy of that
filing provided that the Borrower shall not be liable in respect of any
non-compliance with its obligations under this sub-clause 12.2.10 where such
non-compliance is due to circumstances beyond the control of the Borrower
(including, without limitation, any delay, failure or omission on the part of
the relevant Lender or the Facility Agent to comply with any obligation owed to
the Borrower, or to any inaccuracy in any information provided by the relevant
Lender or the Facility Agent in connection with the DT Treaty Passport scheme).

 
 
12.2.11
Any Lender which has confirmed that it is entitled to use its DT Treaty Passport
in accordance with sub-clause 12.2.9 or sub-clause 12.6.1 of Clause 12.6 (HMRC
DT Treaty Passport scheme confirmation) will reasonably promptly notify the
Facility Agent and the Borrower if at any time it ceases to holds a passport
under the HMRC DT Treaty Passport scheme or if it ceases to be able to use such
passport as a Lender.

 
 
12.2.12
If a Lender has not included an indication to the effect that it wishes the HMRC
DT Treaty Passport scheme to apply to this Agreement in accordance with
sub-clause 12.2.9 above or sub-clause 12.6.1 of Clause 12.6 (HMRC DT Treaty
Passport scheme confirmation), the Borrower shall not file any form relating to
the HMRC DT Treaty Passport scheme in respect of that Lender's Commitment or its
participation in any Loan.

 
12.3
Tax indemnity

 
 
12.3.1
Except as provided below, the Borrower must indemnify a Finance Party, within
three Business Days of demand, against any loss or liability which that Finance
Party (in its absolute discretion) determines will be or has been suffered
(directly or indirectly) by that Finance Party for or on account of Tax in
relation to a payment received or receivable (or any payment deemed to be
received or receivable) under a Finance Document.

 
 
12.3.2
Sub-clause 12.3.1 above does not apply to any Tax assessed on a Finance Party
under the laws of the jurisdiction in which:

 
 
(a)
that Finance Party is incorporated or, if different, the jurisdiction (or
jurisdictions) in which that Finance Party is treated as resident for tax
purposes; or

 
 
(b)
that Finance Party's Facility Office is located in respect of amounts received
or receivable in that jurisdiction,

 
if that Tax is imposed on or calculated by reference to the net income received
or receivable by that Finance Party. However, any payment deemed to be received
or receivable, including any amount treated as income but not actually received
by the Finance Party, such as a Tax Deduction, will not be treated as net income
received or receivable for this purpose.
 
 
12.3.3
Sub-clause 12.3.1 above does not apply to any Tax assessed on a Finance Party to
the extent the loss or liability:

 
 
(a)
is compensated for by an increased payment under Clause 12.2 (Tax gross-up); or

 
 
(b)
would have been compensated for by an increased payment under Clause 12.2 (Tax
gross-up) but was not so compensated solely because one of the exclusions in
Clause 12.2 (Tax gross-up) applied.

 
 
12.3.4
A Finance Party making, or intending to make, a claim under sub-clause 12.3.1
above must promptly notify the Borrower of the event which will give, or has
given, rise to the claim.

 
12.4
Tax Credit

 
If the Borrower makes a Tax Payment and the relevant Finance Party determines
that:
 
 
(a)
a Tax Credit is attributable to an increased payment of which that Tax Payment
forms part, to that Tax Payment or to a Tax Deduction in consequence of which
that Tax Payment was required; and

 
 
(b)
that Finance Party has obtained and utilised that Tax Credit,

 
then, if in its discretion (acting reasonably) it can do so without any further
adverse consequences for it, the Finance Party shall pay an amount to the
Borrower which that Finance Party determines will leave it (after that payment)
in the same after Tax position as it would have been in had the Tax Payment not
been required to be made by the Company.
 
12.5
Lender Status Confirmation

 
Each Lender which becomes a Party to this Agreement after the date of this
Agreement shall indicate, in the Transfer Certificate, assignment agreement or
Increase Confirmation which it executes on becoming a Party, and for the benefit
of the Facility Agent and without liability to the Borrower, which of the
following categories it falls in:
 
 
12.5.1
not a Qualifying Lender;

 
 
12.5.2
a Qualifying Lender (other than a Treaty Lender); or

 
 
12.5.3
a Treaty Lender.

 
If a New Lender or Increase Lender fails to indicate its status in accordance
with this Clause 12.5 then such New Lender or Increase Lender shall be treated
for the purposes of this Agreement as if it is not a Qualifying Lender until
such time as it notifies the Facility Agent which category applies (and the
Facility Agent, upon receipt of such notification, shall inform the Borrower).
For the avoidance of doubt, a Transfer Certificate, assignment agreement or
Increase Confirmation shall not be invalidated by any failure of a Lender to
comply with this Clause 12.5.
 
12.6
HMRC DT Treaty Passport scheme confirmation

 
 
12.6.1
A New Lender or Increase Lender that is a Treaty Lender that holds a passport
under the HMRC DT Treaty Passport scheme, and which wishes that scheme to apply
to this Agreement, shall include an indication to that effect (for the benefit
of the Facility Agent and without liability to the Borrower) in the assignment
agreement, Transfer Certificate or Increase Confirmation (as applicable) which
it executes by including its scheme reference number and its jurisdiction of tax
residence in that assignment agreement, Transfer Certificate or Increase
Confirmation.

 
 
12.6.2
Where a New Lender or Increase Lender includes the indication described in
sub-clause 12.6.1 above in the relevant assignment agreement, Transfer
Certificate or Increase Confirmation (as applicable) the Borrower shall file a
duly completed form DTTP2 in respect of such Lender with HM Revenue & Customs
within 30 days of the relevant Transfer Date or the date on which such
assignment or increase takes effect and shall promptly provide the Lender with a
copy of that filing.

 
12.7
Stamp taxes

 
The Borrower shall pay and, within three Business Days of demand, indemnify each
Finance Party against any cost, loss or liability that Finance Party incurs in
relation to all stamp duty, registration and other similar Taxes payable in
respect of any Finance Document, except for any such Tax payable in respect of a
Transfer Certificate or other transfer or disposal of a Lender's rights or
obligations under a Finance Document.
 
12.8
VAT

 
 
12.8.1
All amounts expressed to be payable under a Finance Document by any Party to a
Finance Party which (in whole or in part) constitute the consideration for any
supply for VAT purposes are deemed to be exclusive of any VAT which is
chargeable on that supply and, accordingly, subject to sub-clause 12.8.2 below,
if VAT is or becomes chargeable on any supply made by any Finance Party to any
Party under a Finance Document and such Finance Party is required to account to
the relevant tax authority for the VAT, that Party must pay to such Finance
Party (in addition to and at the same time as paying any other consideration for
such supply) an amount equal to the amount of the VAT (and such Finance Party
must promptly provide an appropriate VAT invoice to that Party).

 
 
12.8.2
If VAT is or becomes chargeable on any supply made by any Finance Party (the
"Supplier") to any other Finance Party (the "Recipient") under a Finance
Document, and any Party other than the Recipient (the "Relevant Party") is
required by the terms of any Finance Document to pay an amount equal to the
consideration for that supply to the Supplier (rather than being required to
reimburse or indemnify the Recipient in respect of that consideration):

 
 
(a)
(where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Recipient must (where this paragraph (a) applies) promptly pay to the
Relevant Party an amount equal to any credit or repayment the Recipient receives
from the relevant tax authority which the Recipient reasonably determines
relates to the VAT chargeable on that supply; and

 
 
(b)
(where the Recipient is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must promptly, following demand from
the Recipient pay to the Recipient an amount equal to the VAT chargeable on that
supply but only to the extent that the Recipient reasonably determines that it
is not entitled to credit or repayment from the relevant tax authority in
respect of that VAT.

 
 
12.8.3
Where a Finance Document requires any Party to reimburse or indemnify a Finance
Party for any cost or expense, that Party shall reimburse or indemnify (as the
case may be) such Finance Party for the full amount of such cost or expense,
including such part thereof as represents VAT, save to the extent that such
Finance Party reasonably determines that it is entitled to credit or repayment
in respect of such VAT from the relevant tax authority.

 
 
12.8.4
Any reference in this Clause 12.8 to any Party shall, at any time when such
Party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term "representative
member" to have the same meaning as in the Value Added Tax Act 1994).

 
 
12.8.5
In relation to any supply made by a Finance Party to any Party under a Finance
Document if reasonably requested by such Finance Party that Party must promptly
provide such Finance Party with details of that Party's VAT registration and
such other information as is reasonably requested in connection with such
Finance Party's VAT reporting requirements in relation to such supply.

 
13.
INCREASED COSTS

 
13.1
Increased Costs

 
Except as provided below in this Clause, the Borrower must pay to a Finance
Party the amount of any Increased Cost incurred by that Finance Party or any of
its Affiliates as a result of:
 
 
13.1.1
the introduction of, or any change in, or any change in the interpretation or
application of, any law or regulation;

 
 
13.1.2
compliance with any law or regulation made after the date of this Agreement; or

 
 
13.1.3
the implementation or application of, or compliance with, Basel III or any law
or regulation that implements or applies Basel III.

 
13.2
Exceptions

 
The Borrower need not make any payment for an Increased Cost to the extent that
the Increased Cost is:
 
 
13.2.1
compensated for under another Clause or would have been but for an exception to
that Clause;

 
 
13.2.2
a Tax on the overall net income of a Finance Party or any of its Affiliates; or

 
 
13.2.3
attributable to a Finance Party or its Affiliate wilfully failing to comply with
any law or regulation.

 
13.3
Claims

 
A Finance Party intending to make a claim for an Increased Cost must notify the
Borrower promptly of the circumstances giving rise to, and the amount of, the
claim.
 
14.
MITIGATION

 
14.1
Mitigation

 
 
14.1.1
Each Finance Party must, in consultation with the Borrower (other than upon the
occurrence of an event referred to at paragraph (d) below where no such
consultation is required), take all reasonable steps to mitigate any
circumstances which arise and which result or would result in the Facility
ceasing to be available or:

 
 
(a)
any Tax Payment or Increased Cost being payable to that Finance Party;

 
 
(b)
that Finance Party being able to exercise any right of prepayment and/or
cancellation under this Agreement by reason of any illegality;

 
 
(c)
that Finance Party incurring any cost of complying with the minimum reserve
requirements of the European Central Bank; or

 
 
(d)
the occurrence of any market disruption event,

 
including transferring its rights and obligations under the Finance Documents to
an Affiliate or changing its Facility Office.
 
 
14.1.2
A Finance Party is not obliged to take any step under this Clause 14 if, in the
opinion of that Finance Party (acting reasonably), to do so might be prejudicial
to it.

 
 
14.1.3
Each Finance Party must promptly notify the Borrower of any circumstances as
described in paragraphs (a) to (d) of sub-clause 14.1.1 of this Clause 14.1.

 
 
14.1.4
The Borrower must indemnify each Finance Party for all costs and expenses
reasonably incurred by it as a result of any step taken under this Clause 14.1.

 
 
14.1.5
This Clause does not in any way limit the obligations of the Borrower under the
Finance Documents.

 
14.2
Substitution

 
Notwithstanding Clause 14.1 (Mitigation), if any circumstances arise which
result in:
 
 
14.2.1
any Tax Payment or Increased Cost being payable to that Finance Party;

 
 
14.2.2
that Finance Party being able to exercise any right of prepayment and/or
cancellation under this Agreement by reason of any illegality;

 
 
14.2.3
that Finance Party incurring any cost of complying with the minimum reserve
requirements of the European Central Bank; or

 
 
14.2.4
the occurrence of any market disruption event,

 
then the Borrower, at its expense, at any time within 180 days after the
occurrence of the relevant event or circumstance, so long as no Default is
outstanding, may by notice to the Facility Agent and such Finance Party require
it (and, if applicable, its Affiliate) to (and to the extent permitted by law
such Finance Party or, if applicable, its Affiliate shall) novate pursuant to
Clause 28 (Changes to the Parties) all (and not part only) of its rights and
obligations under this Agreement to a bank, financial institution, trust, fund
or other entity (a "Replacement Finance Party") selected by the Borrower, and
which is acceptable to the Facility Agent (acting reasonably) (unless the
Facility Agent is an Impaired Agent), which confirms its willingness to assume
and does assume all the obligations of the transferring Finance Party (including
the assumption of the transferring Finance Party's participations or unfunded
participations (as the case may be) on the same basis as the transferring
Finance Party) for a purchase price in cash payable at the time of transfer
equal to the outstanding principal amount of such Finance Party's participation
in the outstanding Loans and all accrued interest (to the extent that the
Facility Agent has not given a notification under Clause 28.9 (Pro rata interest
settlement)), Break Costs and other amounts payable to such Finance Party under
the Finance Documents provided that:
 
 
14.2.5
the Borrower shall have paid to the Finance Party (or, if applicable, its
Affiliate) all amounts accrued and owing to such Finance Party (or, if
applicable, its Affiliate) hereunder;

 
 
14.2.6
the Borrower shall have no right to replace the Facility Agent;

 
 
14.2.7
neither the Facility Agent nor such Finance Party shall have any obligation to
the Borrower to find a Replacement Finance Party;

 
 
14.2.8
the transfer must take place no later than 14 days after the notice referred to
above; and

 
 
14.2.9
in no event shall such Finance Party be required to pay or surrender to the
Replacement Finance Party any of the fees received by such Finance Party
pursuant to the Finance Documents.

 
Notwithstanding the above, the Borrower shall not be entitled to require a
novation under this Clause 14.2 with respect to any Finance Party if:
 
 
14.2.10
the relevant Finance Party shall have mitigated the effect of the relevant event
or circumstance as provided in sub-clause 14.1.1 of Clause 14.1 (Mitigation),
and the novation would have no greater or further mitigating effect; or

 
 
14.2.11
the relevant event or circumstances are applicable to all Finance Parties.

 
14.3
Conduct of business by a Finance Party

 
No term of this Agreement will:
 
 
14.3.1
interfere with the right of any Finance Party to arrange its affairs (Tax or
otherwise) in whatever manner it thinks fit or oblige any Finance Party to
investigate or claim any Tax Credit; or

 
 
14.3.2
oblige any Finance Party to disclose any information relating to its affairs
(Tax or otherwise) or any computation in respect of Tax.

 
15.
PAYMENTS

 
15.1
Place

 
Unless a Finance Document specifies that payments under it are to be made in
another manner, all payments by a Party (other than the Facility Agent) under
the Finance Documents must be made to the Facility Agent to its account at such
office or bank in the principal financial centre of the country of that currency
or, in relation to euro, in a principal centre in a Participating Member State
or London as it may notify to that Party for this purpose by not less than five
Business Days' prior notice.
 
15.2
Funds

 
Payments under the Finance Documents to the Facility Agent must be made for
value on the due date at such times and in such funds as the Facility Agent may
specify to the Party concerned as being customary at the time for the settlement
of transactions in the relevant currency in the place of payment.
 
15.3
Distribution

 
 
15.3.1
Each payment received by the Facility Agent under the Finance Documents for
another Party must, except as provided below, be made available by the Facility
Agent to that Party by payment (as soon as practicable after receipt) to its
account with such office or bank in the principal financial centre of the
country of that currency or, in relation to euro, in a principal centre in a
Participating Member State or London as it may notify to the Facility Agent for
this purpose by not less than five Business Days' prior notice.

 
 
15.3.2
The Facility Agent may apply any amount received by it for the Borrower in or
towards payment (as soon as practicable after receipt) of any amount due from
the Borrower under the Finance Documents or in or towards the purchase of any
amount of any currency to be so applied.

 
 
15.3.3
Where a sum is paid to the Facility Agent under this Agreement for another
Party, the Facility Agent is not obliged to pay that sum to that Party until it
has established that it has actually received it. However, the Facility Agent
may assume that the sum has been paid to it, and, in reliance on that
assumption, make available to that Party a corresponding amount. If it
transpires that the sum has not been received by the Facility Agent, that Party
must immediately on demand by the Facility Agent refund any corresponding amount
made available to it together with interest on that amount from the date of
payment to the date of receipt by the Facility Agent at a rate calculated by the
Facility Agent to reflect its cost of funds.

 
15.4
Currency of account

 
 
15.4.1
Subject to sub-clauses 15.4.2 and 15.4.5 below, the Base Currency is the
currency of account and payment for any sum due from the Borrower under any
Finance Document.

 
 
15.4.2
A repayment of a Loan or Unpaid Sum or a part of a Loan or Unpaid Sum shall be
made in the currency in which that Loan or Unpaid Sum is denominated on its due
date.

 
 
15.4.3
Each payment of interest shall be made in the currency in which the sum in
respect of which the interest is payable was denominated when that interest
accrued.

 
 
15.4.4
Amounts payable in respect of costs and expenses and Taxes are payable in the
currency in which they are incurred.

 
 
15.4.5
Any amount expressed to be payable in a currency other than the Base Currency
shall be paid in that other currency.

 
15.5
No set-off or counterclaim

 
All payments made by the Borrower under the Finance Documents must be made
without set-off or counterclaim.
 
15.6
Business Days

 
 
15.6.1
If a payment under the Finance Documents is due on a day which is not a Business
Day, the due date for that payment will instead be the next Business Day in the
same calendar month (if there is one) or the preceding Business Day (if there is
not) or whatever day the Facility Agent determines is market practice.

 
 
15.6.2
During any extension of the due date for payment of any principal (or overdue
amount) under this Agreement interest is payable on that principal (or overdue
amount) at the rate payable on the original due date.

 
15.7
Impaired Agent

 
 
15.7.1
If, at any time, the Facility Agent becomes an Impaired Agent, the Borrower or a
Lender which is required to make a payment under the Finance Documents to the
Facility Agent in accordance with Clause 15.1 (Place) may instead either pay
that amount direct to the required recipient or pay that amount to an interest
bearing account held with an Acceptable Bank and in relation to which no
Insolvency Event has occurred and is continuing, in the name of the Borrower or
the Lender making the payment and designated as a trust account for the benefit
of the Party or Parties beneficially entitled to that payment under the Finance
Documents. In each case such payments must be made on the due date for payment
under the Finance Documents.

 
 
15.7.2
All interest accrued on the amount standing to the credit of the trust account
shall be for the benefit of the beneficiaries of that trust account pro rata to
their respective entitlements.

 
 
15.7.3
A Party which has made a payment in accordance with this Clause 15.7 shall be
discharged of the relevant payment obligation under the Finance Documents and
shall not take any credit risk with respect to the amounts standing to the
credit of the trust account.

 
 
15.7.4
Promptly upon the appointment of a successor Facility Agent in accordance with
Clause 22.14 (Replacement of the Facility Agent), each Party which has made a
payment to a trust account in accordance with this Clause 15.7 shall give all
requisite instructions to the bank with whom the trust account is held to
transfer the amount (together with any accrued interest) to the successor
Facility Agent for distribution in accordance with Clause 15.3 (Distribution).

 
 
15.7.5
For the purposes of this Clause 15.7 only, an Acceptable Bank shall include any
bank or financial institution approved by the Facility Agent or, if the Facility
Agent is an Impaired Agent, the Majority Lenders.

 
15.8
Partial payments

 
 
15.8.1
If any Administrative Party receives a payment insufficient to discharge all the
amounts then due and payable by the Borrower under the Finance Documents, the
Administrative Party must apply that payment towards the obligations of the
Borrower under the Finance Documents in the following order:

 
 
(a)
first, in or towards payment pro rata of any unpaid fees, costs and expenses of
the Administrative Parties under the Finance Documents;

 
 
(b)
secondly, in or towards payment pro rata of any accrued interest or fee due but
unpaid under this Agreement;

 
 
(c)
thirdly, in or towards payment pro rata of any principal amount due but unpaid
under this Agreement; and

 
 
(d)
fourthly, in or towards payment pro rata of any other sum due but unpaid under
the Finance Documents.

 
 
15.8.2
The Facility Agent must, if so directed by all the Lenders, vary the order set
out in paragraphs (a) to (d) of sub-clause 15.8.1 of this Clause 15.8.

 
 
15.8.3
This Clause will override any appropriation made by the Borrower.

 
15.9
Timing of payments

 
If a Finance Document does not provide for when a particular payment is due,
that payment will be due within three Business Days of demand by the relevant
Finance Party.
 
16.
PERMITTED REORGANISATION

 
Nothing in this Agreement shall restrict or prevent in any way the Borrower or
any other member of the Group from undertaking any Permitted Reorganisation.
 
17.
REPRESENTATIONS

 
17.1
Representations

 
The representations set out in this Clause are made by the Borrower to each
Finance Party.
 
17.2
Status

 
It is a limited liability company, duly incorporated and validly existing under
the Companies Act 2006 in England and Wales.
 
17.3
Powers and authority

 
It has the power to enter into and perform, and has taken all necessary action
to authorise the entry into and performance of, the Finance Documents to which
it is or will be a party and the transactions contemplated by those Finance
Documents.
 
17.4
Legal validity

 
Subject to any general principles of law limiting its obligations and referred
to in any legal opinion required under this Agreement, each Finance Document to
which it is a party is its legally binding, valid and enforceable obligation.
 
17.5
Non-conflict

 
The entry into and performance by it of, and the transactions contemplated by,
the Finance Documents do not conflict with any borrowing or other power or
restriction granted or imposed by:
 
 
17.5.1
any law or regulation applicable to it and violation of which has or is likely
to have a Material Adverse Effect; or

 
 
17.5.2
its constitutional documents.

 
17.6
No default

 
 
17.6.1
No Event of Default is outstanding or might reasonably be expected to result
from the making of any Loan.

 
 
17.6.2
No other event or circumstance is outstanding which constitutes a default under
any other agreement or instrument which is binding on it or any of its
Subsidiaries or to which its (or any of its Subsidiaries’) assets are subject
which might have a Material Adverse Effect.

 
17.7
Authorisations

 
All authorisations required by it (including any authorisations required under
PUHCA or the Act, if any):
 
 
17.7.1
in connection with the entry into, performance, validity and enforceability of,
and the transactions contemplated by, the Finance Documents; and

 
 
17.7.2
to make the Finance Documents admissible in evidence in England and Wales,

 
have been obtained or effected (as appropriate) and are in full force and
effect.
 
17.8
Financial statements

 
Its and each of the Distribution Companies' audited consolidated financial
statements most recently delivered to the Facility Agent (which, at the date of
this Agreement, are the Original Financial Statements):
 
 
17.8.1
have been prepared in accordance with accounting principles and practices
generally accepted in its jurisdiction of incorporation, consistently applied;
and

 
 
17.8.2
fairly represent its consolidated financial condition as at the date to which
they were drawn up,

 
except, in each case, as disclosed to the contrary in those financial
statements.
 
17.9
No material adverse change

 
Other than as disclosed in writing to the Arranger prior to the date of this
Agreement, there has been no material adverse change in its consolidated
financial condition since the date to which the Original Financial Statements
were drawn up.
 
17.10
Litigation

 
No litigation, arbitration or administrative proceedings are current or, to its
knowledge, pending or threatened, which, if adversely determined, are reasonably
likely to have a Material Adverse Effect.
 
17.11
Winding Up

 
No meeting has been convened for its winding-up and, so far as it is aware, no
petition, application or the like is outstanding for its winding-up.
 
17.12
Non-Violation of other Agreements:

 
Its entry into, exercise of its rights and/or performance of or compliance with
its obligations under this Agreement do not and will not violate, to an extent
or in a manner which has or is likely to have a Material Adverse Effect on it,
any agreement to which it is a party or which is binding on it.
 
17.13
Governing Law and Enforcement

 
 
17.13.1
The choice of English law as the governing law of the Finance Documents will be
recognised and enforced in its jurisdiction of incorporation.

 
 
17.13.2
Any judgement obtained in England in relation to a Finance Document will be
recognised and enforced in its jurisdiction of incorporation.

 
17.14
Deduction of Tax

 
It is not required to make any deduction for or on account of Tax from any
payment it may make under any Finance Document to a Lender which is:
 
17.14.1
a Qualifying Lender:

 
 
(a)
falling within paragraph (a)(i) of the definition of Qualifying Lender; or

 
 
(b)
except where a Direction has been given under section 931 of the ITA in relation
to the payment concerned, falling within paragraph (a)(ii) of the definition of
Qualifying Lender; or

 
 
(c)
falling within paragraph (b) of the definition of Qualifying Lender; or

 
17.14.2
a Treaty Lender and the payment is one specified in a direction given by the
Commissioners of Revenue & Customs under Regulation 2 of the Double Taxation
Relief (Taxes on Income) (General) Regulations 1970 (SI 1970/488).

 
17.15
No filing or stamp taxes

 
Under the law of its jurisdiction of incorporation it is not necessary that the
Finance Documents be filed, recorded or enrolled with any court or other
authority in that jurisdiction or that any stamp, registration or similar tax be
paid on or in relation to the Finance Documents (which for these purposes does
not include a Transfer Certificate or other transfer or disposal of a Lender's
rights or obligations under a Finance Document) or the transactions contemplated
by the Finance Documents.
 
17.16
No misleading information

 
 
17.16.1
Any factual information provided by any member of the Group for the purposes of
the Information Package was true and accurate in all material respects as at the
date it was provided or as at the date (if any) at which it is stated.

 
 
17.16.2
The financial projections contained in the Information Package have been
prepared on the basis of recent historical information and on the basis of
reasonable assumptions.

 
 
17.16.3
Nothing has occurred or been omitted from the Information Package and no
information has been given or withheld that results in the information contained
in the Information Package being untrue or misleading in any material respect.

 
17.17
Pari Passu ranking

 
Its payment obligations under the Finance Documents rank at least pari passu
with the claims of all its other unsecured and unsubordinated creditors, except
for obligations mandatorily preferred by law applying to companies generally.
 
17.18
Licence

 
Each Licence is in full force and effect and there is no investigation or
proceeding current, pending or threatened which could, if adversely determined,
result in the termination of any Licence.
 
17.19
Anti-corruption law

 
Each member of the Group has conducted its businesses in compliance with
applicable anti-corruption laws and has instituted and maintained policies and
procedures designed to promote and achieve compliance with such laws.
 
17.20
Sanctions

 
No member of the Group or, to the knowledge of the Borrower, any director,
officer, employee, agent, affiliate or representative of any member of the Group
is an individual or entity (the "Person") currently the subject of any sanctions
administered or enforced by the U.S. Department of Treasury’s Office of Foreign
Assets Control (the "OFAC"), the United Nations Security Council (the "UNSC"),
the European Union, Her Majesty’s Treasury (the "HMT"), or other relevant
sanctions authority (collectively, "Sanctions"), nor is any member of the Group
located, organized or resident in a country or territory that is the subject of
Sanctions. The Borrower represents and covenants for itself and on behalf of
other members of the Group that no member of the Group will, directly or
indirectly, use the proceeds of the transaction, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other Person, to fund any activities of or business with any Person, or in
Burma/Myanmar, Cuba, Iran, North Korea, Sudan or in any other country or
territory, that, at the time of such funding, is the subject of Sanctions, or in
any other manner that will result in a violation by any Person (including any
Person participating in the transaction, whether as underwriter, advisor,
investor or otherwise) of Sanctions.
 
17.21
Times for making representations

 
 
17.21.1
The representations set out in this Clause are made by the Borrower on the date
of this Agreement.

 
 
17.21.2
The representations in Clauses 17.2 to 17.6.1 (inclusive) and Clauses 17.7,
17.8, 17.10, 17.12, 17.13, 17.17 and 17.19 are deemed to be repeated by the
Borrower on the date of each Request and the first day of each Term.

 
 
17.21.3
When a representation is repeated, it is applied to the circumstances existing
at the time of repetition.

 
18.
INFORMATION COVENANTS

 
18.1
Financial statements

 
 
18.1.1
The Borrower must supply to the Facility Agent (in sufficient copies for all the
Lenders if the Facility Agent so requests):

 
 
(a)
its and each of the Distribution Companies' audited consolidated financial
statements for each of their financial years; and

 
 
(b)
its interim consolidated financial statements for the first half-year of each of
its financial years.

 
 
18.1.2
All financial statements must be supplied as soon as they are available and:

 
 
(a)
in the case of the Borrower's and each of the Distribution Companies' audited
consolidated financial statements, within 180 days; and

 
 
(b)
in the case of the Borrower's interim financial statements, within 90 days,

 
of the end of the relevant financial period.
 
18.2
Form of Financial Statement

 
If any financial statement delivered or to be delivered to the Facility Agent
under Clause 18.1 is not to be or, as the case may be, has not been prepared in
accordance with Applicable Accounting Principles:
 
 
18.2.1
the Borrower and the Facility Agent (on behalf of and after consultation with
all the Lenders) shall, on the request of the Facility Agent or the Borrower,
negotiate in good faith with a view to agreeing such amendments to the financial
ratios and/or the definitions of the terms used in Clause 19 (Financial
covenants) as are necessary to give the Lenders comparable protection to that
contemplated at the date of this Agreement;

 
 
18.2.2
if amendments are agreed by the Borrower and the Majority Lenders within 25
days, those amendments shall take effect in accordance with the terms of that
agreement; and

 
 
18.2.3
if such amendments are not so agreed within 25 days, the Borrower shall:

 
 
(a)
within 30 days after the end of that 25 day period; and

 
 
(b)
with all subsequent financial statements to be delivered to the Facility Agent
under Clause 18.1,

 
deliver to the Facility Agent details of all such adjustments as need to be made
to the relevant financial statements to bring them into line with the Companies
Act 2006 (as in effect on the date of this Agreement) and Applicable Accounting
Principles.
 
18.3
Compliance Certificate

 
 
18.3.1
The Borrower must supply to the Facility Agent a Compliance Certificate with
each set of its financial statements sent to the Facility Agent under this
Agreement.

 
 
18.3.2
Each Compliance Certificate must be signed by two directors of the Borrower.

 
18.4
Information - miscellaneous

 
The Borrower must supply to the Facility Agent, in sufficient copies for all the
Lenders if the Facility Agent so requests:
 
 
18.4.1
copies of all documents despatched by the Borrower to its creditors generally
(or any class of them) at the same time as they are despatched;

 
 
18.4.2
promptly upon becoming aware of them, details of any litigation, arbitration or
administrative proceedings which are current, threatened or pending against any
member of the Group and which might, if adversely determined, have a Material
Adverse Effect;

 
 
18.4.3
promptly, details of the loss of any Licence or any communication from OFGEM or
other government agency regarding any potential or threatened loss of any
Licence;

 
 
18.4.4
promptly, details of any modification of an authorisation or other material
regulatory notices received by any Distribution Company from OFGEM or  any other
government agency;

 
 
18.4.5
a copy of all material information relating to any matter which is reasonably
likely to have a Material Adverse Effect which any Distribution Company supplies
to, or receives from, any applicable regulatory body (including OFGEM) (at the
same time as it is supplied to, or promptly following its receipt from, the
applicable regulatory body);

 
 
18.4.6
written notice of the details of any proposed changes to the Licence as soon as
reasonably practicable after becoming aware of the same (other than changes of a
formal, minor or technical nature);

 
 
18.4.7
within five Business Days of receiving them, details of any change to the rating
by Moody's or Standard & Poor's of the long-term, unsecured and non
credit-enhanced debt obligations of the Borrower;

 
 
18.4.8
the Borrower shall deliver to the Facility Agent at such times as those reports
are prepared in order to comply with the then current statutory or auditing
requirements (as applicable either to the trustees of any relevant schemes or to
the Borrower), actuarial reports in relation to all pension schemes mentioned in
sub-clause 20.15.2 of Clause 20.15 (Pensions). This obligation shall apply to
only those pension schemes (or groups of the Electricity Supply Pension Scheme)
of which the Borrower is at that time a participating employer and to those
reports which have been provided to the Borrower; and

 
 
18.4.9
promptly on request, such further information regarding the financial condition,
business and operations of the Group as any Finance Party through the Facility
Agent may reasonably request.

 
18.5
Notification of Default

 
 
18.5.1
The Borrower must notify the Facility Agent of any Default (and the steps, if
any, being taken to remedy it) promptly upon becoming aware of its occurrence.

 
 
18.5.2
Promptly on request by the Facility Agent, the Borrower must supply to the
Facility Agent a certificate signed by two of its directors on its behalf,
certifying that no Default is outstanding or, if a Default is outstanding,
specifying the Default and the steps, if any, being taken to remedy it.

 
18.6
Use of websites

 
 
18.6.1
Except as provided below, the Borrower may deliver any information under this
Agreement to a Lender by posting it on to an electronic website if:

 
 
(a)
the Facility Agent and the Lender agree;

 
 
(b)
the Borrower and the Facility Agent designate an electronic website for this
purpose;

 
 
(c)
the Borrower notifies the Facility Agent of the address of and password for the
website; and

 
 
(d)
the information posted is in a format agreed between the Borrower and the
Facility Agent.

 
The Facility Agent must supply each relevant Lender with the address of and
password for the website.
 
 
18.6.2
Notwithstanding the above, the Borrower must supply to the Facility Agent in
paper form a copy of any information posted on the website together with
sufficient copies for:

 
 
(a)
any Lender not agreeing to receive information via the website; and

 
 
(b)
any other Lender within ten Business Days of request by that Lender.

 
 
18.6.3
The Borrower must promptly upon becoming aware of its occurrence, notify the
Facility Agent if:

 
 
(a)
the website cannot be accessed;

 
 
(b)
the website or any information on the website is infected by any electronic
virus or similar software;

 
 
(c)
the password for the website is changed; or

 
 
(d)
any information to be supplied under this Agreement is posted on the website or
amended after being posted.

 
If the circumstances in paragraphs (a) or (b) above occur, the Borrower must
supply any information required under this Agreement in paper form.
 
18.7
Know your customer requirements

 
 
18.7.1
If:

 
 
(a)
the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation made after the date of this Agreement;

 
 
(b)
any change in the status of the Borrower after the date of this Agreement
whether as a result of the Permitted Reorganisation or otherwise; or

 
 
(c)
a proposed assignment or transfer by a Lender of any of its rights and
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer,

 
obliges the Facility Agent or any Lender (or, in the case of paragraph (c)
above, any prospective new Lender) to comply with "know your customer" or
similar identification procedures in circumstances where the necessary
information is not already available to it, the Borrower shall promptly upon the
request of the Facility Agent or any Lender supply, or procure the supply of,
such documentation and other evidence as is reasonably requested by the Facility
Agent (for itself or on behalf of any Lender) or any Lender (for itself or, in
the case of the event described in paragraph (c) above, on behalf of any
prospective new Lender) in order for the Facility Agent, such Lender or, in the
case of the event described in paragraph (c) above, any prospective new Lender
to carry out and be satisfied it has complied with all necessary "know your
customer" or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in the Finance Documents.
 
19.
FINANCIAL COVENANTS

 
19.1
Definitions

 
In this Clause:
 
"Cash" means, at any time, cash denominated in a currency of an Acceptable
Jurisdiction in hand or at bank and (in the latter case) credited to an account
in the name of a member of the Group with an Acceptable Bank and to which a
member of the Group is alone (or together with other members of the Group)
beneficially entitled and for so long as:
 
 
(a)
that cash is repayable:

 
 
(i)
if that cash is deposited with a Lender, within 180 days after the relevant date
of calculation; or

 
 
(ii)
if that cash is deposited with any other lender or financial institution, within
45 days after the relevant date of calculation;

 
 
(b)
repayment of that cash is not contingent on the prior discharge of any other
indebtedness of any member of the Group or of any other person whatsoever or on
the satisfaction of any other condition;

 
 
(c)
there is no Security Interest over that cash other than Security Interests
permitted under paragraph (b) of sub-clause 20.5.3 of Clause 20.5 (Negative
pledge); and

 
 
(d)
the cash is freely and (except as mentioned in paragraph (a) above) immediately
available to be applied in repayment or prepayment of the Facility.

 
"Cash Equivalent Investments" means at any time:
 
 
(a)
certificates of deposit maturing within one year after the relevant date of
calculation and issued by an Acceptable Bank;

 
 
(b)
any investment in marketable debt obligations issued or guaranteed by the
government of an Acceptable Jurisdiction or by an instrumentality or agency of
any of them having an equivalent credit rating, maturing within one year after
the relevant date of calculation and not convertible or exchangeable to any
other security;

 
 
(c)
commercial paper not convertible or exchangeable to any other security:

 
 
(i)
for which a recognised trading market exists;

 
 
(ii)
issued by an issuer incorporated in an Acceptable Jurisdiction;

 
 
(iii)
which matures within one year after the relevant date of calculation; and

 
 
(iv)
which has a credit rating of either A-1 or higher by Standard & Poor's Rating
Services or F1 or higher by Fitch Ratings Ltd or P-1 or higher by Moody's
Investor Services Limited, or, if no rating is available in respect of the
commercial paper, the issuer of which has, in respect of its long-term unsecured
and non-credit enhanced debt obligations, an equivalent rating;

 
 
(d)
sterling bills of exchange eligible for rediscount at the Bank of England (or
their dematerialised equivalent) and accepted by an Acceptable Bank;

 
 
(e)
any investment in money market funds which:

 
 
(i)
have a credit rating of either A-1 or higher by Standard & Poor's Rating
Services or F1 or higher by Fitch Ratings Ltd or P-1 or higher by Moody's
Investor Services Limited;

 
 
(ii)
which invest substantially all their assets in securities of the types described
in paragraphs (a) to (d) above; and

 
 
(iii)
can be turned into cash on not more than 30 days' notice; or

 
 
(f)
any other debt security approved by the Majority Lenders,

 
in each case, denominated in a currency of an Acceptable Jurisdiction and to
which any member of the Group is alone (or together with other members of the
Group) beneficially entitled at that time and which is not issued or guaranteed
by any member of the Group or subject to any Security Interest (other than
Security Interests permitted under paragraph (b) of sub-clause 20.5.3 of Clause
20.5 (Negative pledge)).
 
"Consolidated EBITDA" means the consolidated net pre-taxation profits of the
Group for a Measurement Period as adjusted by:
 
 
(a)
adding back Interest Payable;

 
 
(b)
taking no account of any exceptional or extraordinary item;

 
 
(c)
excluding any amount attributable to minority interests;

 
 
(d)
adding back depreciation and amortisation; and

 
 
(e)
taking no account of any revaluation of an asset or any loss or gain over book
value arising on the disposal of an asset (otherwise than in the ordinary course
of trading) by a member of the Group during that Measurement Period.

 
"Interest Payable" means, in relation to any Measurement Period, all interest
payable and similar charges of the Group expressed in the relevant currency and
determined on a consolidated basis in accordance with Applicable Accounting
Principles but excluding interest payable or similar charges of the Group in
relation to intra-Group items, loans from Affiliates and shareholder loans to
the extent that such intra-Group items, loans from Affiliates and/or shareholder
loans are subordinated on the terms set out in a Subordination Deed.
 
"Regulatory Asset Base" means at any date, the regulatory asset base of the
Distribution Companies for such date as last determined and notified by OFGEM
(interpolated as necessary and adjusted for additions to the regulatory asset
base and adjusted as appropriate for out-turn inflation / regulatory
depreciation). 
 
"Total Net Debt" means, at any time, the consolidated Financial Indebtedness of
the Group which is required to be accounted for as debt in the consolidated
annual financial statements of the Group less the aggregate at such time of all
Cash or Cash Equivalent Investments held by any member of the Group excluding
intra-Group items, loans from Affiliates and shareholder loans to the extent
that such intra-Group items, loans from Affiliates and/or shareholder loans are
subordinated on the terms set out in a Subordination Deed.
 
19.2
Interpretation

 
 
19.2.1
Except as provided to the contrary in this Agreement, an accounting term used in
this Clause is to be construed in accordance with the principles applied in
connection with the Original Financial Statements.

 
 
19.2.2
Any amount in a currency other than Sterling is to be taken into account at its
Sterling equivalent calculated on the basis of:

 
 
(a)
the Agent's Spot Rate of Exchange for the purchase of the relevant currency in
the London foreign exchange market with Sterling at or about 11.00 a.m. on the
day the relevant amount falls to be calculated; or

 
 
(b)
if the amount is to be calculated on the last day of a financial period of the
Borrower, the relevant rates of exchange used by the Borrower in, or in
connection with, its financial statements for that period.

 
 
19.2.3
No item must be credited or deducted more than once in any calculation under
this Clause.

 
19.3
Interest cover

 
The Borrower must ensure that the ratio of Consolidated EBITDA to Interest
Payable is not, on the last day of each Measurement Period, less than 3 to 1.
 
19.4
Asset Cover

 
The Borrower must ensure that on the last day of each Measurement Period, Total
Net Debt does not exceed 85% of the Regulatory Asset Base.
 
19.5
Calculation of Interest Payable

 
For the purpose of the financial covenant set out in Clause 19.3 (Interest
cover), in relation to any Measurement Period ending less than 12 months from
the date of this Agreement, Interest Payable shall be calculated ignoring any
amounts accrued before the date of this Agreement and in respect of the period
after the date of this Agreement shall be increased by a factor of A/B where 'A'
is 365 and 'B' is the total number of calendar days between the date of this
Agreement and the last day of such Measurement Period.
 
20.
GENERAL COVENANTS

 
20.1
General

 
The Borrower agrees to be bound by the covenants set out in this Clause relating
to it and, where the covenant is expressed to apply to each Distribution Company
or each member of the Group, the Borrower must ensure that each Distribution
Company or each of its Subsidiaries, as the case may be, performs that covenant.
 
20.2
Authorisations

 
The Borrower must promptly obtain, maintain and comply with the terms of any
authorisation required under any law or regulation to enable it to perform its
obligations under, or for the validity or enforceability of, any Finance
Document.
 
20.3
Compliance with laws

 
Each member of the Group must comply in all respects with all laws to which it
is subject where failure to do so is reasonably likely to have a Material
Adverse Effect.
 
20.4
Pari passu ranking

 
The Borrower must ensure that its payment obligations under the Finance
Documents rank at least pari passu with all its other present and future
unsecured payment obligations, except for obligations mandatorily preferred by
law applying to companies generally.
 
20.5
Negative pledge

 
In this Clause 20.5, "Quasi-Security" means an arrangement or transaction
described in sub-clause 20.5.2 below.
 
 
20.5.1
Except as provided below, none of the Borrower, any Distribution Company nor any
Holding Company of a Distribution Company may create or allow to exist any
Security Interest or Quasi-Security on any of its assets.

 
 
20.5.2
Except as provided below, none of the Borrower, any Distribution Company nor any
Holding Company of a Distribution Company may:

 
 
(a)
sell, transfer or otherwise dispose of any of its assets on terms whereby they
are or may be leased to or re-acquired by the Borrower or any other member of
the Group;

 
 
(b)
sell, transfer or otherwise dispose of any of its receivables on recourse terms;

 
 
(c)
enter into any arrangement under which money or the benefit of a bank or other
account may be applied, set-off or made subject to a combination of accounts; or

 
 
(d)
enter into any other preferential arrangement having a similar effect,

 
in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.
 
 
20.5.3
Sub-clauses 20.5.1 and 20.5.2 do not apply to:

 
 
(a)
any Security Interest or Quasi-Security created over the assets of or any shares
or other ownership interests in any entity which becomes a member of the Group
after the date of this Agreement as a result of a Permitted Acquisition;

 
 
(b)
any Security Interest or Quasi-Security created under or in connection with or
arising out of the Balancing and Settlement Code or any transactions or
arrangements entered into in connection with the management of risks relating
thereto;

 
 
(c)
in respect of overdue amounts which have not been overdue for more than 30 days
and/or are being contested in good faith, liens arising solely by operation of
law or by order of a court or tribunal (or by an agreement of similar effect)
and/or in the ordinary course of day to day business or operations;

 
 
(d)
any Security Interest or Quasi-Security arising out of title retention
provisions in a supplier's standard conditions of supply of goods acquired in
the ordinary course of business or operations;

 
 
(e)
any Security Interest or Quasi-Security created on any asset acquired after the
date of this Agreement for the sole purpose of financing or re-financing that
acquisition and securing a principal, capital or nominal amount not exceeding
the cost of that acquisition, provided that the Security Interest or
Quasi-Security is removed or discharged within 6 months of the date of
acquisition of such asset;

 
 
(f)
any Security Interest or Quasi-Security outstanding on or over any asset
acquired after the date of this Agreement and in existence at the date of such
acquisition, provided that the Security Interest or Quasi-Security is removed or
discharged within 6 months of the date of acquisition of such asset;

 
 
(g)
any Security Interest or Quasi-Security created or outstanding on or over any
asset of any company which becomes a Subsidiary of the Borrower after the date
of this Agreement where such Security Interest or Quasi-Security is created
prior to the date on which such company becomes a Subsidiary of the Borrower and
is not created or increased in contemplation of such company being acquired
and/or becoming a Subsidiary of the Borrower and the Security Interest or
Quasi-Security is removed or discharged within 6 months of the date of such
company becoming a Subsidiary of the Borrower;

 
 
(h)
any Security Interest or Quasi-Security created on any asset to secure any
Financial Indebtedness incurred in connection with the financing of any asset or
project in respect of which the repayment of that Financial Indebtedness is to
be made from the revenues arising out of, or other proceeds of realisation from,
that asset or project, with recourse to those revenues and proceeds and other
assets used in connection with, or forming the subject matter of, that asset or
project but without recourse (or with such limited recourse as the Majority
Lenders may from time to time agree) to any other assets of the Group;

 
 
(i)
any netting arrangements under any swap or other hedging transaction which is on
standard market terms;

 
 
(j)
any Security Interest or Quasi-Security created or outstanding with the prior
approval of the Majority Lenders; and

 
 
(k)
any Security Interest or Quasi-Security created or outstanding on or over assets
of:

 
 
(A)
the Borrower provided that the aggregate outstanding principal or nominal amount
secured by all Security Interests and Quasi-Security created or outstanding
under this exception on or over such assets shall not at any time exceed
£5,000,000 or its equivalent; and

 
 
(B)
a Distribution Company provided that the aggregate outstanding principal or
nominal amount secured by all Security Interests and Quasi-Security created or
outstanding under this exception on or over such assets shall not at any time
exceed £20,000,000 or its equivalent for each Distribution Company.

 
20.6
Disposals

 
 
20.6.1
Except as provided below, no member of the Group may, either in a single
transaction or in a series of transactions and whether related or not, dispose
of all or any part of its assets (other than cash).

 
 
20.6.2
Sub-clause 20.6.1 does not apply to:

 
 
(a)
any disposal made in the ordinary course of day to day business or operations of
the disposing entity;

 
 
(b)
disposals on normal commercial terms of obsolete assets or assets no longer
required for the purpose of the relevant Person's business or operations;

 
 
(c)
any realisation of investments acquired, purchased or made by the temporary
application of funds not immediately required in the relevant Person's business
or operations;

 
 
(d)
the exchange of assets for other assets of a similar or superior nature and
value, or the sale of assets on normal commercial terms for cash which is
payable in full on the completion of the sale and is to be, and is, applied in
or towards the purchase of similar assets within 6 months;

 
 
(e)
the disposal of assets by one wholly-owned Subsidiary of the Borrower to another
or (if the consideration for the disposal does not exceed a normal commercial
consideration) to the Borrower by one of its Subsidiaries;

 
 
(f)
disposals in connection with sale-and-leaseback or sale and repurchase
transactions or any other form of "off balance sheet" financing, provided that
the aggregate book value (in the books of the disposing party) of all assets the
subject of all such disposals made during the period commencing on the date of
this Agreement and ending on the date when no amount remains to be lent or
remains payable under this Agreement shall not exceed £100,000,000 or its
equivalents;

 
 
(g)
any disposal which the Majority Lenders shall have agreed shall not be taken
into account; and

 
 
(h)
any disposal of any assets (including shares) other than:

 
 
(A)
any shares held in any Distribution Company or in any Holding Company of a
Distribution Company; and

 
 
(B)
any assets of a Distribution Company,

 
for cash where the higher of the market value and net consideration receivable
(when aggregated with the higher of the market value and net consideration
receivable for any other sale, lease, licence, transfer or other disposal of any
such assets which is not permitted under any other paragraph of this sub-clause
20.6.2) does not exceed 10% of the Regulatory Asset Base (as defined in Clause
19.1 (Definitions)) at the relevant time.
 
20.7
Environmental matters

 
 
20.7.1
The Borrower will and will ensure that each Distribution Company will comply
with all applicable Environmental Law and other regulations, orders or other law
applicable to the conduct of the business of the supply or distribution of
electricity, in each case, where failure to do so would have a Material Adverse
Effect.

 
 
20.7.2
The Borrower will, promptly upon becoming aware of the same, inform the Facility
Agent in writing of:

 
 
(a)
any Environmental Claim against it or any Distribution Company which is current,
pending or threatened; and

 
 
(b)
any facts or circumstances which are reasonably likely to result in any
Environmental Claim being commenced or threatened against it or any Distribution
Company,

 
where the claim, if determined against that member of the Group, would have a
Material Adverse Effect.
 
20.8
Insurance

 
Each member of the Group must insure its business and assets with insurance
companies to such an extent and against such risks as that member of the Group
reasonably considers to be appropriate, having regard to the insurance
arrangements of companies engaged in similar business.
 
20.9
Merger

 
The Borrower shall not enter into any amalgamation, demerger, merger, corporate
reconstruction or reorganisation.
 
20.10
Change of business

 
The Borrower shall procure that no substantial change is made to the general
nature of the business of the Borrower or the Group from that carried on at the
date of this Agreement.
 
20.11
Acquisitions

 
 
20.11.1
Except as provided below neither the Borrower nor any other member of the Group
may acquire a company or any shares or securities or a business or undertaking
(or, in each case, any interest in any of them).

 
 
20.11.2
Provided that no Event of Default is outstanding on the date of the acquisition
or would occur as a result of the acquisition, sub-clause 20.11.1 does not apply
to:

 
 
(a)
an acquisition by a member of the Group of an asset sold, leased, transferred or
otherwise disposed of by another member of the Group as permitted under
sub-clause 20.6.2 of Clause 20.6 (Disposals) above;

 
 
(b)
any Permitted Acquisition; or

 
 
(c)
any acquisition which the Majority Lenders shall have consented to in writing.

 
20.12
Prohibition on the Debt Purchase Transactions of the Group

 
The Borrower shall not, and shall procure that no other member of the Group
shall, enter into any Debt Purchase Transaction or beneficially own all or any
part of the share capital of a company that is a Lender or a party to a Debt
Purchase Transaction of the type referred to in paragraphs (b) and (c) of the
definition of Debt Purchase Transaction.
 
20.13
Prohibition on Subsidiary Financial Indebtedness

 
The Borrower shall procure that no member of the Group (other than the Borrower,
any Distribution Company or any Subsidiary which is not a Holding Company of a
Distribution Company) will incur or allow to remain outstanding any Financial
Indebtedness (other than Financial Indebtedness owed to another member of the
Group).
 
20.14
Arm's length transactions

 
The Borrower shall not (and shall ensure that no member of the Group shall)
enter into any transactions with any other member of the PPL Group except on
arm's length terms and for full market value (or on terms which are more
favourable to the Group).
 
20.15
Pensions

 
 
20.15.1
The Borrower shall ensure that no action or omission is taken by any member of
the Group in relation to a pension scheme which has or is reasonably likely to
have a Material Adverse Effect (including, without limitation, the termination
or commencement of winding-up proceedings of any such pension scheme).

 
 
20.15.2
Except in respect of WPD South Wales Plc for the Western Power Utilities Pension
Scheme, the Infralec 92 Scheme and the WPD Group Electricity Supply Pension
Scheme (and in the case of merger, the CN Group of the ESPS) the Borrower shall
ensure that no member of the Group is an employer (for the purposes of sections
38 to 51 of the Pensions Act 2004) of an occupational pension scheme which is
not a money purchase scheme (both terms as defined in the Pension Schemes Act
1993) or "connected" with or an "associate" of (as those terms are used in
sections 38 or 43 of the Pensions Act 2004) such an employer.

 
 
20.15.3
The Borrower shall promptly notify the Facility Agent of any material change in
the rate of contributions payable  to any of the pension schemes mentioned in
sub-clause 20.15.2 above paid or required (by law or otherwise).

 
 
20.15.4
The Borrower shall immediately notify the Facility Agent of any investigation or
proposed investigation by the Pensions Regulator which may lead to the issue of
a Financial Support Direction or a Contribution Notice to any member of the
Group.

 
 
20.15.5
The Borrower shall immediately notify the Facility Agent if it receives a
Financial Support Direction or a Contribution Notice from the Pensions
Regulator.

 
20.16
Licence

 
The Borrower will procure that each Distribution Company will at all times:
 
 
20.16.1
comply with the terms of its Licence in all material respects;

 
 
20.16.2
without prejudice to the generality of sub-clause 20.16.1 above, comply with the
ring fencing provisions of its Licence in all respects; and

 
 
20.16.3
not take any action or make any omission which is reasonably likely to result in
the revocation or termination of its Licence.

 
20.17
Dividends and Distribution

 
The Borrower (and any other member of the Group) will be permitted, at any time,
to:
 
 
(a)
declare, make or pay any dividend, charge, fee or other distribution (or
interest on any unpaid dividend, charge, fee or other distribution) (whether in
cash or in kind) on or in respect of its share capital (or any class of its
share capital);

 
 
(b)
repay or distribute any dividend or share premium reserve;

 
 
(c)
pay or allow any member of the Group to pay any management, advisory or other
fee to or to the order of any of the shareholders of the Borrower; or

 
 
(d)
redeem, repurchase, defease, retire or repay any of its share capital or resolve
to do so,

 
provided that the Borrower, prior to any action referred to in paragraphs (a) to
(d) above being taken, delivers to the Facility Agent a Distribution
Certificate, signed by two directors of the Borrower, certifying that, taking
into account any such payment, the Borrower will be in compliance with its
obligations under Clause ‎19 (Financial Covenants) on each of the next two
Measurement Dates.
 
20.18
Anti-corruption law

 
 
20.18.1
The Borrower shall not (and shall ensure that no other member of the Group will)
directly or indirectly use the proceeds of the Facility for any purpose which
would breach the Bribery Act 2010, the United States Foreign Corrupt Practices
Act of 1977 or other similar legislation in other jurisdictions.

 
 
20.18.2
The Borrower shall (and shall ensure that each other member of the Group will):

 
 
(a)
conduct its business in compliance with applicable anti-corruption laws; and

 
 
(b)
maintain policies and procedures designed to promote and achieve compliance with
such laws.

 
21.
DEFAULT

 
21.1
Events of Default

 
Each of the events set out in this Clause is an Event of Default.
 
21.2
Non-payment

 
The Borrower fails to pay any sum payable under any Finance Document when due
unless its failure to pay is caused by:
 
 
21.2.1
administrative or technical error; or

 
 
21.2.2
a Disruption Event,

 
and payment is made within three Business Days of its due date.
 
21.3
Breach of other obligations

 
 
21.3.1
The Borrower does not perform or comply with its obligations under Clause 19
(Financial Covenants), Clause 20.5 (Negative pledge), Clause 20.6 (Disposals) or
Clause 20.11 (Acquisitions).

 
 
21.3.2
The Borrower does not perform or comply with any of its other obligations under
any Finance Document (other than those referred to in Clause 21.2 (Non-payment)
and in sub-clause 21.3.1 above) in any material respect or any representation or
warranty by the Borrower in this Agreement or in any document delivered under it
is or proves to have been incorrect when made or deemed repeated, unless the
non-compliance or circumstances giving rise to the misrepresentation, as the
case may be, is capable of remedy and is not remedied within 15 Business Days of
the earlier of the Facility Agent giving notice requiring the same to be
remedied and the Borrower becoming aware of such non-compliance or
misrepresentation, as the case may be.

 
21.4
Cross-default

 
 
21.4.1
Any Financial Indebtedness of the Borrower or any Distribution Company is not
paid when due nor within any originally applicable grace period.

 
 
21.4.2
Any Financial Indebtedness of the Borrower or any Distribution Company is
declared to be or otherwise becomes due and payable prior to its specified
maturity as a result of an event of default (however described).

 
 
21.4.3
Any commitment for any Financial Indebtedness of the Borrower or any
Distribution Company is cancelled or suspended by a creditor of that member of
the Group as a result of an event of default (however described).

 
 
21.4.4
Any creditor of the Borrower or any Distribution Company becomes entitled to
declare any Financial Indebtedness of any member of the Group due and payable
prior to its specified maturity as a result of an event of default (however
described).

 
 
21.4.5
No Event of Default will occur under this Clause 21.4 unless and until the
aggregate amount of such Financial Indebtedness falling within sub-clauses
21.4.1 to 21.4.4 above is more than £20,000,000 or its equivalent in any other
currency or currencies.

 
21.5
Insolvency

 
 
21.5.1
Any of the following occurs in respect of the Borrower:

 
 
(a)
it is unable to pay its debts generally as they fall due or it is deemed by a
court of competent jurisdiction to be insolvent;

 
 
(b)
it suspends making payments on all or any class of its debts or publicly
announces an intention to do so;

 
 
(c)
by reason of actual or anticipated financial difficulties, it begins
negotiations with all or any class of its creditors for the general rescheduling
of its indebtedness; or

 
 
(d)
a moratorium is declared in respect of any of its indebtedness.

 
 
21.5.2
If a moratorium occurs in respect of the Borrower, the ending of the moratorium
will not remedy any Event of Default caused by the moratorium.

 
21.6
Insolvency proceedings

 
 
21.6.1
Except as provided below, any of the following occurs in respect of the
Borrower:

 
 
(a)
a suspension of payments, a moratorium of any indebtedness or a reorganisation
(by way of voluntary arrangement, scheme of arrangement or otherwise);

 
 
(b)
any person presents a petition for its winding-up, administration or
dissolution;

 
 
(c)
an order for its winding-up, administration or dissolution is made;

 
 
(d)
any liquidator, trustee in bankruptcy, judicial custodian, compulsory manager,
receiver, administrative receiver, administrator or similar officer is appointed
in respect of it or any of its assets;

 
 
(e)
its directors or other officers request the appointment of a liquidator, trustee
in bankruptcy, judicial custodian, compulsory manager, receiver, administrative
receiver, administrator or similar officer;

 
 
(f)
enforcement of any Security over any of its assets; or

 
 
(g)
any other analogous step or procedure is taken in any jurisdiction.

 
 
21.6.2
Sub-clause 21.6.1 does not apply to:

 
 
(a)
a petition for winding-up presented by a creditor which is being actively
contested in good faith and with due diligence and with a reasonable prospect of
success; or

 
 
(b)
a voluntary solvent winding-up, amalgamation, reconstruction or reorganisation
or otherwise part of a solvent scheme of arrangement, in each case which is on
terms approved by the Majority Lenders.

 
21.7
Creditors' process

 
A distress, attachment, execution or other legal process material in relation to
the Borrower's ability to perform its payment obligations under this Agreement
is levied, enforced or sued out on or against the assets of the Borrower and is
not discharged or stayed within 30 days.
 
21.8
Licence

 
Either:
 
 
21.8.1
notice is given to revoke or terminate any Licence unless such termination is
being contested in good faith and such notice is revoked or cancelled within 14
days of notice being given; or

 
 
21.8.2
any Licence is revoked,

 
in either case, other than in circumstances which permit the Borrower or the
relevant Distribution Company to carry on the distribution business of the
relevant Distribution Company either without a licence as a result of any change
in the Act or regulatory regime or with a new licence, permitting the
distribution of electricity in the authorised areas covered by the relevant
Licence, issued under the Act or pursuant to the Utilities Act, 2000.
 
21.9
Balancing and Settlement Code

 
 
21.9.1
any Distribution Company ceases to be a party to the Balancing and Settlement
Code Framework Agreement other than in circumstances where that Distribution
Company is able to carry on its distribution business; or

 
 
21.9.2
any Distribution Company breaches the Balancing and Settlement Code and such
breach has or is reasonably likely to have a Material Adverse Effect.

 
21.10
Unlawfulness and invalidity

 
 
21.10.1
It is or becomes unlawful for the Borrower to perform any of its obligations
under the Finance Documents in any material respect.

 
 
21.10.2
Any obligation or obligations of the Borrower under any Finance Documents  are
not (subject to the Legal Reservations) or cease to be legal, valid, binding or
enforceable and the cessation individually or cumulatively materially and
adversely affects the interests of the Lenders under the Finance Documents.

 
21.11
Cessation of business

 
The Borrower or any Distribution Company suspends or ceases to carry on (or
threatens to suspend or cease to carry on) all or a material part of its
business except as a result of a disposal permitted by Clause 20.6 (Disposals).
 
21.12
Repudiation and rescission of agreements

 
The Borrower (or any other relevant party other than a Finance Party) rescinds
or purports to rescind or repudiates or purports to repudiate a Finance Document
or evidences an intention to rescind or repudiate a Finance Document.
 
21.13
Ownership of the Distribution Companies

 
The Borrower ceases to own (directly or indirectly) 100% of the shares in any
Distribution Company.
 
21.14
Material Adverse Effect

 
Any event or circumstance occurs which has or is reasonably likely to have a
Material Adverse Effect.
 
21.15
Acceleration

 
If an Event of Default is outstanding, the Facility Agent may, and must if so
instructed by the Majority Lenders, by notice to the Borrower:
 
 
21.15.1
cancel the Total Commitments; and/or

 
 
21.15.2
declare that all or part of any amounts outstanding under the Finance Documents
are:

 
 
(a)
immediately due and payable; and/or

 
 
(b)
payable on demand by the Facility Agent acting on the instructions of the
Majority Lenders.

 
Any notice given under this sub-clause will take effect in accordance with its
terms.
 
22.
THE ADMINISTRATIVE PARTIES

 
22.1
Appointment and duties of the Facility Agent

 
 
22.1.1
Each Finance Party (other than the Facility Agent) irrevocably appoints the
Facility Agent to act as its agent under the Finance Documents.

 
 
22.1.2
Each Finance Party irrevocably authorises the Facility Agent to:

 
 
(a)
perform the duties and to exercise the rights, powers and discretions that are
specifically given to it under the Finance Documents, together with any other
incidental rights, powers and discretions; and

 
 
(b)
execute each Finance Document expressed to be executed by the Facility Agent.

 
 
22.1.3
The Facility Agent has only those duties which are expressly specified in the
Finance Documents. Those duties are solely of a mechanical and administrative
nature.

 
 
22.1.4
The Facility Agent shall provide to the Borrower within three Business Days of a
request by the Borrower (but no more frequently than once per calendar month), a
list (which may be in electronic form) setting out the names of the Lenders as
at the date of that request, their respective Commitments, the address and fax
number (and the department or officer, if any, for whose attention any
communication is to be made) of each Lender for any communication to be made or
document to be delivered under or in connection with the Finance Documents, the
electronic mail address and/or any other information required to enable the
sending and receipt of information by electronic mail or other electronic means
to and by each Lender to whom any communication under or in connection with the
Finance Documents may be made by that means and the account details of each
Lender for any payment to be distributed by the Facility Agent to that Lender
under the Finance Documents.

 
22.2
Role of the Arranger

 
Except as specifically provided in the Finance Documents, neither the Arranger
nor any Co-ordinator has any obligations of any kind to any other Party in
connection with any Finance Document.
 
22.3
No fiduciary duties

 
Except as specifically provided in a Finance Document, nothing in the Finance
Documents makes an Administrative Party a trustee or fiduciary for any other
Party or any other person and no Administrative Party need hold in trust any
moneys paid to it for a Party or be liable to account for interest on those
moneys.
 
22.4
Individual position of an Administrative Party

 
 
22.4.1
If it is also a Lender, each Administrative Party has the same rights and powers
under the Finance Documents as any other Lender and may exercise those rights
and powers as though it were not an Administrative Party.

 
 
22.4.2
Each Administrative Party may:

 
 
(a)
carry on any business with the Borrower or its related entities (including
acting as an agent or a trustee for any other financing); and

 
 
(b)
retain any profits or remuneration it receives under the Finance Documents or in
relation to any other business it carries on with the Borrower or its related
entities.

 
22.5
Reliance

 
The Facility Agent may:
 
 
22.5.1
rely on any notice or document believed by it to be genuine and correct and to
have been signed by, or with the authority of, the proper person;

 
 
22.5.2
rely on any statement made by any person regarding any matters which may
reasonably be assumed to be within his knowledge or within his power to verify;

 
 
22.5.3
engage, pay for and rely on professional advisers selected by it (including
those representing a Party other than the Facility Agent); and

 
 
22.5.4
act under the Finance Documents through its personnel and agents.

 
22.6
Majority Lenders' instructions

 
 
22.6.1
The Facility Agent is fully protected if it acts on the instructions of the
Majority Lenders in the exercise of any right, power or discretion or any matter
not expressly provided for in the Finance Documents. Any such instructions given
by the Majority Lenders will be binding on all the Lenders. In the absence of
instructions, the Facility Agent may act as it considers to be in the best
interests of all the Lenders.

 
 
22.6.2
The Facility Agent is not authorised to act on behalf of a Lender (without first
obtaining that Lender's consent) in any legal or arbitration proceedings in
connection with any Finance Document.

 
 
22.6.3
The Facility Agent may require the receipt of security satisfactory to it,
whether by way of payment in advance or otherwise, against any liability or loss
which it may incur in complying with the instructions of the Majority Lenders.

 
22.7
Responsibility

 
 
22.7.1
No Administrative Party is responsible to any other Finance Party for the
adequacy, accuracy or completeness of:

 
 
(a)
any Finance Document or any other document; or

 
 
(b)
any statement or information (whether written or oral) made in or supplied in
connection with any Finance Document.

 
 
22.7.2
Without affecting the responsibility of the Borrower for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms that it:

 
 
(a)
has made, and will continue to make, its own independent appraisal of all risks
arising under or in connection with the Finance Documents (including the
financial condition and affairs of the Borrower and its related entities and the
nature and extent of any recourse against any Party or its assets); and

 
 
(b)
has not relied exclusively on any information provided to it by any
Administrative Party in connection with any Finance Document.

 
 
22.7.3
 

 
 
(a)
Nothing in this Agreement will oblige the Facility Agent to satisfy any know
your customer requirement in relation to the identity of any person on behalf of
any Finance Party.

 
 
(b)
Each Finance Party confirms to the Facility Agent that it is solely responsible
for any know your customer requirements it is required to carry out and that it
may not rely on any statement in relation to those requirements made by any
other person.

 
22.8
Exclusion of liability

 
 
22.8.1
The Facility Agent is not liable or responsible to any other Finance Party for
any action taken or not taken by it in connection with any Finance Document,
unless directly caused by its gross negligence or wilful misconduct.

 
 
22.8.2
The Facility Agent will not be liable for any delay (or any related
consequences) in crediting an account with an amount required under the Finance
Documents to be paid by the Facility Agent, if the Facility Agent has taken all
necessary steps as soon as reasonably practicable to comply with the regulations
or operating procedures of any recognised clearing or settlement system used by
the Facility Agent for that purpose.

 
 
22.8.3
No Party may take any proceedings against any officer, employee or agent of the
Facility Agent in respect of any claim it might have against the Facility Agent
or in respect of any act or omission of any kind by that officer, employee or
agent in connection with any Finance Document.  Any officer, employee or agent
of the Facility Agent may rely on this sub-clause and enforce its terms under
the Contracts (Rights of Third Parties) Act 1999.

 
22.9
Default

 
 
22.9.1
The Facility Agent is not obliged to monitor or enquire whether a Default has
occurred. The Facility Agent is not deemed to have knowledge of the occurrence
of a Default.

 
 
22.9.2
If the Facility Agent:

 
 
(a)
receives notice from a Party referring to this Agreement, describing a Default
and stating that the event is a Default; or

 
 
(b)
is aware of the non-payment of any principal or interest or any fee payable to a
Lender under this Agreement,

 
it must promptly notify the Lenders.
 
22.10
Information

 
 
22.10.1
The Facility Agent must promptly forward to the person concerned the original or
a copy of any document which is delivered to the Facility Agent by a Party for
that person.

 
 
22.10.2
Except where a Finance Document specifically provides otherwise, the Facility
Agent is not obliged to review or check the adequacy, accuracy or completeness
of any document it forwards to another Party.

 
 
22.10.3
Except as provided above, the Facility Agent has no duty:

 
 
(a)
either initially or on a continuing basis to provide any Lender with any credit
or other information concerning the risks arising under or in connection with
the Finance Documents (including any information relating to the financial
condition or affairs of the Borrower or its related entities or the nature or
extent of recourse against any Party or its assets) whether coming into its
possession before, on or after the date of this Agreement; or

 
 
(b)
unless specifically requested to do so by a Lender in accordance with a Finance
Document, to request any certificate or other document from the Borrower.

 
 
22.10.4
In acting as the Facility Agent, the agency division of the Facility Agent is
treated as a separate entity from its other divisions and departments. Any
information acquired by the Facility Agent which, in its opinion, is acquired by
it otherwise than in its capacity as the Facility Agent may be treated as
confidential by the Facility Agent and will not be treated as information
possessed by the Facility Agent in its capacity as such.

 
 
22.10.5
The Facility Agent is not obliged to disclose to any person any confidential
information supplied to it by a member of the Group solely for the purpose of
evaluating whether any waiver or amendment is required to any term of the
Finance Documents.

 
 
22.10.6
The Borrower irrevocably authorises the Facility Agent to disclose to the other
Finance Parties any information which, in its opinion, is received by it in its
capacity as the Facility Agent.

 
 
22.10.7
Without prejudice to the generality of the foregoing, the Facility Agent may
disclose the identity of a Defaulting Lender to the other Finance Parties and
the Borrower and shall disclose the same upon the written request of the
Borrower or the Majority Lenders.

 
22.11
Indemnities

 
 
22.11.1
Without limiting the liability of the Borrower under the Finance Documents, each
Lender must indemnify the Facility Agent for that Lender's Pro Rata Share of any
loss or liability incurred by the Facility Agent in acting as the Facility
Agent, except to the extent that the loss or liability is caused by the Facility
Agent's gross negligence or wilful misconduct or to the extent that the Facility
Agent has been reimbursed in full by the Borrower for such loss or liability.

 
 
22.11.2
The Facility Agent may deduct from any amount received by it for a Lender any
amount due to the Facility Agent from that Lender under a Finance Document but
unpaid.

 
 
22.11.3
The Borrower must indemnify the Facility Agent against any loss or liability
properly incurred by the Facility Agent as a result of:

 
 
(a)
investigating any event which the Facility Agent reasonably believes to be a
Default; or

 
 
(b)
acting or relying on any notice which the Facility Agent reasonably believes to
be genuine, correct and appropriately authorised.

 
22.12
Compliance

 
The Facility Agent may refrain from doing anything (including disclosing any
information) which might, in its opinion, constitute a breach of any law or
regulation or be otherwise actionable at the suit of any person, and may do
anything which, in its opinion, is necessary or desirable to comply with any law
or regulation.
 
22.13
Resignation of the Facility Agent

 
 
22.13.1
The Facility Agent may resign and appoint any of its Affiliates as successor
Facility Agent by giving notice to the Lenders and the Borrower.

 
 
22.13.2
Alternatively, the Facility Agent may resign by giving notice to the Lenders and
the Borrower, in which case the Majority Lenders may appoint a successor
Facility Agent.

 
 
22.13.3
If no successor Facility Agent has been appointed under sub-clause 22.13.2 above
within 30 days after notice of resignation was given, the Facility Agent may
appoint a successor Facility Agent.

 
 
22.13.4
The person(s) appointing a successor Facility Agent must, if practicable,
consult with the Borrower prior to the appointment. Any successor Facility Agent
must have an office in the U.K.

 
 
22.13.5
The resignation of the Facility Agent and the appointment of any successor
Facility Agent will both become effective only when the successor Facility Agent
notifies all the Parties that it accepts its appointment. On giving the
notification, the successor Facility Agent will succeed to the position of the
Facility Agent and the term "Facility Agent" will mean the successor Facility
Agent.

 
 
22.13.6
The retiring Facility Agent must, at its own cost, make available to the
successor Facility Agent such documents and records and provide such assistance
as the successor Facility Agent may reasonably request for the purposes of
performing its functions as the Facility Agent under the Finance Documents.

 
 
22.13.7
Upon its resignation becoming effective, this Clause will continue to benefit
the retiring Facility Agent in respect of any action taken or not taken by it in
connection with the Finance Documents while it was the Facility Agent, and,
subject to sub-clause 22.13.6 above, it will have no further obligations under
any Finance Document.

 
 
22.14
Replacement of the Facility Agent

 
 
22.14.1
After consultation with the Borrower, the Majority Lenders may, by giving 30
days' notice to the Facility Agent (or, at any time the Facility Agent is an
Impaired Agent, by giving any shorter notice determined by the Majority Lenders)
replace the Facility Agent by appointing a successor Facility Agent (acting
through an office in the United Kingdom).

 
 
22.14.2
The retiring Facility Agent shall (at its own cost if it is an Impaired Agent
and otherwise at the expense of the Lenders) make available to the successor
Facility Agent such documents and records and provide such assistance as the
successor Facility Agent may reasonably request for the purposes of performing
its functions as Facility Agent under the Finance Documents.

 
 
22.14.3
The replacement of the Facility Agent and the appointment of the successor
Facility Agent shall take effect on the date specified in the notice from the
Majority Lenders to the retiring Facility Agent.  As from this date, the
retiring Facility Agent shall be discharged from any further obligation in
respect of the Finance Documents but shall remain entitled to the benefit of
this Clause 22 (and any agency fees for the account of the retiring Facility
Agent shall cease to accrue from (and shall be payable on) that date).

 
 
22.14.4
Any successor Facility Agent and each of the other Parties shall have the same
rights and obligations amongst themselves as they would have had if such
successor had been an original Party.

 
22.15
Relationship with Lenders

 
 
22.15.1
Subject to Clause 28.9 (Pro rata interest settlement), the Facility Agent may
treat each Lender as a Lender, entitled to payments under this Agreement and as
acting through its Facility Office(s) until it has received not less than five
Business Days' prior notice from that Lender to the contrary.

 
 
22.15.2
The Facility Agent may at any time, and must if requested to do so by the
Majority Lenders, convene a meeting of the Lenders.

 
 
22.15.3
The Facility Agent must keep a register of all the Parties and supply any other
Party with a copy of the register on request.  The register will include each
Lender's Facility Office(s) and contact details for the purposes of this
Agreement.

 
22.16
Facility Agent's management time

 
If the Facility Agent requires, any amount payable to the Facility Agent by any
Party under any indemnity or in respect of any costs or expenses incurred by the
Facility Agent under the Finance Documents after the date of this Agreement may
include the cost of using its management time or other resources and will be
calculated on the basis of such reasonable daily or hourly rates as the Facility
Agent may notify to the relevant Party.  This is in addition to any amount in
respect of fees or expenses paid or payable to the Facility Agent under any
other term of the Finance Documents.
 
22.17
Notice period

 
Where this Agreement specifies a minimum period of notice to be given to the
Facility Agent, the Facility Agent may, at its discretion, accept a shorter
notice period.
 
22.18
Subordination Deed

 
The Lenders expressly authorise the Facility Agent, at the request of the
Company, to enter into a Subordination Deed in respect of any intra-Group items,
loans from Affiliates and shareholder loans made to any member of the Group.
 
23.
EVIDENCE AND CALCULATIONS

 
23.1
Accounts

 
Accounts maintained by a Finance Party in connection with this Agreement are
prima facie evidence of the matters to which they relate for the purpose of any
litigation or arbitration proceedings.
 
23.2
Certificates and determinations

 
Any certification or determination by a Finance Party of a rate or amount under
the Finance Documents will be, in the absence of manifest error, conclusive
evidence of the matters to which it relates.
 
23.3
Calculations

 
Any interest or fee accruing under this Agreement accrues from day to day and is
calculated on the basis of the actual number of days elapsed and a year of 360
or 365 days or otherwise, depending on what the Facility Agent determines is
market practice.
 
24.
FEES

 
24.1
Agency fee

 
The Borrower must pay to the Facility Agent for its own account an annual agency
fee in the manner agreed between the Facility Agent and the Borrower.
 
24.2
Upfront fees

 
The Borrower must pay the upfront fees in the manner agreed between the relevant
Administrative Parties and the Borrower.
 
24.3
Commitment fee

 
 
24.3.1
The Borrower must pay a commitment fee computed at the rate of 40 per cent. of
the applicable Margin on the undrawn, uncancelled amount of each Lender's
Commitment for the Availability Period calculated from the date of this
Agreement.

 
 
24.3.2
The commitment fee is payable quarterly in arrears during the Availability
Period and on the last day of the Availability Period. Accrued commitment fee is
also payable to the Facility Agent for a Lender on the date its Commitment is
cancelled in full.

 
 
24.3.3
No commitment fee is payable to the Facility Agent (for the account of a Lender)
on any Available Commitment of that Lender for any day on which that Lender is a
Defaulting Lender.

 
24.4
Utilisation fee

 
 
24.4.1
The Borrower must pay to the Facility Agent for each Lender a utilisation fee
computed at the rate of 0.20 per cent. per annum on the aggregate principal
amount of the Loans for each day on which the aggregate amount of all Loans
exceeds 33.34 per cent. of the Total Commitments but is lower than or equal to
66.67 per cent. of the Total Commitments.

 
 
24.4.2
The Borrower must pay to the Facility Agent for each Lender a utilisation fee
computed at the rate of 0.40 per cent. per annum on the aggregate principal
amount of the Loans for each day on which the aggregate amount of all Loans
exceeds 66.67 per cent. of the Total Commitments. For the avoidance of doubt,
the fee described in sub-clause 24.4.1 above is not payable in respect of any
day for which the fee described in this sub-clause 24.4.2 is payable.

 
 
24.4.3
Utilisation fee is payable on the amount of each Lender's share in the Loans.

 
 
24.4.4
Accrued utilisation fee is payable quarterly in arrears.  Accrued utilisation
fee is also payable to the Facility Agent for a Lender on the date its
Commitment is cancelled in full.

 
25.
INDEMNITIES AND BREAK COSTS

 
25.1
Currency indemnity

 
 
25.1.1
The Borrower must, as an independent obligation, indemnify each Finance Party
against any loss or liability which that Finance Party incurs as a consequence
of:

 
 
(a)
that Finance Party receiving an amount in respect of the Borrower's liability
under the Finance Documents; or

 
 
(b)
that liability being converted into a claim, proof, judgment or order,

 
in a currency other than the currency in which the amount is expressed to be
payable under the relevant Finance Document.
 
 
25.1.2
Unless otherwise required by law, the Borrower waives any right it may have in
any jurisdiction to pay any amount under the Finance Documents in a currency
other than that in which it is expressed to be payable.

 
25.2
Other indemnities

 
The Borrower shall within 15 days of demand indemnify the Facility Agent and
each Lender against any funding or other cost, loss, expense or liability in an
amount certified by it in reasonable detail (together with documentation in
support) sustained or incurred by it as a direct result of:
 
 
25.2.1
the occurrence of any Event of Default;

 
 
25.2.2
(other than by reason of negligence or default by a Finance Party) a Loan not
being made after a Request has been delivered for that Loan; or

 
 
25.2.3
the receipt or recovery by any party (or the Facility Agent on its behalf) of
all or any part of a Loan or overdue sum due from the Borrower otherwise than on
the Final Maturity Date or Maturity Date of that Loan or, in the case of an
overdue sum, the last day of an interest period relating to that overdue sum, as
the case may be or a Loan or any part thereof not being prepaid in accordance
with a notice of prepayment.

 
25.3
Break Costs

 
 
25.3.1
The Borrower must pay to each Lender its Break Costs within three Business Days
of demand.

 
 
25.3.2
Break Costs are the amount (if any) determined by the relevant Lender by which:

 
 
(a)
the interest (excluding Margin and Mandatory Costs) which that Lender would have
received for the period from the date of receipt of any part of its share in a
Loan or overdue amount to the last day of the applicable Term for that Loan or
overdue amount if the principal or overdue amount received had been paid on the
last day of that Term;

 
exceeds
 
 
(b)
the amount which that Lender would be able to obtain by placing an amount equal
to the amount received by it on deposit with a leading bank in the appropriate
interbank market for a period starting on the Business Day following receipt and
ending on the last day of the applicable Term.

 
 
25.3.3
Each Lender must supply to the Facility Agent for the Borrower details of the
amount of any Break Costs claimed by it under this Clause.

 
26.
EXPENSES

 
26.1
Initial costs

 
The Borrower must pay to each Administrative Party promptly on demand the amount
of all costs and expenses (including legal fees) reasonably incurred by it in
connection with the negotiation, preparation, printing, execution and
syndication of the Finance Documents.
 
26.2
Subsequent costs

 
The Borrower must pay to the Facility Agent promptly on demand the amount of all
costs and expenses (including legal fees) reasonably incurred by it in
connection with:
 
 
26.2.1
the negotiation, preparation, printing and execution of any Finance Document
(other than a Transfer Certificate) executed after the date of this Agreement
and the syndication of the facility; and

 
 
26.2.2
any amendment, waiver or consent requested by or on behalf of the Borrower or
specifically allowed by this Agreement.

 
26.3
Enforcement costs

 
The Borrower must pay to each Finance Party the amount of all costs and expenses
(including legal fees) incurred by it in connection with the enforcement of, or
the preservation of any rights under, any Finance Document.
 
27.
AMENDMENTS AND WAIVERS

 
27.1
Procedure

 
 
27.1.1
Except as provided in this Clause 27, any term of the Finance Documents may be
amended or waived with the agreement of the Borrower and the Majority
Lenders.  The Facility Agent may effect, on behalf of any Finance Party, an
amendment or waiver allowed under this Clause.

 
 
27.1.2
The Facility Agent must promptly notify the other Parties of any amendment or
waiver effected by it under sub-clause 27.1.1 above.  Any such amendment or
waiver is binding on all the Parties.

 
27.2
Exceptions

 
 
27.2.1
An amendment or waiver that has the effect of changing or which relates to:

 
 
(a)
the definition of Majority Lenders in Clause 1.1 (Definitions);

 
 
(b)
an extension of the date of payment of any amount to a Lender under the Finance
Documents;

 
 
(c)
a reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fee or other amount payable to a Lender under the Finance
Documents;

 
 
(d)
an increase in, or an extension of, a Commitment or the Total Commitments or any
requirement that a cancellation of Commitments reduces the Commitments of the
Lenders rateably under the Facility;

 
 
(e)
a term of a Finance Document which expressly requires the consent of each
Lender;

 
 
(f)
the right of a Lender to assign or transfer its rights or obligations under the
Finance Documents;

 
 
(g)
Clause 8.1 (Mandatory prepayment – illegality) or Clause 8.2 (Mandatory
prepayment – change of control); or

 
 
(h)
this Clause,

 
may only be made with the consent of all the Lenders.
 
 
27.2.2
An amendment or waiver which relates to the rights or obligations of an
Administrative Party may only be made with the consent of that Administrative
Party.

 
27.3
Disenfranchisement of Defaulting Lenders

 
 
27.3.1
For so long as a Defaulting Lender has any Available Commitment, in ascertaining
the Majority Lenders or whether any given percentage (including, for the
avoidance of doubt, unanimity) of the Total Commitments has been obtained to
approve any request for a consent, waiver, amendment or other vote under the
Finance Documents, that Defaulting Lender's Commitments will be reduced by the
amount of its Available Commitment.

 
 
27.3.2
For the purposes of this Clause 27.3, the Facility Agent may assume that the
following Lenders are Defaulting Lenders:

 
 
(a)
any Lender which has notified the Facility Agent that it has become a Defaulting
Lender;

 
 
(b)
any Lender in relation to which it is aware that any of the events or
circumstances referred to in paragraphs (a), (b) or (c) of the definition of
"Defaulting Lender" has occurred where, in the case of the events or
circumstances referred to in paragraph (a), none of the exceptions to that
paragraph apply,

 
unless it has received notice to the contrary from the Lender concerned
(together with any supporting evidence reasonably requested by the Facility
Agent) or the Facility Agent is otherwise aware that the Lender has ceased to be
a Defaulting Lender.
 
27.4
Replacement of a Defaulting Lender

 
 
27.4.1
The Borrower may, at any time a Lender has become and continues to be a
Defaulting Lender, by giving 10 Business Days' prior written notice to the
Facility Agent and such Lender:

 
 
(a)
replace such Lender by requiring such Lender to (and to the extent permitted by
law such Lender shall) transfer pursuant to Clause 28 (Changes to the Parties)
all (and not part only) of its rights and obligations under this Agreement; or

 
 
(b)
require such Lender to (and to the extent permitted by law such Lender shall)
transfer pursuant to Clause 28 (Changes to the Parties) all (and not part only)
of the undrawn Commitment of the Lender,

 
to a Lender or other bank, financial institution, trust, fund or other entity (a
"Replacement Lender") selected by the Borrower, and which is acceptable to the
Facility Agent (acting reasonably) (unless the Facility Agent is an Impaired
Agent), which confirms its willingness to assume and does assume all the
obligations or all the relevant obligations of the transferring Lender
(including the assumption of the transferring Lender's participations or
unfunded participations (as the case may be) on the same basis as the
transferring Lender) for a purchase price in cash payable at the time of
transfer equal to the outstanding principal amount of such Lender's
participation in the outstanding Loans and all accrued interest (to the extent
that the Facility Agent has not given a notification under Clause ‎28.9 (Pro
rata interest settlement)), Break Costs and other amounts payable in relation
thereto under the Finance Documents.
 
 
27.4.2
Any transfer of rights and obligations of a Defaulting Lender pursuant to this
Clause shall be subject to the following conditions:

 
 
(a)
the Borrower shall have no right to replace the Facility Agent;

 
 
(b)
neither the Facility Agent nor the Defaulting Lender shall have any obligation
to the Borrower to find a Replacement Lender;

 
 
(c)
the transfer must take place no later than 14 days after the notice referred to
in sub-clause 27.4.1 above; and

 
 
(d)
in no event shall the Defaulting Lender be required to pay or surrender to the
Replacement Lender any of the fees received by the Defaulting Lender pursuant to
the Finance Documents.

 
27.5
Change of currency

 
If a change in any currency of a country occurs (including where there is more
than one currency or currency unit recognised at the same time as the lawful
currency of a country), the Finance Documents will be amended to the extent the
Facility Agent (acting reasonably and after consultation with the Borrower)
determines is necessary to reflect the change.
 
27.6
Waivers and remedies cumulative

 
The rights of each Finance Party under the Finance Documents:
 
 
27.6.1
may be exercised as often as necessary;

 
 
27.6.2
are cumulative and not exclusive of its rights under the general law; and

 
 
27.6.3
may be waived only in writing and specifically.

 
Delay in exercising or non-exercise of any right is not a waiver of that right.
 
28.
CHANGES TO THE PARTIES

 
28.1
Assignments and transfers by the Borrower

 
The Borrower may not assign or transfer any of its rights and obligations under
the Finance Documents without the prior consent of all the Lenders unless the
assignment or transfer is to effect and complete a Permitted Reorganisation.
 
28.2
Assignments and transfers by Lenders

 
 
28.2.1
A Lender (the "Existing Lender") may, subject to the following provisions of
this Clause 28, at any time assign or transfer (including by way of novation)
any of its rights and obligations under this Agreement to any bank, financial
institution or trust, fund or other entity which is regularly engaged in or
established for the purpose of making, purchasing or investing in loans,
securities or other financial assets (the "New Lender").

 
 
28.2.2
Unless the Borrower and the Facility Agent otherwise agree, an assignment
or  transfer of part of a Commitment or rights and obligations under this
Agreement by the Existing Lender must be in a minimum amount of £5,000,000.

 
 
28.2.3
An Existing Lender must consult with the Borrower for no more than five Business
Days before it may make an assignment or transfer unless the New Lender is
another Lender or an Affiliate of a Lender or an Event of Default has occurred
and is outstanding.

 
 
28.2.4
The Facility Agent is not obliged to accept an assignment or to execute a
Transfer Certificate until it has completed all know your customer requirements
to its satisfaction.  The Facility Agent must promptly notify the Existing
Lender and the New Lender if there are any such requirements.

 
 
28.2.5
An assignment of rights or a transfer of rights and obligations will be
effective only if either:

 
 
(a)
the obligations are novated in accordance with the following provisions of this
Clause 28; or

 
 
(b)
the New Lender confirms to the Facility Agent and the Borrower in form and
substance satisfactory to the Facility Agent that it is bound by the terms of
this Agreement as a Lender.  On the assignment or transfer becoming effective in
this manner the Existing Lender will be released from its rights and obligations
under this Agreement to the extent that they are transferred to the New Lender.

 
 
28.2.6
Unless the Facility Agent otherwise agrees, the New Lender must pay to the
Facility Agent for its own account, on or before the date any assignment or
transfer occurs, a fee of £1,750.

 
 
28.2.7
Any reference in this Agreement to a Lender includes a New Lender but excludes a
Lender if no amount is or may be owed to or by it under this Agreement.

 
28.3
Procedure for transfer by way of novations

 
 
28.3.1
A novation is effected if:

 
 
(a)
the Existing Lender and the New Lender deliver to the Facility Agent a duly
completed Transfer Certificate; and

 
 
(b)
the Facility Agent executes it.

 
Subject to sub-clause 28.2.4 of Clause 28.2 (Assignments and transfers by
Lenders), the Facility Agent must execute as soon as reasonably practicable a
Transfer Certificate delivered to it and which appears on its face to be in
order.
 
 
28.3.2
Each Party (other than the Existing Lender and the New Lender) irrevocably
authorises the Facility Agent to execute any duly completed Transfer Certificate
on its behalf.

 
 
28.3.3
Subject to Clause ‎28.9 (Pro rata interest settlement), on the Transfer Date:

 
 
(a)
the New Lender will assume the rights and obligations of the Existing Lender
expressed to be the subject of the novation in the Transfer Certificate in
substitution for the Existing Lender; and

 
 
(b)
the Existing Lender will be released from those obligations and cease to have
those rights.

 
28.4
Limitation of responsibility of Existing Lender

 
 
28.4.1
Unless expressly agreed to the contrary, an Existing Lender is not responsible
to a New Lender for the legality, validity, adequacy, accuracy, completeness or
performance of:

 
 
(a)
any Finance Document or any other document; or

 
 
(b)
any statement or information (whether written or oral) made in or supplied in
connection with any Finance Document,

 
and any representations or warranties implied by law are excluded.
 
 
28.4.2
Each New Lender confirms to the Existing Lender and the other Finance Parties
that it:

 
 
(a)
has made, and will continue to make, its own independent appraisal of all risks
arising under or in connection with the Finance Documents (including the
financial condition and affairs of the Borrower and its related entities and the
nature and extent of any recourse against any Party or its assets) in connection
with its participation in this Agreement; and

 
 
(b)
has not relied exclusively on any information supplied to it by the Existing
Lender in connection with any Finance Document.

 
 
28.4.3
Nothing in any Finance Document requires an Existing Lender to:

 
 
(a)
accept a re-transfer or re-assignment from a New Lender of any of the rights and
obligations assigned or transferred under this Clause; or

 
 
(b)
support any losses incurred by the New Lender by reason of the non-performance
by the Borrower of its obligations under any Finance Document or otherwise.

 
28.5
Costs resulting from change of Lender or Facility Office

 
If:
 
 
28.5.1
a Lender assigns or transfers any of its rights and obligations under the
Finance Documents or changes its Facility Office; and

 
 
28.5.2
as a result of circumstances existing at the date the assignment, transfer or
change occurs, the Borrower would be obliged to make a payment to the New Lender
or Lender acting through its new Facility Office under Clause 12 (Tax gross-up
and indemnities) or Clause 13 (Increased costs),

 
then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those Clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer or change had not occurred. This Clause 28.5
shall not apply:
 
 
(i)
in respect of an assignment or transfer made in the ordinary course of the
primary syndication of the Facility; or

 
 
(ii)
in relation to Clause 12 (Tax gross-up and indemnities), to a Treaty Lender that
has included an indication to the effect that it wishes the HMRC DT Treaty
Passport scheme to apply to this Agreement in accordance with sub-clause 12.6.1
of Clause 12.6 (HMRC DT Treaty Passport scheme confirmation) if the Borrower
making the payment has not complied with its obligations under sub-clause 12.6.2
of Clause 12.6 (HMRC DT Treaty Passport scheme confirmation).

 
28.6
Changes to the Reference Banks

 
 
28.6.1
If a Reference Bank (or, if a Reference Bank is not a Lender, the Lender of
which it is an Affiliate) ceases to be a Lender, the Facility Agent must (in
consultation with the Borrower) appoint another Lender or an Affiliate of a
Lender to replace that Reference Bank.

 
 
28.6.2
If a Reference Bank ceases to have a London office or novates or assigns all its
rights and obligations under this Agreement or if any Commitments of any
Reference Bank are cancelled or if Loans it has advanced are prepaid it shall be
replaced as a Reference Bank by such other Lender or an Affiliate of a Lender
with an office in London as the Facility Agent (after consultation with the
Borrower) shall designate by notice to the Borrower and the Lenders.

 
28.7
Copy of Transfer Certificate or Increase Confirmation to Borrower

 
The Facility Agent shall, as soon as reasonably practicable after it has
executed a Transfer Certificate or an Increase Confirmation, send to the
Borrower a copy of that Transfer Certificate or Increase Confirmation.
 
28.8
Security over Lenders' rights

 
In addition to the other rights provided to Lenders under this Clause 28, each
Lender may without consulting with or obtaining consent from the Borrower, at
any time charge, assign or otherwise create security in or over (whether by way
of collateral or otherwise) all or any of its rights under any Finance Document
to secure obligations of that Lender including, without limitation:
 
 
28.8.1
any charge, assignment or other security to secure obligations to a federal
reserve, central bank, governmental authority, agency or department (including
Her Majesty’s Treasury); and

 
 
28.8.2
in the case of any Lender which is a fund, any charge, assignment or other
security granted to any holders (or trustee or representatives of holders) of
obligations owed, or securities issued, by that Lender as security for those
obligations or securities,

 
except that no such charge, assignment or security shall:
 
 
(a)
release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant charge, assignment or other security
for the Lender as a party to any of the Finance Documents; or

 
 
(b)
require any payments to be made by the Borrower or grant to any person any more
extensive rights than those required to be made or granted to the relevant
Lender under the Finance Documents.

 
28.9
Pro rata interest settlement

 
If the Facility Agent has notified the Lenders that it is able to distribute
interest payments on a "pro rata basis" to Existing Lenders and New Lenders then
(in respect of any transfer pursuant to Clause 28.3 (Procedure for transfer by
way of novations) the Transfer Date of which, in each case, is after the date of
such notification and is not on the last day of a Term):
 
 
28.9.1
any interest or fees in respect of the relevant participation which are
expressed to accrue by reference to the lapse of time shall continue to accrue
in favour of the Existing Lender up to but excluding the Transfer Date ("Accrued
Amounts") and shall become due and payable to the Existing Lender (without
further interest accruing on them) on the last day of the current Term (or, if
the Term is longer than six months, on the next of the dates which falls at six
monthly intervals after the first day of that Term); and

 
 
28.9.2
the rights assigned or transferred by the Existing Lender will not include the
right to the Accrued Amounts, so that, for the avoidance of doubt:

 
 
(i)
when the Accrued Amounts become payable, those Accrued Amounts will be payable
to the Existing Lender; and

 
 
(ii)
the amount payable to the New Lender on that date will be the amount which
would, but for the application of this Clause ‎28.9, have been payable to it on
that date, but after deduction of the Accrued Amounts.

 
28.10
Disenfranchisement on Debt Purchase Transactions entered into by Relevant
Persons

 
28.10.1
For so long as a Holding Company of the Borrower or any of such Holding
Company's Affiliates other than a member of the Group (a "Relevant Person") (i)
beneficially owns a Commitment or (ii) has entered into a sub-participation
agreement relating to a Commitment or other agreement or arrangement having a
substantially similar economic effect and such agreement or arrangement has not
been terminated:

 
 
(a)
in ascertaining the Majority Lenders or whether any given percentage (including
for the avoidance of doubt, unanimity) of the Total Commitments has been
obtained to approve any request for a consent, waiver, amendment or other vote
under the Finance Documents such Commitment shall be deemed to be zero; and

 
 
(b)
for the purposes of Clause 26.2 (Exceptions), such Relevant Person or the person
with whom it has entered into such sub-participation, other agreement or
arrangement shall be deemed not to be a Lender (unless in the case of a person
not being a Relevant Person it is a Lender by a virtue otherwise than by
beneficially owning the relevant Commitment).

 
28.10.2
Each Lender shall, unless such Debt Purchase Transaction is an assignment or
transfer, promptly notify the Facility Agent in writing if it knowingly enters
into a Debt Purchase Transaction with a Relevant Person (a "Notifiable Debt
Purchase Transaction"), such notification to be substantially in the form set
out in Part I of Schedule 9 (Forms of Notifiable Debt Purchase Transaction
Notice).

 
28.10.3
A Lender shall promptly notify the Facility Agent if a Notifiable Debt Purchase
Transaction to which it is a party:

 
 
(a)
is terminated; or

 
 
(b)
ceases to be with a Relevant Person,

 
such notification to be substantially in the form set out in Part II of the
Schedule 9 (Forms of Notifiable Debt Purchase Transaction Notice).
 
28.10.4
Each Relevant Person that is a Lender agrees that:

 
 
(a)
in relation to any meeting or conference call to which all the Lenders are
invited to attend or participate, it shall not attend or participate in the same
if so requested by the Facility Agent or, unless the Facility Agent otherwise
agrees, be entitled to receive the agenda or any minutes of the same; and

 
 
(b)
in its capacity as Lender, unless the Facility Agent otherwise agrees, it shall
not be entitled to receive any report or other document prepared at the request
of, or on the instructions of, the Facility Agent or one or more of the Lenders.

 
29.
CONFIDENTIALITY AND DISCLOSURE OF INFORMATION

 
29.1
Confidential Information

 
Each Finance Party agrees to keep all Confidential Information confidential and
not to disclose it to anyone, save to the extent permitted by Clause 29.2
(Disclosure of Confidential Information) and Clause 29.3 (Disclosure to
numbering service providers), and to ensure that all Confidential Information is
protected with security measures and a degree of care that would apply to its
own confidential information.
 
29.2
Disclosure of Confidential Information

 
Any Finance Party may disclose:
 
 
29.2.1
to any of its Affiliates and Related Funds and any of its or their officers,
directors, employees, professional advisers, auditors, partners and
Representatives such Confidential Information as that Finance Party shall
consider appropriate if any person to whom the Confidential Information is to be
given pursuant to this sub-clause 29.2.1 is informed in writing of its
confidential nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no such requirement to so
inform if the recipient is subject to professional obligations to maintain the
confidentiality of the information or is otherwise bound by requirements of
confidentiality in relation to the Confidential Information;

 
 
29.2.2
to any person:

 
 
(a)
to (or through) whom it assigns or transfers (or may potentially assign or
transfer) all or any of its rights and/or obligations under one or more Finance
Documents and to any of that person's Affiliates, Related Funds, Representatives
and professional advisers;

 
 
(b)
with (or through) whom it enters into (or may potentially enter into), whether
directly or indirectly, any sub-participation in relation to, or any other
transaction under which payments are to be made or may be made by reference to,
one or more Finance Documents and/or the Borrower and to any of that person's
Affiliates, Related Funds, Representatives and professional advisers;

 
 
(c)
appointed by any Finance Party or by a person to whom paragraphs (a) or (b) of
sub-clause 29.2.2 above applies to receive communications, notices, information
or documents delivered pursuant to the Finance Documents on its behalf;

 
 
(d)
who invests in or otherwise finances (or may potentially invest in or otherwise
finance), directly or indirectly, any transaction referred to in paragraphs (a)
or (b) of sub-clause 29.2.2 above;

 
 
(e)
to whom information is required or requested to be disclosed by any court of
competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation;

 
 
(f)
to whom or for whose benefit that Finance Party charges, assigns or otherwise
creates security (or may do so) pursuant to Clause 28.8 (Security over Lenders'
rights);

 
 
(g)
to whom information is required to be disclosed in connection with, and for the
purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes;

 
 
(h)
who is a Party; or

 
 
(i)
with the consent of the Borrower;

 
in each case, such Confidential Information as that Finance Party shall consider
appropriate if:
 
 
(i)
in relation to paragraphs (a), (b) and (c) of sub-clause 29.2.2 above, the
person to whom the Confidential Information is to be given has entered into a
Confidentiality Undertaking except that there shall be no requirement for a
Confidentiality Undertaking if the recipient is a professional adviser and is
subject to professional obligations to maintain the confidentiality of the
Confidential Information;

 
 
(ii)
in relation to paragraph (d) of sub-clause 29.2.2 above, the person to whom the
Confidential Information is to be given has entered into a Confidentiality
Undertaking or is otherwise bound by requirements of confidentiality in relation
to the Confidential Information they receive and is informed that some or all of
such Confidential Information may be price-sensitive information;

 
 
(iii)
in relation to paragraphs (e), (f) and (g) of sub-clause 29.2.2 above, the
person to whom the Confidential Information is to be given is informed of its
confidential nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no requirement to so
inform if, in the opinion of that Finance Party, it is not practicable so to do
in the circumstances;

 
 
29.2.3
to any person appointed by that Finance Party or by a person to whom paragraph
(a) or (b) of sub-clause 29.2.2 above applies to provide administration or
settlement services in respect of one or more of the Finance Documents including
without limitation, in relation to the trading of participations in respect of
the Finance Documents, such Confidential Information as may be required to be
disclosed to enable such service provider to provide any of the services
referred to in this sub-clause 29.2.3 if the service provider to whom the
Confidential Information is to be given has entered into a confidentiality
agreement substantially in the form of the LMA Master Confidentiality
Undertaking for Use With Administration/Settlement Service Providers or such
other form of confidentiality undertaking agreed between the Borrower and the
relevant Finance Party;

 
 
29.2.4
to any rating agency (including its professional advisers) such Confidential
Information as may be required to be disclosed to enable such rating agency to
carry out its normal rating activities in relation to the Finance Documents
and/or the Borrower if the rating agency to whom the Confidential Information is
to be given is informed of its confidential nature and that some or all of such
Confidential Information may be price-sensitive information.

 
29.3
Disclosure to numbering service providers

 
 
29.3.1
Any Finance Party may disclose to any national or international numbering
service provider appointed by that Finance Party to provide identification
numbering services in respect of this Agreement, the Facility and/or the
Borrower the following information:

 
 
(a)
name of the Borrower;

 
 
(b)
country of domicile of the Borrower;

 
 
(c)
place of incorporation of the Borrower;

 
 
(d)
date of this Agreement;

 
 
(e)
the names of the Facility Agent and the Arranger;

 
 
(f)
date of each amendment and restatement of this Agreement;

 
 
(g)
amount of Total Commitments;

 
 
(h)
currency of the Facility;

 
 
(i)
type of the Facility;

 
 
(j)
ranking of Facility;

 
 
(k)
Final Maturity Date for the Facility;

 
 
(l)
changes to any of the information previously supplied pursuant to paragraphs (a)
to (k) above; and

 
 
(m)
such other information agreed between such Finance Party and the Borrower,

 
to enable such numbering service provider to provide its usual syndicated loan
numbering identification services.
 
 
29.3.2
The Parties acknowledge and agree that each identification number assigned to
this Agreement, the Facility and/or the Borrower by a numbering service provider
and the information associated with each such number may be disclosed to users
of its services in accordance with the standard terms and conditions of that
numbering service provider.

 
 
29.3.3
The Borrower represents that none of the information set out in paragraphs (a)
to (m) of sub-clause 29.3.1 above is, nor will at any time be, unpublished
price-sensitive information.

 
 
29.3.4
The Facility Agent shall notify the Borrower and the other Finance Parties of:

 
 
(a)
the name of any numbering service provider appointed by the Facility Agent in
respect of this Agreement, the Facility and/or the Borrower; and

 
 
(b)
the number or, as the case may be, numbers assigned to this Agreement, the
Facility and/or the Borrower by such numbering service provider.

 
30.
SET-OFF

 
A Finance Party may set off any matured obligation owed to it by the Borrower
under the Finance Documents (to the extent beneficially owned by that Finance
Party) against any obligation (whether or not matured) owed by that Finance
Party to the Borrower, regardless of the place of payment, booking branch or
currency of either obligation. If the obligations are in different currencies,
the Finance Party may convert either obligation at a market rate of exchange in
its usual course of business for the purpose of the set-off.
 
31.
PRO RATA SHARING

 
31.1
Redistribution

 
If any amount owing by the Borrower under this Agreement to a Lender (the
"recovering Lender") is discharged by payment, set-off or any other manner other
than through the Facility Agent under this Agreement (a "recovery"), then:
 
 
31.1.1
the recovering Lender must, within three Business Days, supply details of the
recovery to the Facility Agent;

 
 
31.1.2
the Facility Agent must calculate whether the recovery is in excess of the
amount which the recovering Lender would have received if the recovery had been
received by the Facility Agent under this Agreement; and

 
 
31.1.3
the recovering Lender must pay to the Facility Agent an amount equal to the
excess (the "redistribution").

 
31.2
Effect of redistribution

 
 
31.2.1
The Facility Agent must treat a redistribution as if it were a payment by the
Borrower under this Agreement and distribute it among the Lenders, other than
the recovering Lender, accordingly.

 
 
31.2.2
When the Facility Agent makes a distribution under sub-clause 31.2.1 above, the
recovering Lender will be subrogated to the rights of the Finance Parties which
have shared in that redistribution.

 
 
31.2.3
If and to the extent that the recovering Lender is not able to rely on any
rights of subrogation under sub-clause 31.2.2 above, the Borrower will owe the
recovering Lender a debt which is equal to the redistribution, immediately
payable and of the type originally discharged.

 
 
31.2.4
If:

 
 
(a)
a recovering Lender must subsequently return a recovery, or an amount measured
by reference to a recovery, to the Borrower; and

 
 
(b)
the recovering Lender has paid a redistribution in relation to that recovery,

 
each Finance Party must reimburse the recovering Lender all or the appropriate
portion of the redistribution paid to that Finance Party, together with interest
for the period while it held the re-distribution.  In this event, the
subrogation in sub-clause 31.2.2 above will operate in reverse to the extent of
the reimbursement.
 
31.3
Exceptions

 
Notwithstanding any other term of this Clause 31, a recovering Lender need not
pay a redistribution to the extent that:
 
 
31.3.1
it would not, after the payment, have a valid claim against the Borrower in the
amount of the redistribution; or

 
 
31.3.2
it would be sharing with another Finance Party any amount which the recovering
Lender has received or recovered as a result of legal or arbitration
proceedings, where:

 
 
(a)
the recovering Lender notified the Facility Agent of those proceedings; and

 
 
(b)
the other Finance Party had an opportunity to participate in those proceedings
but did not do so or did not take separate legal or arbitration proceedings as
soon as reasonably practicable after receiving notice of them.

 
32.
SEVERABILITY

 
If a term of a Finance Document is or becomes illegal, invalid or unenforceable
in any jurisdiction, that shall not affect:
 
 
32.1.1
the legality, validity or enforceability in that jurisdiction of any other term
of the Finance Documents; or

 
 
32.1.2
the legality, validity or enforceability in other jurisdictions of that or any
other term of the Finance Documents.

 
33.
COUNTERPARTS

 
Each Finance Document may be executed in any number of counterparts. This has
the same effect as if the signatures on the counterparts were on a single copy
of the Finance Document.
 
34.
NOTICES

 
34.1
In writing

 
 
34.1.1
Any communication in connection with a Finance Document must be in writing and,
unless otherwise stated, may be given:

 
 
(a)
in person, by post, or fax or any other electronic communication approved by the
Facility Agent; or

 
 
(b)
if between the Facility Agent and a Lender and the Facility Agent and the Lender
agree, by e-mail or other electronic communication.

 
 
34.1.2
For the purpose of the Finance Documents, an electronic communication will be
treated as being in writing.

 
 
34.1.3
Unless it is agreed to the contrary, any consent or agreement required under a
Finance Document must be given in writing.

 
34.2
Contact details

 
 
34.2.1
Except as provided below, the contact details of each Party for all
communications in connection with the Finance Documents are those notified by
that Party for this purpose to the Facility Agent on or before the date it
becomes a Party.

 
 
34.2.2
The contact details of the Borrower for this purpose are:

 

 
Address:
Avonbank,
Feeder Road,
Bristol BS2 0TB
 
Fax number:
01179 332 108
 
Phone number:
01179 332 354
 
E-mail:
jhunt9@wsternpower.co.uk
 
Attention:
Julie Hunt



The contact details of the Facility Agent for this purpose are:
 

 
Address:
Mizuho Corporate Bank, Ltd.
Bracken House
One Friday Street
London EC4M  9JA
 
Fax number:
+44 207 012 4053
 
E-mail:
Dawn.halstead@mhcb.co.uk
 
Attention:
Loan Agency

 
 
34.2.3
Any Party may change its contact details by giving five Business Days' notice to
the Facility Agent or (in the case of the Facility Agent) to the other Parties.

 
 
34.2.4
Where a Party nominates a particular department or officer to receive a
communication, a communication will not be effective if it fails to specify that
department or officer.

 
34.3
Effectiveness

 
 
34.3.1
Except as provided below, any communication in connection with a Finance
Document will be deemed to be given as follows:

 
 
(a)
if delivered in person, at the time of delivery;

 
 
(b)
if posted, five days after being deposited in the post, postage prepaid, in a
correctly addressed envelope; and

 
 
(c)
if by fax, when received in legible form.

 
 
34.3.2
A communication given under sub-clause 34.3.1 above but received on a
non-working day or after business hours in the place of receipt will only be
deemed to be given on the next working day in that place.

 
 
34.3.3
A communication to the Facility Agent will only be effective on actual receipt
by it.

 
34.4
The Borrower

 
All formal communication under the Finance Documents to or from the Borrower
must be sent through the Facility Agent.
 
34.5
Communication when Facility Agent is Impaired Agent

 
If the Facility Agent is an Impaired Agent the Parties may, instead of
communicating with each other through the Facility Agent, communicate with each
other directly and (while the Facility Agent is an Impaired Agent) all the
provisions of the Finance Documents which require communications to be made or
notices to be given to or by the Facility Agent shall be varied so that
communications may be made and notices given to or by the relevant Parties
directly. This provision shall not operate after a replacement Facility Agent
has been appointed.
 
35.
LANGUAGE

 
 
35.1.1
Any notice given in connection with a Finance Document must be in English.

 
 
35.1.2
Any other document provided in connection with a Finance Document must be:

 
 
(a)
in English; or

 
 
(b)
(unless the Facility Agent otherwise agrees) accompanied by a certified English
translation.  In this case, the English translation prevails unless the document
is a statutory or other official document.

 
36.
GOVERNING LAW

 
This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.
 
37.
ENFORCEMENT

 
37.1
Jurisdiction

 
 
37.1.1
The English courts have exclusive jurisdiction to settle any dispute in
connection with any Finance Document including a dispute relating to any
non-contractual obligation arising out of or in connection with this Agreement.

 
 
37.1.2
The English courts are the most appropriate and convenient courts to settle any
such dispute and the Borrower waives objection to those courts on the grounds of
inconvenient forum or otherwise in relation to proceedings in connection with
any Finance Document.

 
 
37.1.3
This Clause is for the benefit of the Finance Parties only.  To the extent
allowed by law, a Finance Party may take:

 
 
(a)
proceedings in any other court; and

 
 
(b)
concurrent proceedings in any number of jurisdictions.

 
THIS AGREEMENT has been entered into on the date stated at the beginning of this
Agreement.
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
ORIGINAL PARTIES
 
Name of Original Lender
 
Commitment
 
Treaty Passport scheme reference number and jurisdiction of tax residence (if
applicable)
 
Barclays Bank PLC
 
£30,000,000
 
 
Commonwealth Bank of Australia
 
£30,000,000
 
 
HSBC Bank plc
 
£30,000,000
 
 
Lloyds TSB Bank plc
 
£30,000,000
 
 
Mizuho Corporate Bank, Ltd.
 
£30,000,000
 
 
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
 
£30,000,000
 
 
The Royal Bank of Scotland plc
 
£30,000,000
 
 
Total
 
£210,000,000
 
 

 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 2
CONDITIONS PRECEDENT DOCUMENTS
 
The Borrower
 
1.
A certified copy of the constitutional documents of the Borrower.

 
2.
A certified copy of a resolution of the board of directors or a committee of the
board of directors of the Borrower approving the terms of, and the transactions
contemplated by, the Finance Documents.

 
3.
A specimen of the signature of each person authorised on behalf of the Borrower
to execute or witness the execution of any Finance Document or to sign or send
any document or notice in connection with any Finance Document.

 
4.
A certificate of the Borrower (signed by a director) confirming that borrowing
the Total Commitments would not cause any borrowing limit binding on the
Borrower to be exceeded.

 
5.
A certificate of an authorised signatory of the Borrower certifying that each
copy document relating to it specified in this Schedule 2 is correct, complete
and in full force and effect as at a date no earlier than the date of this
Agreement.

 
Legal opinions
 
6.
A legal opinion of Clifford Chance LLP, legal advisers to the Arranger and the
Facility Agent addressed to the Finance Parties.

 
Other documents and evidence
 
7.
Evidence that all fees and expenses then due and payable from the Borrower under
this Agreement have been or will be paid no later than the first Drawdown Date.

 
8.
The Original Financial Statements.

 
9.
The Information Package.

 
10.
A copy of any other authorisation or other document, opinion or assurance which
the Facility Agent notifies the Borrower is necessary or desirable in connection
with the entry into and performance of the transactions contemplated by any
Finance Document or for the validity and enforceability of any Finance Document.

 
11.
Evidence that (i) any amounts outstanding under the Existing RCF have been or
will, on the advance of the first Loan under this Agreement, be repaid in full,
and (ii) all commitments under the Existing RCF have been or will, on the
advance of the first Loan under this Agreement irrevocably cancelled in full.

 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 3
REQUESTS


To:
 
Mizuho Corporate Bank, Ltd. as Facility Agent
 
From:
 
PPL WW Holdings Ltd.
Date:
 
[•]
 



 
PPL WW Holdings Ltd. - £210,000,000 Revolving Facility Agreement dated [•] 2012
(as amended and restated from time to time) (the "Agreement")
 
1.
We refer to the Agreement. This is a Request. Terms defined in the Agreement
have the same meaning in this Request unless given a different meaning in this
Request.

 
2.
We wish to borrow a Loan on the following terms:

 
 
(a)
Drawdown Date: [•]

 
 
(b)
Amount: [•]

 
 
(c)
Term: [•]

 
 
(d)
Currency: [•]

 
3.
Our payment instructions are: [•]

 
4.
We confirm that each condition precedent under the Agreement which must be
satisfied on the date of this Request is so satisfied.

 
5.
[This Loan is to be made in [whole]/[part] for the purpose of refinancing
[identify maturing Loan][The proceeds of this Loan should be credited to
[account]].

 
6.
We confirm that as at [relevant testing date] Consolidated EBITDA was [•] and
Interest Payable was [•]; therefore, the ratio of Consolidated EBITDA to
Interest Payable was [•] to 1.

 
7.
We confirm that as at [relevant testing date] Regulatory Asset Base was [•] and
Total Net Debt was [•]; therefore, Total Net Debt does not exceed an amount
equal to 85% of the Regulatory Asset Base.

 
8.
This Request is irrevocable.

 
By:
 
PPL WW HOLDINGS LTD.
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 4
CALCULATION OF THE MANDATORY COST
 
1.
The Mandatory Cost is an addition to the interest rate to compensate Lenders for
the cost of compliance with (a) the requirements of the Bank of England and/or
the Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions) or (b) the requirements of the European
Central Bank.

 
2.
On the first day of each Term (or as soon as possible thereafter)  the Facility
Agent shall calculate, as a percentage rate, a rate (the "Additional Cost Rate")
for each Lender, in accordance with the paragraphs set out below.  The Mandatory
Cost will be calculated by the Facility Agent as a weighted average of the
Lenders' Additional Cost Rates (weighted in proportion to the percentage
participation of each Lender in the relevant Loan) and will be expressed as a
percentage rate per annum.

 
3.
The Additional Cost Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Facility Agent.  This percentage will be certified by that Lender in its notice
to the Facility Agent to be its reasonable determination of the cost (expressed
as a percentage of that Lender's participation in all Loans made from that
Facility Office) of complying with the minimum reserve requirements of the
European Central Bank in respect of loans made from that Facility Office.

 
4.
The Additional Cost Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the Facility Agent as follows:

 

 
(a) in relation to a Sterling Loan:
     
AB + C(B - D) + E x 0.01
         100 - (A + C)          
per cent annum
     
(b) in relation to a Loan in any currency other than sterling:
     
E x 0.01
    300    
per cent. per annum

 
Where:
 
 
A
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

 
 
B
is the percentage rate of interest (excluding the Margin and the Mandatory Cost
and, if the Loan is an Unpaid Sum, the additional rate of interest specified in
sub-clause 9.3.1 of Clause 9.3 (Interest on overdue amounts)) payable for the
relevant Term on the Loan.

 
 
C
is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

 
 
D
is the percentage rate per annum payable by the Bank of England to the Facility
Agent on interest bearing Special Deposits.

 
 
E
is designed to compensate Lenders for amounts payable under the Fees Rules  and
is calculated by the Facility Agent as being the average of the most recent
rates of charge supplied by the Reference Banks to the Facility Agent pursuant
to paragraph 7 below and expressed in pounds per £1,000,000.

 
5.
For the purposes of this Schedule:

 
 
(a)
"Eligible Liabilities" and "Special Deposits" have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

 
 
(b)
"Fees Rules" means the rules on periodic fees contained in the FSA Supervision
Manual or such other law or regulation as may be in force from time to time in
respect of the payment of fees for the acceptance of deposits;

 
 
(c)
"Fee Tariffs" means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

 
 
(d)
"Tariff Base" has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules; and

 
 
(e)
"Unpaid Sum" means any sum due and payable but unpaid by the Borrower under the
Finance Documents.

 
6.
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05).  A negative result obtained by subtracting D from B shall be
taken as zero.  The resulting figures shall be rounded to four decimal places.

 
7.
If requested by the Facility Agent, each Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Facility Agent, the rate of charge payable by that Reference Bank to the
Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

 
8.
Each Lender shall supply any information required by the Facility Agent for the
purpose of calculating its Additional Cost Rate. In particular, but without
limitation, each Lender shall supply the following information on or prior to
the date on which it becomes a Lender:

 
 
(a)
the jurisdiction of its Facility Office; and

 
 
(b)
any other information that the Facility Agent may reasonably require for such
purpose.

 
Each Lender shall promptly notify the Facility Agent of any change to the
information provided by it pursuant to this paragraph.
 
9.
The percentages of each Lender for the purpose of A and C above and the rates of
charge of each Reference Bank for the purpose of E above shall be determined
by  the Facility Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender
notifies  the Facility Agent to the contrary, each Lender's obligations in
relation to cash ratio deposits and Special Deposits are the same as those of a
typical bank from its jurisdiction of incorporation with a Facility Office in
the same jurisdiction as its Facility Office.

 
10.
The Facility Agent shall have no liability to any person if such determination
results in an Additional Cost Rate which over or under compensates any Lender
and shall be entitled to assume that the information provided by any Lender or
Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and correct in
all respects.

 
11.
The Facility Agent shall distribute the additional amounts received as a result
of the Mandatory Cost to the Lenders on the basis of the Additional Cost Rate
for each Lender based on the information provided by each Lender and each
Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 
12.
Any determination by the Facility Agent pursuant to this Schedule in relation to
a formula, the Mandatory Cost, an Additional Cost Rate or any amount payable to
a Lender shall, in the absence of manifest error, be conclusive and binding on
all Parties.

 
13.
The Facility Agent may from time to time, after consultation with the Borrower
and the Lenders, determine and notify to all Parties any amendments which are
required to be made to this Schedule in order to comply with any change in law,
regulation or any requirements from time to time imposed by the Bank of England,
the Financial Services Authority or the European Central Bank (or, in any case,
any other authority which replaces all or any of its functions) and any such
determination shall, in the absence of manifest error, be conclusive and binding
on all Parties.

 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 5
FORM OF TRANSFER CERTIFICATE


To:
 
Mizuho Corporate Bank, Ltd. as Facility Agent
 
From:
 
[THE EXISTING LENDER] (the "Existing Lender") and [THE NEW LENDER] (the "New
Lender")
 
Date:
 
[•]
 



 
PPL WW Holdings Ltd. - £210,000,000 Revolving Facility Agreement dated [•] 2012
(as amended and restated from time to time) (the "Agreement")
 
We refer to the Agreement.  This is a Transfer Certificate.
 
1.
The Existing Lender transfers by novation to the New Lender all of the Existing
Lender's rights and obligations under the Agreement and the other Finance
Documents which relate to that portion of the Existing Lender's Commitment and
participations in Loans under the Agreement referred to in the Schedule below in
accordance with the terms of the Agreement.

 
2.
The proposed Transfer Date is [•].

 
3.
The administrative details of the New Lender for the purposes of the Agreement
are set out in the Schedule.

 
4.
The New Lender confirms, for the benefit of the Facility Agent and without
liability to the Borrower, that it is:

 
 
(a)
[a Qualifying Lender (other than a Treaty Lender);]

 
 
(b)
[a Treaty Lender;]

 
 
(c)
[not a Qualifying Lender].*

 
5.
[The New Lender confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document is
either:

 
 
(a)
a company resident in the United Kingdom for United Kingdom tax purposes; or

 
 
(b)
a partnership each member of which is:

 
 
(i)
a company so resident in the United Kingdom; or

 
 
(ii)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the CTA
2009) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA 2009; or

 
 
(c)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA 2009) of that company.]**

 
6.
[The New Lender confirms (for the benefit of the Facility Agent and without
liability to the Borrower) that it is a Treaty Lender that holds a passport
under the HMRC DT Treaty Passport scheme (reference number [•]), and is tax
resident in [•] *** so that interest payable to it by the Borrower is generally
subject to full exemption from UK withholding tax and notifies the Borrower that
the Borrower must make an application to HM Revenue & Customs under form DTTP2
within 30 days of the Transfer Date.]****

 
NOTES:
 
 
 
*
Delete as applicable - each Increase Lender is required to confirm which of
these three categories it falls within.

 
 
**
Include if Increase Lender comes within paragraph (a)(ii) of the definition of
Qualifying Lender in Clause 12.1 (Definitions).

 
 
***
Insert jurisdiction of tax residence.

 
****
This confirmation must be included if the Increase Lender holds a passport under
the HMRC DT Treaty Passport scheme and wishes that scheme to apply to the
Agreement.

 
7.
This Transfer Certificate and any non-contractual obligations arising out of or
in connection with it are governed by English law.

 


 
 

--------------------------------------------------------------------------------

 


THE SCHEDULE
 
Rights and obligations to be transferred by novation
 
[insert relevant details, including applicable Commitment (or part)]


Administrative details of the New Lender
 
[insert details of Facility Office, address for notices and payment details
etc.]


 


 
[EXISTING LENDER]
 
[NEW LENDER]
 
By:
 
By:
 

The Transfer Date is confirmed by the Facility Agent as [•].
 
[•]
 
By:
 


 


 


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 6
FORM OF COMPLIANCE CERTIFICATE


To:
 
Mizuho Corporate Bank, Ltd. as Facility Agent
 
From:
 
PPL WW Holdings Ltd.
 
Date:
 
[•]
 

PPL WW Holdings Ltd. - £210,000,000 Revolving Facility Agreement dated [•] 2012
(as amended and restated from time to time) (the "Agreement")
 
1.
We refer to the Agreement.  This is a Compliance Certificate.

 
2.
We confirm that as at [relevant testing date], Consolidated EBITDA was [•] and
Interest Payable was [•], therefore the ratio of Consolidated EBITDA to Interest
Payable was [•] to 1.

 
3.
We confirm that as at [relevant testing date], Regulatory Asset Base was [•] and
Total Net Debt was [•]; therefore Total Net Debt does not exceed 85% of the
Regulatory Asset Base.

 
4.
We set out below calculations establishing the figures in paragraphs 2 and 3
above:

 
[•].
 
5.
[We confirm that no Default is outstanding as at [relevant testing date].]1

 


 
PPL WW HOLDINGS LTD.
 
By:
 
Director
 


 
Director
 



--------------------------------------------------------------------------------

 
1
If this statement cannot be made, the certificate should identify any Default
that is outstanding and the steps, if any, being taken to remedy it.

 


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 7
FORM OF INCREASE CONFIRMATION


To:
 
Mizuho Corporate Bank, Ltd. as Facility Agent, and PPL WW Holdings Ltd. as
Borrower
 
From:
 
[the Increase Lender] (the "Increase Lender")
 
Dated:
 
[•]
 

PPL WW Holdings Ltd. - £210,000,000 Revolving Facility Agreement dated [•] 2012
(as amended and restated from time to time) (the "Agreement")
 
1.
We refer to the Agreement. This is an Increase Confirmation.  Terms defined in
the Agreement have the same meaning in this Increase Confirmation unless given a
different meaning in this Increase Confirmation.

 
2.
We refer to Clause 2.2 (Increase) of the Agreement.

 
3.
In accordance with the terms of the Agreement, the Increase Lender agrees to
assume and will assume all of the obligations corresponding to the Commitment
specified in the Schedule (the "Relevant Commitment") as if it was an Original
Lender under the Agreement.

 
4.
The proposed date on which the increase in relation to the Increase Lender and
the Relevant Commitment is to take effect (the "Increase Date") is [•].

 
5.
On the Increase Date, the Increase Lender becomes party to the Finance Documents
as a Lender.

 
6.
The Facility Office and address, fax number and attention details for notices to
the Increase Lender are set out in the Schedule.

 
7.
The Increase Lender expressly acknowledges the limitations on the Lenders'
obligations referred to in Clause 2.2 (Increase).

 
8.
The Increase Lender confirms, for the benefit of the Facility Agent and without
liability to the Borrower, that it is:

 
 
(a)
[a Qualifying Lender (other than a Treaty Lender);]

 
 
(b)
[a Treaty Lender;]

 
 
(c)
[not a Qualifying Lender].*

 
9.
[The Increase Lender confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document is
either:

 
 
(a)
a company resident in the United Kingdom for United Kingdom tax purposes; or

 
 
(b)
a partnership each member of which is:

 
(1)           a company so resident in the United Kingdom; or
 
(2)           a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which brings
into account in computing its chargeable profits (within the meaning of section
19 of the CTA 2009) the whole of any share of interest payable in respect of
that advance that falls to it by reason of Part 17 of the CTA 2009; or
 
 
(c)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA 2009) of that company.]**

 
10.
[The Increase Lender confirms (for the benefit of the Facility Agent and without
liability to the Borrower) that it is a Treaty Lender that holds a passport
under the HMRC DT Treaty Passport scheme (reference number [•]), and is tax
resident in [•] *** so that interest payable to it by the Borrower is generally
subject to full exemption from UK withholding tax and notifies the Borrower that
the Borrower must make an application to HM Revenue & Customs under form DTTP2
within 30 days of the Transfer Date.]****

 
NOTES:
 
 
 
*
Delete as applicable - each Increase Lender is required to confirm which of
these three categories it falls within.

 
 
**
Include if Increase Lender comes within paragraph (a)(ii) of the definition of
Qualifying Lender in Clause 12.1 (Definitions).

 
 
***
Insert jurisdiction of tax residence.

 
****
This confirmation must be included if the Increase Lender holds a passport under
the HMRC DT Treaty Passport scheme and wishes that scheme to apply to the
Agreement.

 
11.
This Increase Confirmation may be executed in any number of counterparts and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Increase Confirmation.

 
12.
This Increase Confirmation and any non-contractual obligations arising out of or
in connection with it are governed by English law.

 
13.
This Increase Confirmation has been entered into on the date stated at the
beginning of this Increase Confirmation.

 


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 8
TIMETABLES



   
Loans in euro
 
Loans in sterling
 
Loans in other currencies
 
Facility Agent notifies the Borrower  if a currency is approved as an Optional
Currency in accordance with Clause 4.3 (Conditions relating to Optional
Currencies)
 
 
D-10
10 a.m.
 
N/A
 
D-10
10:00 a.m.
 
Delivery of a duly completed Request in accordance with Clause 5.1 (Giving of
Requests)
 
 
D-3
10.00am
 
D-1
10.00am
 
D-3
10.00am
 
Facility Agent determines (in relation to a Loan) the Base Currency Amount of
the Loan, if required under Clause 5.4 (Advance of Loan) and notifies the
Lenders of the Loan in accordance with Clause 5.4 (Advance of Loan)
 
 
D-3
4.00pm
 
D-1
4.00pm
 
D-3
4.00pm
 
Facility Agent receives a notification from a Lender under Clause 6.2
(Unavailability of a currency)
 
 
D-2
9.00am
 
D
10.00am
 
D-2
10.00am
 
Agent gives notice in accordance with Clause 6.2 (Unavailability of a currency)
 
 
D-2
4.00pm
 
D
4.00pm
 
D-2
4.00pm
 
LIBOR or EURIBOR is fixed
 
 
Rate Fixing Day as of 11:00 a.m. London time in respect of LIBOR and as of 11:00
a.m. (Brussels time) in respect of EURIBOR
 
Rate Fixing Day as of 11:00 a.m.
 
Rate Fixing Day as of 11:00 a.m.
 

"D" = date of drawdown
 
"D- X"= Business Days prior to date of drawdown
 


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 9
FORMS OF NOTIFIABLE DEBT PURCHASE TRANSACTION NOTICE
 
PART I
FORM OF NOTICE ON ENTERING INTO NOTIFIABLE DEBT PURCHASE TRANSACTION
 


 
To:
 
[              ] as Facility Agent
 
From:
 
[The Lender]
 
Dated:
 
 



 
PPL WW Holdings Ltd. - £210,000,000 Revolving Facility
dated [                                ] (the "Facilities Agreement")
 
 
1.
We refer to paragraph (b) of clause 28.10 (Disenfranchisement on Debt Purchase
Transactions entered into by Relevant Persons) of the Facilities Agreement.
Terms defined in the Facilities Agreement have the same meaning in this notice
unless given a different meaning in this notice.

 
2.
We have entered into a Notifiable Debt Purchase Transaction.

 
3.
The Notifiable Debt Purchase Transaction referred to in paragraph 2 above
relates to [insert amount (of that Commitment) to which the relevant Debt
Purchase Transaction applies]

 
[Lender]
 
By:
 


 
 

--------------------------------------------------------------------------------

 
 
PART II
FORM OF NOTICE ON TERMINATION OF NOTIFIABLE DEBT PURCHASE TRANSACTION/NOTIFIABLE
DEBT PURCHASE TRANSACTION CEASING TO BE WITH RELEVANT PERSON
 


 
To:
 
[              ] as Agent
 
From:
 
[The Lender]
 
Dated:
 
 



 
PPL WW Holdings Ltd. - £210,000,000 Facility Agreement
dated [                                ] (the "Facilities Agreement")
 
 
1.
We refer to paragraph (c) of clause 28.10 (Disenfranchisement on Debt Purchase
Transactions entered into by Relevant Persons) of the Facilities Agreement.
Terms defined in the Facilities Agreement have the same meaning in this notice
unless given a different meaning in this notice.

 
2.
A Notifiable Debt Purchase Transaction which we entered into and which we
notified you of in a notice dated [ • ] has [terminated]/[ceased to be with a
Relevant Person].

 
3.
The Notifiable Debt Purchase Transaction referred to in paragraph 2 above
relates to [insert amount (of that Commitment) to which the relevant Debt
Purchase Transaction applies]

 
[Lender]
 
By:
 
 
 
 

--------------------------------------------------------------------------------

 


THE SCHEDULE
 
Relevant Commitment/rights and obligations to be assumed by the Increase Lender
 
[insert relevant details]
 
[Facility office address, fax number and attention details for notices and
account details for payments]
 
[Increase Lender]
 
By:
 
This Increase Confirmation is confirmed as an Increase Confirmation for the
purposes of the Agreement by the Facility Agent and the Increase Date is
confirmed as [•].
 
Facility Agent
 
By:
 
as Facility Agent for and on behalf of each of the parties to the Agreement
(other than the Increase Lender)
 
 


 


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 10
FORM OF SUBORDINATION DEED
 
 
THIS SUBORDINATION DEED is entered into as a deed on
[                                 ], 2012 and is made BETWEEN:
 
(1)
PPL WW HOLDINGS LTD. (registered number 04267536) (the Company);

 
(2)
[SUBORDINATED CREDITOR] (the Subordinated Creditor); and

 
(3)
MIZUHO CORPORATE BANK, LTD., as Facility Agent acting on behalf of the Lenders
(each as defined below) (the Facility Agent).

 
1.
INTERPRETATION

 
1.1
Definitions

 
 
In this Deed:

 
Agreement means the £210,000,000 Multicurrency Revolving Facility Agreement
dated [l] 2012 between, amongst others, PPL WW Holdings Ltd. as the Company and
Mizuho Corporate Bank, Ltd. as Facility Agent.
 
Certificate means a document substantially in the form set out in Annex 2 (Form
of Certificate).
 
Party means a party to this Deed.
 
Permitted Subordinated Debt Payment means:
 
 
(a)
the repayment or prepayment of any principal amount (or capitalised interest)
outstanding under the Subordinated Finance Document;

 
 
(b)
the payment of any interest, fee or charge accrued or due under or any other
amount payable in connection with the Subordinated Finance Document; or

 
 
(c)
the purchase, redemption, defeasance or discharge of any amount outstanding
under the Subordinated Finance Document,

 
provided that the Company, prior to any action referred to in paragraphs (a) to
(c) above being taken, delivers to the Facility Agent a Certificate, signed by
two directors of the Company, certifying that, taking into account any such
action, the Company will be in compliance with its obligations under Clause ‎19
(Financial Covenants) of the Agreement on each of the next two Measurement
Dates.
 
Senior Debt means any present or future liability (actual or contingent) payable
or owing by the Company to a Finance Party under or in connection with the
Finance Documents.
 
Senior Debt Discharge Date means the date on which all the Senior Debt has been
unconditionally and irrevocably paid and discharged in full and no Finance Party
has any commitment or liability, whether present or future, actual or
contingent, in relation to the Facility, as determined by the Facility Agent.
 
Subordinated Creditor Accession Deed means a deed substantially in the form set
out in Annex 1 (Form of Subordinated Creditor Accession Deed).
 
Subordinated Debt means any present or future liability (actual or contingent)
payable or owing by the Company to the Subordinated Creditor under or in
connection with any Subordinated Finance Document.
 
Subordinated Finance Document means [l].
 
1.2
Construction

 
 
(a)
Capitalised terms defined in the Agreement have the same meaning in this Deed,
unless given a different meaning in this Deed.

 
 
(b)
The principles of construction set out in the Agreement will have effect as if
set out in this Deed.

 
 
(c)
Any undertaking by the Subordinated Creditor in this Deed remains in force from
the date of this Deed to the Senior Debt Discharge Date.

 
1.3
Third Party rights

 
Unless otherwise indicated and save in respect of any other creditor under any
of the Finance Documents, a person who is not a party to this Deed has no right
under the Contracts (Rights of Third Parties) Act 1999 (or any other applicable
law) to enforce any term of this Deed.
 
2.
SUBORDINATION

 
2.1
Ranking

 
Each of the Parties hereby agrees that the Senior Debt, whether secured or
unsecured, shall rank senior in priority to the Subordinated Debt.
 
2.2
Undertakings of the Company

 
The Company must not without the prior consent of the Lenders:
 
 
(a)
make any payment whatsoever in respect of the Subordinated Debt other than a
Permitted Subordinated Debt Payment; or

 
 
(b)
secure, in any manner, all or any part of the Subordinated Debt; or

 
 
(c)
defease, in any manner, all or any part of the Subordinated Debt; or

 
 
(d)
give any financial support (including the taking of any participation, the
giving of any guarantee or other assurance or the making of any deposit) to any
person in connection with all or any part of the Subordinated Debt; or

 
 
(e)
procure any other person to do any of the acts or take any of the actions
referred to paragraphs (a) to (d) above.

 
2.3
Undertakings of the Subordinated Creditor

 
 
(a)
The Subordinated Creditor will not without the prior written consent of the
Lenders:

 
 
(i)
allow to exist or receive the benefit of any Security Interest, guarantee,
indemnity or other assurance against loss in respect of all or any of the
Subordinated Debt or all or any rights which it may have against the Company in
respect of all or any part of the Subordinated Debt; or

 
 
(ii)
take or omit to take any action or step whereby the subordination of all or any
of the Subordinated Debt might be terminated, impaired or adversely affected.

 
 
(b)
The Subordinated Creditor will not without the prior written consent of the
Lenders receive any payment save where such payment is a Permitted Subordinated
Debt Payment.

 
 
(c)
The Subordinated Creditor will not without the prior written consent of the
Lenders:

 
 
(i)
demand payment, declare prematurely due and payable or otherwise seek to
accelerate payment of or place on demand all or any part of the Subordinated
Debt or enforce the Subordinated Debt by execution or otherwise;

 
 
(ii)
initiate or support or take any steps with a view to, or which may lead to:

 
 
I.
any insolvency, liquidation, reorganisation, administration or dissolution
proceedings;

 
 
II.
any voluntary arrangement or assignment for the benefit of creditors; or

 
 
III.
any similar proceedings,

 
involving the Company or any of its Subsidiaries, whether by petition, convening
a meeting, voting for a resolution or otherwise;
 
 
(iii)
bring or support any legal proceedings against the Company or any of its
Subsidiaries; or

 
 
(iv)
otherwise exercise any remedy for the recovery of all or any part of the
Subordinated Debt (including, without limitation, the exercise of any right of
set-off, counterclaim or lien).

 
 
(d)
If the Subordinated Creditor receives any payment which is in breach of any
Finance Document, it shall hold such sums on trust for the Facility Agent
(acting on behalf of the Lenders) and pay them immediately to the Facility Agent
(acting on behalf of the Lenders) to be applied against the Senior Debt.

 
 
(e)
The Subordinated Creditor and the Company hereby agree for the benefit of the
Facility Agent and the Lenders that, notwithstanding the terms of the
Subordinated Finance Document and any agreement relating to the Subordinated
Debt, the Subordinated Debt is made available on terms such that it is not, save
for a Permitted Subordinated Debt Payment  or otherwise with the consent of the
Lenders, repayable unless and until the Senior Debt Discharge Date shall have
occurred.

 
2.4
Subordination on insolvency

 
If there occurs any payment, distribution, division or application, partial or
complete, voluntary or involuntary, by operation of law or otherwise, of all or
any part of the assets of any kind or character of the Company or the proceeds
thereof, to creditors of the Company, by reason of the liquidation, dissolution
or other winding-up of the Company or its businesses or any bankruptcy,
reorganisation, receivership or insolvency or similar proceeding or any
assignment for the benefit of creditors or there is a marshalling of the assets
and liabilities of the Company, or the Company becomes subject to any event
mentioned in clause 21.6 (Insolvency proceedings) of the Agreement or a
voluntary arrangement, then and in any such event:
 
 
(a)
the Subordinated Debt shall continue to be subordinated to the Senior Debt;

 
 
(b)
any payment or distribution of any kind or character and all and any rights in
respect thereof, whether in cash, securities or other property which is payable
or deliverable upon or with respect to the Subordinated Debt or any part thereof
by a liquidator, administrator or receiver (or the equivalent thereof) of the
Company or its estate (the "rights") made to or paid to, or received by the
Subordinated Creditor or to which the Subordinated Creditor is entitled shall be
held on trust by the Subordinated Creditor for the Lenders and shall forthwith
be paid or, as the case may be, transferred or assigned to the Lenders to be
applied against the Senior Debt;

 
 
(c)
if the trust referred to in paragraph (b) above or paragraph (d) of Clause 2.3
above fails or cannot be given effect to or if the Subordinated Creditor
receives and retains the relevant payment or distribution, the Subordinated
Creditor will pay over such rights in the form received to the Facility Agent
(acting on behalf of the Lenders) to be applied against the Senior Debt;

 
 
(d)
the Subordinated Creditor acknowledges the rights of the Facility Agent (acting
on behalf of the Lenders) to demand, sue and prove for, collect and receive
every payment or distribution referred to in paragraph (b) above and give
acquittance therefore and to file claims and take such other proceedings, in the
Facility Agent's own name or otherwise, as the Facility Agent may deem necessary
or advisable for the enforcement of this Deed; and

 
 
(e)
the Subordinated Creditor by way of security for its obligations under this Deed
irrevocably appoints the Facility Agent to be its attorney in order to enable
the Facility Agent to enforce any and all claims upon or with respect to the
Subordinated Debt or any part thereof, and to collect and receive any and all
payments or distributions referred to in paragraph (b) above or to do anything
which that Subordinated Creditor has authorised the Facility Agent or any other
Party to do under this Deed or is itself required to do under this Deed but has
failed to do (and the Facility Agent may delegate that power on such terms as it
sees fit).

 
3.
SET-OFF

 
 
(a)
The Subordinated Creditor shall not set off against the Subordinated Debt any
amount payable by the Subordinated Creditor to the Company.

 
 
(b)
If any part of the Subordinated Debt is discharged in whole or in part by way of
set-off, the Subordinated Creditor will promptly pay to the Facility Agent for
application in accordance with the terms of paragraph (b) of Clause 2.4
(Subordination on insolvency) an amount equal to the amount of the Subordinated
Debt discharged by such set-off.

 
4.
NEW MONEY

 
The Subordinated Creditor hereby agrees that the Facility Agent (acting on
behalf of the Lenders) may, at its discretion, increase the facility made
available to the Company and make further advances to the Company, and each such
advance will be deemed to be made under the terms of the Agreement.
 
5.
PROTECTION OF SUBORDINATION

 
 
(a)
The subordination in this Deed is a continuing subordination and benefits the
ultimate balance of the Senior Debt.

 
 
(b)
Except as provided in this Deed, the subordination is, and the Subordinated
Creditor's obligations under this Deed will, not be affected by any act,
omission or thing which, but for this provision, would reduce, release or
prejudice the subordination or any of the Subordinated Creditor's obligations
under this Deed.

 
6.
MISCELLANEOUS

 
 
(a)
This Deed overrides anything in any Subordinated Finance Document to the
contrary.

 
 
(b)
Any communication in respect of this Deed must be in writing.  Contact details
for each Party are set out opposite their name, below.

 
 
(c)
This Deed is a Finance Document.

 
7.
ASSIGNMENT

 
 
(a)
The Facility Agent (acting on behalf of the Lenders) shall have the full and
unfettered right to assign or otherwise transfer the whole or any part of the
benefit of this Deed to any person to whom all or a corresponding part of its
rights, benefits and obligations under any of the Finance Documents are assigned
or transferred in accordance with their provisions.

 
 
(b)
The Subordinated Creditor shall not assign or transfer all or any of its rights,
title, benefit and interest in or to all or any part of the Subordinated Debt
unless in full and on or prior to such assignment or transfer the assignee or
transferee accedes to this Deed as Subordinated Creditor pursuant to the
Subordinated Creditor Accession Deed.

 
8.
TRUSTS

 
 
(a)
The Facility Agent shall hold the benefit of this Deed upon trust for itself and
the Lenders.

 
 
(b)
The perpetuity period for each trust created by this Deed shall be 80 years.

 
9.
TERMINATION

 
Subject to Clause 4 (New Money), on the Senior Debt Discharge Date, the terms of
this Deed shall terminate.
 
10.
GOVERNING LAW

 
This Deed and any non-contractual obligations arising out of or in connection
with it are governed by English law.
 
11.
JURISDICTION

 
The English courts have exclusive jurisdiction to settle any dispute including a
dispute relating to non-contractual obligations arising out of or in connection
with this Deed and the Parties submit to the exclusive jurisdiction of the
English courts.
 
IN WITNESS whereof this Deed has been duly executed by the Parties on the day
and year first above written.


 
 

--------------------------------------------------------------------------------

 


 
Annex 1

 
 
Form of Subordinated Creditor Accession Deed

 


 
To:
 
MIZUHO CORPORATE BANK, LTD., as Facility Agent acting on behalf of the Lenders.
 
To:
 
PPL WW HOLDINGS LTD.
 
From:
 
[Acceding Subordinated Creditor]
 



 
THIS DEED is made on [date] by [Acceding Subordinated Creditor] (the "Acceding
Subordinated Creditor") in relation to the subordination deed (the
"Subordination Deed") dated [•] between, among others, PPL WW Holdings Ltd. as
Company, Mizuho Corporate Bank, Ltd. as Facility Agent and the Subordinated
Creditor (as defined in the Subordination Deed). Terms defined in the
Subordination Deed shall, unless otherwise defined in this Deed, bear the same
meanings when used in this Deed.
 
In consideration of the Acceding Subordinated Creditor being accepted as the
Subordinated Creditor for the purposes of the Subordination Deed, the Acceding
Subordinated Creditor confirms that, as from [date], it intends to be party to
the Subordination Deed as the Subordinated Creditor and undertakes to perform
all the obligations expressed in the Subordination Deed to be assumed by the
Subordinated Creditor and agrees that it shall be bound by all the provisions of
the Subordination Deed, as if it had been an original party to the Subordination
Deed as the Subordinated Creditor.
 
This Deed and any non-contractual obligations arising out of or in connection
with it are governed by English law.
 
 
IN WITNESS whereof this Deed has been duly executed by the Parties on the day
and year first above written.


 
 

--------------------------------------------------------------------------------

 


SIGNATORIES
 
Company
 
EXECUTED as a DEED
)
 
by PPL WW HOLDINGS LTD.
)
……………………………
acting by
)
Director



In the presence of:
 
Witness's Signature:
 
……………………………
 
Name:
 
……………………………
 
Address:
 
……………………………
 
Company contact details:
 




 
Address:
Avonbank,
Feeder Road,
Bristol BS2 0TB
 
Fax number:
01179 332 108
 
Phone number:
01179 332 354
 
E-mail:
jhunt9@wsternpower.co.uk
 
Attention:
Julie Hunt

 
Acceding Subordinated Creditor
 
EXECUTED as a DEED
)
 
by [ACCEDING SUBORDINATED CREDITOR ]
)
……………………………
acting by
)
Director

 
In the presence of:
 
Witness's Signature:
 
……………………………
 
Name:
 
……………………………
 
Address:
 
……………………………
 
Company contact details:
 

 
Subordinated Creditor contact details:



 
Address:
   
Fax number:
   
Phone number:
   
E-mail:
   
Attention:
 

 
Facility Agent
 
EXECUTED as a DEED
)
 
by MIZUHO CORPORATE BANK, LTD.
)
……………………………
acting by
)
Director

 
In the presence of:
 
Witness's Signature:
 
……………………………
 
Name:
 
……………………………
 
Address:
 
……………………………
 
Company contact details:
 

 
Facility Agent contact details:


Address:
Bracken House
 
One Friday Street
 
London EC4M 9JA



 
 

--------------------------------------------------------------------------------

 


Annex 2
Form of Certificate


To:
 
Mizuho Corporate Bank, Ltd. as Facility Agent
 
From:
 
PPL WW Holdings Ltd.
 
Date:
 
[l]
 



 
PPL WW Holdings Ltd. - £210,000,000 Revolving Facility Agreement dated [l] 2012
(as amended and restated from time to time) (the "Agreement") and Subordination
Deed dated [l] (as amended and restated from time to time) (the "Deed")
 


 
1.
We refer to the Agreement and the Deed. Capitalised terms defined in the Deed
have the same meaning in this Certificate, unless given a different meaning in
this Certificate.

 
2.
We confirm that the Company will make [insert type of payment] of [insert amount
and currency] under [insert description of relevant Subordinated Finance
Document] on [insert date of payment].

 
3.
We confirm that, taking into account such payment, the Company will be in
compliance with its obligations under Clause ‎19 (Financial Covenants) of the
Agreement on each of the next two Measurement Dates (as such term is defined in
the Agreement).







 
PPL WW HOLDINGS LTD.
 


 
By:


Director




By:


Director




 




 
 

--------------------------------------------------------------------------------

 


 
SIGNATORIES
 
Company
 
 
EXECUTED as a DEED
)
 
by PPL WW HOLDINGS LTD.
)
……………………………
acting by
)
Director



In the presence of:
 
Witness's Signature:
 
……………………………
 
Name:
 
……………………………
 
Address:
 
……………………………
 
Company contact details:
 




 
Address:
Avonbank,
Feeder Road,
Bristol BS2 0TB
 
Fax number:
01179 332 108
 
Phone number:
01179 332 354
 
E-mail:
jhunt9@wsternpower.co.uk
 
Attention:
Julie Hunt

 
Subordinated Creditor
 
EXECUTED as a DEED
)
 
by [SUBORDINATED CREDITOR ]
)
……………………………
acting by
)
Director

 
In the presence of:
 
Witness's Signature:
 
……………………………
 
Name:
 
……………………………
 
Address:
 
……………………………

 
Subordinated Creditor contact details:



 
Address:
   
Fax number:
   
Phone number:
   
E-mail:
   
Attention:
 

 
 
 

--------------------------------------------------------------------------------

 
Facility Agent
 
EXECUTED as a DEED
)
 
by MIZUHO CORPORATE BANK, LTD.
)
……………………………
acting by
)
Director

 


 
In the presence of:
 
 
Witness's Signature:
 
……………………………
 
Name:
 
……………………………
 
Address:
 
……………………………

 
Facility Agent contact details:


Address:
Bracken House
 
One Friday Street
 
London EC4M 9JA



 


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 11
FORM OF DISTRIBUTION CERTIFICATE
 
To:
 
Mizuho Corporate Bank, Ltd. as Facility Agent
 
From:
 
[PPL WW Holdings Ltd.]
 
Date:
 
[l]
 



 
PPL WW Holdings Ltd. - £210,000,000 Facility Agreement dated [l] 2012 (as
amended and restated from time to time) (the "Facility Agreement")
 
 
 
 
1.
We refer to the Facility Agreement. Capitalised terms defined in the Facility
Agreement have the same meaning in this Distribution Certificate, unless given a
different meaning in this Distribution Certificate

 
2.
We confirm that the Company will make [insert type of payment] of [insert amount
and currency] on [insert date of payment].

 
3.
We confirm that, taking into account such payment, the Borrower will be in
compliance with its obligations under Clause ‎19 (Financial Covenants) of
the  Facility Agreement on each of the next two Measurement Dates.

 


 
PPL WW HOLDINGS LTD.
 


 
By:
 
Director
 


 
By:
 
Director
 


 


 
 

--------------------------------------------------------------------------------

 


SIGNATORIES
 


 
THE BORROWER
 


 
Signed by
for and on behalf of
 
PPL WW HOLDINGS LTD.
 
)
)
)
)
 
 
Address:
Avonbank
 
Feeder Road
 
Bristol BS2 0TB
Fax:
+44 (0)1179 332 108

 
 

--------------------------------------------------------------------------------

 


THE JOINT COORDINATORS  AND BOOKRUNNERS
 
 
Signed by
for and on behalf of
LLOYDS TSB BANK PLC
 
 
)
)
)
 
 
Address:
10 Gresham Street
 
London EC2V 7AE
Tel:
+44  20 7158 2908
Email:
Nick.Walker@lloydsbanking.com





 
Signed by
for and on behalf of
 
MIZUHO CORPORATE BANK, LTD.
 
)
)
)
)
 
Address:
Bracken House
 
One Friday Street
 
London EC4M 9JA



 


 
 

--------------------------------------------------------------------------------

 


THE MANDATED LEAD ARRANGERS
 
Signed by
for and on behalf of
 
BARCLAYS BANK PLC
 
)
)
)
)
 
Address:
Barclays Bank PLC
 
5 The North Colonnade
 
Canary Wharf
 
London E14 4BB
Tel:
+44 (0) 20 7773 2190
Fax:
+44 (0) 20  7773 1840



 
Signed by
for and on behalf of
 
COMMONWEALTH BANK OF AUSTRALIA
 
)
)
)
)
 
Address:
Senator House
 
Level 3
 
85 Queen Victoria Street
 
London
 
EC4V 4HA
Tel:
(0)20 7710 3956
Fax:
(0)20 7329 6611
E-mail:
john.russell@cba.com.au



 
Signed by
for and on behalf of
HSBC BANK PLC
 
)
)
)
)
 
Address:
3 Rivergate
 
Bristol, BS1 6ER
Tel:
08455 839817
Fax:
08455 877941
E-mail:
sharondaw@hsbc.com



 


 
 

--------------------------------------------------------------------------------

 




 
 
Signed by
for and on behalf of
LLOYDS TSB BANK PLC
 
 
)
)
)
 
Address:
10 Gresham Street
 
London EC2V 7AE
Tel:
+44 (0)20 7158 2908
E-mail:
Nick.Walker@lloydsbanking.com



 
Signed by
for and on behalf of
MIZUHO CORPORATE BANK, LTD.
 
)
)
)
)
 
Address:
Bracken House
 
One Friday Street
 
London EC4M 9JA



 


 
Signed by
for and on behalf of
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
 
)
)
)
)
 
Address:
Ropemaker Place
   
25 Ropemaker Street
   
London EC2Y 9AN
 
Tel:
020 7577 2029/ 020 7577 5161/ 020 7577 1596
 
E-mail:
Robert.welford@uk.mufg.jp / kumar.shah@uk.mufg.jp /
   
mayumi.saito-o'connor@uk.mufg.jp
 



 


 
 

--------------------------------------------------------------------------------

 




Signed by
for and on behalf of
 
THE ROYAL BANK OF SCOTLAND PLC
 
)
)
)
)
 
 

Address:
135 Bishopsgate
 
London EC2M 3UR
Tel:
+44 20 7085 8539
Fax:
+44 20 7085 8692
E-mail:
 
www.rbs.com/mib
 


 


 
 

--------------------------------------------------------------------------------

 


THE ORIGINAL LENDERS
 
Signed by
for and on behalf of
 
BARCLAYS BANK PLC
 
)
)
)
)
 
Address:
Barclays Bank PLC
 
5 The North Colonnade
 
Canary Wharf
 
London E14 4BB
Tel:
+44 (0) 20 7773 2190
Fax:
+44 (0) 20  7773 1840



 
Signed by
for and on behalf of
 
COMMONWEALTH BANK OF AUSTRALIA
 
)
)
)
)
 
Address:
Senator House
 
Level 3
 
85 Queen Victoria Street
 
London
 
EC4V 4HA
Tel:
(0)20 7710 3956
Fax:
(0)20 7329 6611
E-mail:
john.russell@cba.com.au



 
Signed by
for and on behalf of
 
HSBC BANK PLC
 
)
)
)
)
 
Address:
3 Rivergate
 
Bristol, BS1 6ER
Tel:
08455 839817
Fax:
08455 877941
E-mail:
sharondaw@hsbc.com



 


 
 

--------------------------------------------------------------------------------

 






 
 
Signed by
for and on behalf of
 
LLOYDS TSB BANK PLC
 
 
)
)
 
)
 
 

Address:
10 Gresham Street
 
London EC2V 7AE
Attention:
Nick Walker (for credit matters)
Tel:
+44 20 7158 2908
E-mail:
Nick.Walker@lloydsbanking.com
   
Address:
Wholesale Loan Services
 
Level 1, Citymark
 
150 Fountainbridge
 
Edinburgh EH3 9PE
Attention:
Wholesale Loans Services (for administration matters)
Tel:
08456 366 0025
Fax:
 
+44 20 7158 3204
 


 
Signed by
for and on behalf of
 
MIZUHO CORPORATE BANK, LTD.
 
)
)
)
)
 
Address:
Bracken House
 
One Friday Street
 
London EC4M 9JA



 
Signed by
for and on behalf of
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
 
)
)
)
)
 



Address:
Ropemaker Place
 
25 Ropemaker Street
 
London EC2Y 9AN
Tel:
020 7577 2029/ 020 7577 5161/ 020 7577 1596
E-mail:
Robert.welford@uk.mufg.jp / kumar.shah@uk.mufg.jp /
 
mayumi.saito-o'connor@uk.mufg.jp



 


 
 

--------------------------------------------------------------------------------

 






 
Signed by
for and on behalf of
THE ROYAL BANK OF SCOTLAND PLC
 
)
)
)
)
 
 

Address:
135 Bishopsgate
 
London EC2M 3UR
Tel:
+44 20 7085 8539
Fax:
+44 20 7085 8692
E-mail:
 
www.rbs.com/mib
 

 


 
 

--------------------------------------------------------------------------------

 


THE FACILITY AGENT
 
 
Signed by
for and on behalf of
 
MIZUHO CORPORATE BANK, LTD.
 
 
)
)
)
)
 
Address:
Bracken House
 
One Friday Street
 
London EC4M 9JA